Exhibit 10.1

 

EXECUTION VERSION 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of January 10, 2020

 

by and among

 

EXELA RECEIVABLES 1, LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

TPG SPECIALTY LENDING, INC.,

as Administrative Agent,

 

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank and Syndication Agent

 

and

 

EXELA TECHNOLOGIES, INC.,

as Initial Servicer

 



 

 

  



TABLE OF CONTENTS

 



    Page       ARTICLE I           DEFINITIONS 1       SECTION 1.01. Certain
Defined Terms 1       SECTION 1.02. Other Interpretative Matters 35      
SECTION 1.03. LIBOR Rate Notification 36       ARTICLE II           TERMS OF THE
LOANS 36       SECTION 2.01. Loan Facility 36       SECTION 2.02. Making Loans;
Repayment of Loans 37       SECTION 2.03. Interest and Fees 41      
ARTICLE III           LETTER OF CREDIT FACILITY 43       SECTION 3.01. Letters
of Credit 43       SECTION 3.02. Issuance of Letters of Credit; Revolving A
Participations 44       SECTION 3.03. Requirements For Issuance of Letters of
Credit 46       SECTION 3.04. Disbursements, Reimbursement 46      
SECTION 3.05. Repayment of Revolving A Participation Advances 47      
SECTION 3.06. Documentation; Documentary and Processing Charges 47      
SECTION 3.07. Determination to Honor Drawing Request 48       SECTION 3.08.
Nature of Revolving A Participation and Reimbursement Obligations 48      
SECTION 3.09. Indemnity 49       SECTION 3.10. Liability for Acts and Omissions
50       ARTICLE IV           SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS 51  
    SECTION 4.01. Settlement Procedures 51       SECTION 4.02. Payments and
Computations, Etc. 54       ARTICLE V           INCREASED COSTS; FUNDING LOSSES;
TAXES; ILLEGALITY AND SECURITY INTEREST 55       SECTION 5.01. Increased Costs
55       SECTION 5.02. Funding Losses 57       SECTION 5.03. Taxes 57      
SECTION 5.04. Making or Maintaining LIBOR Rate Loans 61       SECTION 5.05.
Security Interest 65

 



i

 

 



TABLE OF CONTENTS―continued



 

    Page     ARTICLE VI           CONDITIONS TO EFFECTIVENESS AND CREDIT
EXTENSIONS 66       SECTION 6.01. Conditions Precedent to Effectiveness and the
Initial Credit Extension 66       SECTION 6.02. Conditions Precedent to All
Credit Extensions 66       SECTION 6.03. Conditions Precedent to All Releases 67
      ARTICLE VII           REPRESENTATIONS AND WARRANTIES 68      
SECTION 7.01. Representations and Warranties of the Borrower 68      
SECTION 7.02. Representations and Warranties of the Initial Servicer 76      
ARTICLE VIII           COVENANTS 82       SECTION 8.01. Affirmative Covenants of
the Borrower 82       SECTION 8.02. Reporting Requirements of the Borrower 85  
    SECTION 8.03. Negative Covenants of the Borrower 89       SECTION 8.04.
Affirmative Covenants of the Initial Servicer 91       SECTION 8.05. Reporting
Requirements of the Initial Servicer 95       SECTION 8.06. Negative Covenants
of the Initial Servicer 99       SECTION 8.07. Full Recourse 102      
SECTION 8.08. Separate Existence of Bankruptcy Remote Entities 102      
ARTICLE IX           ADMINISTRATION AND COLLECTION OF RECEIVABLES 106      
SECTION 9.01. Appointment of the Servicer 106       SECTION 9.02. Duties of the
Servicer 107       SECTION 9.03. Collection Account Arrangements 108      
SECTION 9.04. Initial Servicer Default; Enforcement Rights 109      
SECTION 9.05. Responsibilities of the Borrower 111       SECTION 9.06. Further
Actions 111       SECTION 9.07. Servicing Fee 111       SECTION 9.08. Backup
Servicer 112       ARTICLE X           EVENTS OF DEFAULT 112      
SECTION 10.01. Events of Default 112       ARTICLE XI           THE
ADMINISTRATIVE AGENT 117       SECTION 11.01. Appointment of Administrative
Agent 117       SECTION 11.02. Powers and Duties 117       SECTION 11.03.
General Immunity 118       SECTION 11.04. Administrative Agent Entitled to Act
as Lender 119

 



ii

 

 



TABLE OF CONTENTS―continued



 

    Page       SECTION 11.05. Credit Parties’ Representations, Warranties and
Acknowledgment 119       SECTION 11.06. Right to Indemnity 120      
SECTION 11.07. Successor Administrative Agent 121       SECTION 11.08.
Transaction Documents 122       SECTION 11.09. Agency for Perfection 123      
SECTION 11.10. Reports and Other Information; Confidentiality; Disclaimers 123  
    ARTICLE XII           [RESERVED] 125       ARTICLE XIII          
INDEMNIFICATION 125       SECTION 13.01. Indemnities by the Borrower 125      
SECTION 13.02. Indemnification by the Initial Servicer 128       ARTICLE XIV
          MISCELLANEOUS 130       SECTION 14.01. Amendments, Etc. 130      
SECTION 14.02. Notices, Etc. 131       SECTION 14.03. Successors and Assigns;
Participations 131       SECTION 14.04. Costs and Expenses 135      
SECTION 14.05. No Proceedings 136       SECTION 14.06. Confidentiality 136      
SECTION 14.07. GOVERNING LAW 137       SECTION 14.08. Execution in Counterparts
137       SECTION 14.09. Integration; Binding Effect; Survival of Termination
137       SECTION 14.10. CONSENT TO JURISDICTION. 138       SECTION 14.11.
WAIVER OF JURY TRIAL 138       SECTION 14.12. Ratable Sharing 139      
SECTION 14.13. Limitation of Liability 139       SECTION 14.14. Intent of the
Parties 140       SECTION 14.15. USA Patriot Act 140       SECTION 14.16. Right
of Setoff 140       SECTION 14.17. Severability 140       SECTION 14.18. Mutual
Negotiations 140       SECTION 14.19. Captions and Cross References 141

 



iii

 

 



TABLE OF CONTENTS―continued



 

    Page       SECTION 14.20. Judgment Currency 141       SECTION 14.21. No
Fiduciary Duty 141

  

EXHIBITS           EXHIBIT A – Form of [Loan Request] [LC Request] EXHIBIT B –
Form of Assignment and Acceptance Agreement EXHIBIT C – Form of Letter of Credit
Application EXHIBIT D – Credit and Collection Policy EXHIBIT E – Form of
Information Package EXHIBIT F – Form of Compliance Certificate EXHIBIT G –
Closing Memorandum EXHIBIT H – Form of Interim Report EXHIBIT I – Parent Change
in Control EXHIBIT J   Scheduled Contracts       SCHEDULES     SCHEDULE I –
Commitments SCHEDULE II – Collection Accounts SCHEDULE III – Notice Addresses
SCHEDULE 7.01(l) – UCC Details SCHEDULE 8.04(f) – Location of Records





 

iv

 



 

This LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
January 10, 2020 by and among the following parties:

 

(i)            EXELA RECEIVABLES 1, LLC, a Delaware limited liability company,
as Borrower (together with its successors and assigns, the “Borrower”);

 

(ii)           the Persons from time to time party hereto as Lenders;

 

(iii)          TPG SPECIALTY LENDING, INC. (“TSL”), as Administrative Agent;

 

(iv)          PNC BANK, NATIONAL ASSOCIATION (“PNC”), as LC Bank (in such
capacity, together with its successors and assigns in such capacity, the “LC
Bank”); and

 

(v)           EXELA TECHNOLOGIES, INC., a Delaware corporation, in its
individual capacity (“Exela”) and as initial servicer (in such capacity, the
“Initial Servicer”).

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Pledgor pursuant to the Second Tier Purchase and Sale Agreement. The
Borrower has requested (a) that the Lenders make Loans from time to time to the
Borrower and (b) the LC Bank issue Letters of Credit for the account of the
Borrower from time to time, in each case, on the terms, and subject to the
conditions set forth herein, secured by, among other things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.                    Certain Defined Terms. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Account Control Agreement” means a valid and enforceable agreement in form and
substance satisfactory to the Administrative Agent, among the Borrower, the
Initial Servicer, the Administrative Agent and any Collection Account Bank,
whereupon the Borrower, as sole owner of the related Collection Account(s) and
the customer of the related Collection Account Bank in respect of such
Collection Account(s), shall transfer to the Administrative Agent exclusive
dominion and control over and otherwise perfect a first-priority security
interest in, such Collection Account(s) and the cash, instruments or other
property on deposit or held therein.

 



 1 

 

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (i) (A) the rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or such other Person
that takes over the administration of such rate) LIBOR Rate (“ICE LIBOR”), as
published by a nationally recognized service such as the Dow Jones Market
Service (Telerate), Reuters or Bloomberg (or such other commercially available
source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time), or a comparable or successor rate that
has been approved by the Administrative Agent, at approximately 11:00 a.m.,
London time on the Interest Rate Determination Date, for U.S. Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period or (B) if such rate is not available at such time for
any reason, the rate per annum determined by the Administrative Agent to be the
rate at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Rate
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) on
the Interest Rate Determination Date, by (ii) an amount equal to (A) one, minus
(B) the Applicable Reserve Requirement, and (b) 1.00% per annum. Any
determination of LIBOR shall be conclusive absent manifest error.

 

“Adjusted Revolving A LC Participation Amount” means, at any time of
determination, the greater of (i) the Revolving A LC Participation Amount less
the amount of cash collateral held in the LC Collateral Account at such time and
(ii) zero ($0).

 

“Administrative Agent” means TSL, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Section 11.07 or Section 14.03(h).

 

“Administrative Agent’s Account” means the account(s) from time to time
designated in writing by the Administrative Agent to the Borrower and Servicer
for purposes of receiving payments hereunder.

 

“Adverse Claim” means any claim of ownership or any Lien; it being understood
that any such claim or Lien in favor of, or assigned to, the Administrative
Agent (for the benefit of the Secured Parties) under the Transaction Documents
shall not constitute an Adverse Claim.

 

“Affected Lender” has the meaning assigned thereto in Section 5.04(a).

 

“Affected Person” means each Credit Party, the Backup Servicer and each of their
respective Affiliates.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10.00% or more of the Capital Stock having ordinary voting
power for the election of directors of such Person, or (b) to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Notwithstanding
anything herein to the contrary, in no event shall Administrative Agent or any
Lender or any of their Affiliates be considered an “Affiliate” of any Exela
Party.

 



 2 

 

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Aggregate Loan Amount” means, at any time, the aggregate outstanding principal
amounts of all Revolving A Loans and Revolving B Loans of each lender.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Alternative Currency” means any currency other than U.S. Dollars.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism or money
laundering, including, without limitation, (a) the Money Laundering Control Act
of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and Foreign
Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959) (the “Bank Secrecy Act”), (c) the PATRIOT Act, (d) the
laws, regulations and Executive Orders administered by the United States
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), (e) the
Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and
implementing regulations by the United States Department of the Treasury, (f)
any law prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (g) any similar
laws enacted in the United States or any other jurisdictions in which the
parties to this Agreement operate, as any of the foregoing laws may from time to
time be amended, renewed, extended, or replaced and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.

 

“Applicable Class Order” means, with respect to any reduction in the Aggregate
Loan Amount in accordance with Section 2.02(g), Section 4.01(a) or otherwise:

 

(i)             first, ratably to each Revolving B Lender based on Percentages
(calculated in accordance with clause (b) of the definition thereof) to repay
the principal of the Revolving B Loans until the aggregate principal amount of
the Revolving B Loans equals the Revolving B Minimum Funding Amount;

 

(ii)            second, ratably to each Revolving A Lender based on Percentages
(calculated in accordance with clause (a) of the definition thereof) to repay
the principal of the Revolving A Loans until the aggregate principal amount of
the Revolving A Loans plus the Revolving A LC Participation Amount equals the
Revolving A Minimum Funding Amount;

 

(iii)           third, ratably to each Lender based on Percentages (calculated
in accordance with clause (c) of the definition thereof);

 

provided, that after the Revolving Commitment Termination Date, reductions in
principal on the Loans shall be applied ratably to each Revolving A Lender based
on Percentages (calculated in accordance with clause (a) of the definition
thereof) until paid in full and then to each Revolving B Lender based on
Percentages (calculated in accordance with clause (b) of the definition
thereof).

 



 3 

 

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 4.75%, and (b)
with respect to Base Rate Loans, 3.75%.

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

“Approved Alternative Currency” means (i) CAD and (ii) such other Alternative
Currency consented to in writing from time to time by the Required Lenders in
writing.

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit B
hereto.

 

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel.

 

“Backup Servicer” means Finacity Corporation or such other Person selected by
the Administrative Agent.

 

“Backup Servicing Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Borrower, the Initial
Servicer, the Administrative Agent and the Backup Servicer, governing the roles
and responsibilities to be provided by the Backup Servicer.

 



 4 

 

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Bankruptcy Remote Entity” means each of the Borrower and the Pledgor.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, (c) the Adjusted LIBOR Rate (which rate shall be
calculated based upon an Interest Period of one month and determined on a daily
basis) plus 1.00%, and (d) 4.50% per annum. Any change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Blocked Person” means any Person:

 

(a)            that is publicly identified (i) on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo program or (ii) as prohibited
from doing business with the United States under the International Emergency
Economic Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism
Law;

 

(b)            that is owned or controlled by, or that owns or controls, or that
is acting for or on behalf of, any Person described in clause (a) above;

 

(c)            which any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law; or

 

(d)            that is affiliated or associated with a Person described in
clauses (a), (b) or (c) above.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all outstanding principal and
Interest on the Loans, reimbursement for drawings under the Letters of Credit,
all Fees, Early Commitment Termination Premium and all other amounts due or to
become due under the Transaction Documents (whether in respect of fees, costs,
expenses, indemnifications or otherwise), including interest, fees and other
obligations that accrue after the commencement of any Event of Bankruptcy with
respect to the Borrower (in each case whether or not allowed as a claim in such
proceeding).

 



 5 

 

 

“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Pool Balance at such time, minus (b) the Required Reserves at such time,
minus (c) at all times prior to the Contract Evaluation End Date, an amount
equal to (i) 1.50% times (ii) an amount equal to (x) the Net Pool Balance at
such time, minus (y) the Required Reserves at such time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Loan Amount plus the Adjusted Revolving A LC
Participation Amount at such time, exceeds (b) the Borrowing Base at such time.

 

“Breakage Amount” has the meaning assigned thereto in Section 5.02(a).

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close, and (b)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted LIBOR Rate, the term “Business Day” shall mean any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in U.S. Dollar deposits in the London interbank market.

 

“CAD” or “Canadian Dollars” means dollars in lawful money of Canada.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash Collateralization Period” means a period beginning on the date, if any,
that the LC Bank shall become an Exiting Lender and ending on the date on which
amounts are on deposit in the LC Collateral Account equal to the sum of (a) the
amount necessary to reduce the Adjusted Revolving A LC Participation Amount to
zero ($0), plus (b) an amount equal to the LC Fee Expectation at such time.

 

“Certificate of Beneficial Ownership” shall mean, for the Borrower, a
certificate in form and substance acceptable to the Administrative Agent (as
amended or modified by the Administrative Agent from time to time in its sole
discretion), certifying, among other things, the beneficial owner of the
Borrower.

 

“Change in Control” means the occurrence of any of the following:

 



 6 

 

 

(a)            The Originators cease to own, directly, 100% of the issued and
outstanding Capital Stock and all other equity interests of the Pledgor free and
clear of all Adverse Claims;

 

(b)            The Pledgor ceases to own, directly, 100% of the issued and
outstanding Capital Stock and all other equity interests of the Borrower free
and clear of all Adverse Claims;

 

(c)             Parent ceases to own, directly or indirectly, 100% of the issued
and outstanding Capital Stock of any Originator (other than any Originator
removed pursuant to Section 9.02 of the First Tier Purchase and Sale Agreement),
Initial Servicer or Borrower;

 

(d)             Any Parent Change of Control.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all reports, notes, requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to the agreements
reached by the Basel Committee on Banking Supervision in “Basel III: A Global
Regulatory Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

 

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Revolving A Exposure, and (ii) Lenders having
Revolving B Exposure, and (b) with respect to Loans, each of the following
classes of Loans: (i) Revolving A Loans and (ii) Revolving B Loans.

 

“Closing Date” means January 10, 2020.

 

“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.

 

“Collateral” has the meaning set forth in Section 5.05(a).

 

“Collection Account” means each Interim Collection Account and each Continuing
Collection Account.

 

“Collection Account Bank” means any bank at which the Borrower maintains one or
more Collection Accounts.

 



 7 

 

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed or payable in respect of such Pool
Receivable (including purchase price, service charges, finance charges, interest
fees and all other charges), or applied to amounts owed or payable in respect of
such Pool Receivable (including insurance payments, proceeds of drawings under
supporting letters of credit and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections, (c)
all proceeds of all Related Security with respect to such Pool Receivable and
(d) all other proceeds of such Pool Receivable.

 

“Collections Control Agreement” means a valid and enforceable agreement in form
and substance satisfactory to the Administrative Agent, among the applicable
Originator, the Administrative Agent and any Collection Account Bank, whereupon
the applicable Originator, as sole owner of the related Interim Collection
Account(s) and the customer of the related Collection Account Bank in respect of
such Interim Collection Account(s), shall transfer to the Administrative Agent
exclusive dominion and control over all cash proceeds of the Pool Receivables
credited to the Interim Collection Account.

 

“Commitment” means, with respect to each Lender, such Lender’s Revolving A
Commitment and Revolving B Commitment.

 

“Commitment Confirmation Request” means a request to each Revolving A Lender
requesting that such Revolving A Lender elect to extend its Revolving A
Commitment or assign its Revolving A Commitment to the Revolving B Lenders.

 

“Concentration Percentage” means (a) except as provided in clause (b) below, (i)
for any Investment Grade Obligor, 10.00%, and (ii) for any other Obligor, 5.00%
and (b) for each of the Obligors listed in the chart below (each, a “Special
Obligor”), the percentage specified in the chart below for such Special Obligor
(the applicable “Special Concentration Limit”); provided, however, that the
Administrative Agent (with the prior written consent of the Required Lenders)
may approve higher “Concentration Percentages” for selected Obligors; provided,
further, that the Administrative Agent may (and at the direction of the Required
Class Lenders of any Class, shall), upon not less than ten (10) days’ notice to
the Borrower, cancel or reduce the Special Concentration Limit with respect to
any or all Special Obligors, in which case the Concentration Percentage for such
Special Obligor(s) shall be determined pursuant to clause (a) above. In the
event that any other Obligor is or becomes an Affiliate of a Special Obligor,
the Special Concentration Limit shall apply to both such Obligor and such
Special Obligor and shall be calculated as if such Obligor and such Special
Obligor were a single Obligor.

 

Special Obligor Special Concentration Limit Bank of America, N.A. 12.00%        

 



 8 

 

 

“Continuing Collection Account” means each account at any time designated as a
“Continuing Collection Account” by the Administrative Agent in consultation with
the Required Lenders, which accounts shall initially be maintained by the
Borrower at PNC.

 

“Contract” means, with respect to any Receivable, the contract or contracts
(including any purchase order or invoice), between an Originator and an Obligor,
pursuant to which such Receivable arises or which evidences such Receivable and,
for purposes of this Agreement only, which has been sold or contributed to
Borrower pursuant to the Second Tier Purchase and Sale Agreement. A “related”
Contract with respect to a Pool Receivable means a Contract under which such
Pool Receivable arises or which is relevant to the collection or enforcement of
such Receivable.

 

“Contract Evaluation End Date” means the earlier of (x) the 60th day after the
Closing Date and (y) the date on which the Borrower reports in writing to the
Administrative Agent that it has satisfactorily completed its due diligence of
the Contracts.

 

“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
July 12, 2017, by and among Exela Intermediate Holdings LLC, a Delaware limited
liability company, Exela Intermediate LLC, a Delaware limited liability company,
as the borrower, each “Subsidiary Loan Party” from time to time party thereto
and Royal Bank of Canada, as administrative agent, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Credit and Collection Policy” means the credit and collection policies and
practices of the Originators in effect on the Closing Date and described in
Exhibit D, as modified in compliance with this Agreement.

 

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

 

“Credit Party” means each Lender, the LC Bank and the Administrative Agent.

 

“Days’ Sales Outstanding” means, with respect to any Settlement Period, the
number of days equal to: (a) the average of the Unpaid Balance of the Pool
Receivables (other than Unbilled Receivables) on the last day of each of the
three most recently ended Settlement Periods, divided by (b) the amount obtained
by dividing (i) the aggregate initial Unpaid Balance of Pool Receivables (other
than Unbilled Receivables) which were originated during the three mostly
recently ended Settlement Periods by (ii) 90.

 



 9 

 

 

“Debt” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
capital leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition to the extent
such earn-outs and deferred payment obligations are fixed and non-contingent
(excluding any such obligations incurred under ERISA and excluding trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade terms); (e) all obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person; (f) all indebtedness secured by any Adverse Claim on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; (g) the face amount of any letter of
credit or letter of guaranty issued, bankers’ acceptances facilities, surety
bonds and similar credit transactions issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings; (h)
the direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another; (i)
any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (j) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (ii) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(i) or (ii) of this clause (j), the primary purpose or intent thereof is as
described in clause (i) above; (k) all obligations of such Person in respect of
any exchange traded or over the counter derivative transaction, including,
without limitation, any interest rate agreement and currency agreement, whether
entered into for hedging or speculative purposes and (l) disqualified Capital
Stock. The Debt of any Person shall include the Debt of any partnership or joint
venture in which such Person is a general partner or joint venturer, unless such
Debt is expressly non-recourse to such Person

 

“Deemed Collections” has the meaning set forth in Section 4.01(d)(ii).

 

“Default Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate Unpaid Balance of all
Pool Receivables that first became Defaulted Receivables during such Settlement
Period, and (b) the denominator of which is the aggregate initial Unpaid Balance
of all Pool Receivables that were originated by the Originators during the
calendar month that is three calendar months before such Settlement Period.

 

“Defaulted Receivable” means a Pool Receivable: (a) as to which any payment, or
part thereof, remains unpaid for more than 60 days from the original due date
for such payment with respect to such Pool Receivable, (b) as to which any
Obligor thereof is subject to an Event of Bankruptcy that has occurred and is
continuing and the Borrower or the Servicer has received written notice or has
actual knowledge of such proceeding or (c) which, consistent with the Credit and
Collection Policy, would be or should have been written off as uncollectible.

 

“Delinquency Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate Unpaid
Balance of all Pool Receivables that are Delinquent Receivables, and (b) the
denominator of which is the aggregate Unpaid Balance of all Pool Receivables.

 



 10 

 

 

“Delinquent Receivable” means a Pool Receivable (a) as to which any payment, or
part thereof, remains unpaid for more than 60 days from the original due date
for such payment or (b) which, consistent with the Credit and Collection Policy,
is or should have been classified as past due by the applicable Originator or
Servicer.

 

“Diluted Receivable” means a Pool Receivable the entire or partial Unpaid
Balance of which is reduced or cancelled due to Dilution.

 

“Dilution” means the amount by which the Unpaid Balance of a Diluted Receivable
is reduced or cancelled due to returns, defect, refunds, allowances, cash
discounts, rebates, disputes, rejections, set off, netting, deficit, failure to
perform on the part of the related Originator or Servicer, adjustment or any
other similar reason other than with respect to the credit-worthiness of any
related Obligor.

 

“Dilution Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage) (a) the numerator of which is equal to the aggregate
initial Unpaid Balance of all Receivables originated by the Originators during
the most recently ended Settlement Period and (b) the denominator of which is
the Net Pool Balance as of the last day of the most recently ended Settlement
Period.

 

“Dilution Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate amount
of all Dilutions in respect of Pool Receivables which occurred during such
Settlement Period and (b) the denominator of which is the aggregate initial
Unpaid Balance of all Pool Receivables which were originated by the Originators
during the calendar month that is one calendar month prior to such Settlement
Period.

 

“Dilution Reserve Amount” means an amount equal to the product of (i) the
greater of (x) the Dilution Reserve Floor Percentage and (y) the Dilution
Reserve Percentage, times (ii) the Net Pool Balance.

 

“Dilution Reserve Floor Percentage” means 4.00%; provided, that the
Administrative Agent may increase such percentage from time to time in its
Permitted Discretion with notice to the Lenders upon its completion of any
inspections or audits pursuant to Sections 8.01(c) and 8.04(c) or receipt of any
agreed upon procedures report pursuant to Sections 8.02(f) or 8.05(g).

 

“Dilution Reserve Percentage” means, on any day, a percentage determined as
follows:

 

(ADR + DVC) x DHR

 

where:

 

ADR= the simple average of the Dilution Ratios observed in each of the preceding
twelve Settlement Periods;

 



 11 

 

 

DVC= the Dilution Volatility Ratio on such day; and

 

DHR= the Dilution Horizon Ratio on such day.

 

“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:

 

(HDR - ADR) x (HDR / ADR)

 

where:

 

HDR= the highest Dilution Ratio for any Settlement Period observed over the
preceding twelve Settlement Periods; and

 

ADR= the simple average of the Dilution Ratios observed in each of the preceding
twelve Settlement Periods.

 

“Discretionary Reserve Amount” means any such amount from time to time so
designated in writing by the Administrative Agent to the Servicer in the
Permitted Discretion of the Administrative Agent with notice to the Lenders. The
Discretionary Reserve Amount on the Closing Date is $0.

 

“Drawing Date” has the meaning set forth in Section 3.04(a).

 

“Early Commitment Termination Premium” has the meaning set forth in the Fee
Letter.

 

“Eligible Assignee” means (i) any Lender or any Affiliate (other than a natural
person) of a Lender, (ii) a commercial bank organized under the laws of the
United States, or any state thereof, and having total assets or net worth in
excess of $100,000,000, (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets or net worth in excess of $100,000,000, provided that such bank is acting
through a branch or agency located in the United States, (iv) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) total assets or
net worth in excess of $100,000,000, and (v) any other Person (other than a
natural Person) approved by the Administrative Agent and, to the extent that (x)
the LC Facility Sublimit is greater than $0 (zero) or (y) the amount of cash
collateral held in the LC Collateral Account is less than the sum of the
Adjusted Revolving A LC Participation Amount plus an amount equal to the LC Fee
Expectation at such time, the LC Bank; provided, (i) neither Parent nor any
Affiliate of Parent shall, in any event, be an Eligible Assignee, and (ii) no
Person owning or controlling any trade debt or Debt of any Exela Party other
than the Borrower Obligations or any Capital Stock of any Exela Party (in each
case, unless approved by Administrative Agent) shall, in any event, be an
Eligible Assignee.

 

“Eligible Foreign Obligor” means an Obligor that is organized in and that has a
head office (domicile), registered office and chief executive office that is
located in Canada or such other jurisdictions outside of the United States and
Canada as may be approved in writing by the Administrative Agent and Required
Lenders from time to time.

 



 12 

 

 

“Eligible Receivable” means, as of any date of determination, each Pool
Receivable, except:

 

(a)           subject to clause (p) of this definition, any Pool Receivable that
(i) does not arise from the sale of goods or the performance of services by the
related Originator in the ordinary course of its business and in accordance with
its Credit and Collection Policy or (ii) constitutes a loan or other similar
financial accommodation being provided by the applicable Originator;

 

(b)          any Pool Receivable (i) for which the right to receive payment
thereon is contingent upon the fulfillment of any condition whatsoever
(including “guaranteed” or “conditional” sales), (ii) the related Contract for
which is an executory contract within the meaning of Section 365 of the
Bankruptcy Code or (iii) with respect to which the related Originator is not
able to bring suit or otherwise enforce the Contract in accordance with its
terms against the Obligor thereof;

 

(c)          any Pool Receivable (i) that is subject to any defense,
counterclaim, setoff or dispute or (ii) the Contract for which expressly permits
the Obligor thereof to withhold or reduce some or all of the amount of its
payments owing on any Receivable in respect of any claim or set-off. For the
avoidance of doubt, the contracts listed in Exhibit J, and contracts with
consistent terms thereto, but without language expressly permitting the Obligor
thereof to withhold or reduce some or all of the amount of its payments owing on
any Receivable in respect of any claim or set-off, shall not be excluded from
the definition of Eligible Receivable due to this clause (c);

 

(d)          any Pool Receivable that is not an Eligible Unbilled Receivable,
for which an invoice has not been sent to the applicable Obligor of such
Receivable;

 

(e)          any Pool Receivable that is subject to any Adverse Claim or any
Pool Receivable to which the Borrower (or immediately prior to its transfer to
the Borrower, the related Originator) does not have good and marketable title;

 

(f)           any Pool Receivable that is subject to a payment plan;

 

(g)          any Pool Receivable that has a due date that is more than sixty
(60) days after its original invoice date;

 

(h)          any Pool Receivable:

 

(i)            that is a Delinquent Receivable or otherwise remains unpaid on
the one-hundred-twentieth (120th) day following its original invoice date; or

 

(ii)           the Obligor of which is (A) subject to an Event of Bankruptcy,
(B) a natural Person, (C) a Blocked Person, (D) an Affiliate of any Exela Party
or (E) a material supplier to any Originator or an Affiliate of a material
supplier;

 



 13 

 

 

(i)            any Pool Receivable for which the Obligor thereof is the Obligor
with respect to other Pool Receivables 50.00% or more of which (based on Unpaid
Balance) are not Eligible Receivables;

 

(j)            any Pool Receivable that is not an “account” or “payment
intangible” or is evidenced by “instruments” or “chattel paper” within the
meaning of Article 9 of the UCC;

 

(k)           any Pool Receivable (i) that is payable in any currency other than
U.S. Dollars or an Approved Alternative Currency, (ii) the Obligor of which is
not a U.S. Obligor or an Eligible Foreign Obligor, (iii) the Originator thereof
is organized in a jurisdiction other than (x) a State of the United States of
America or (y) subject to the approval of the Administrative Agent and each
Lender, Canada (or a subdivision thereof), or (iv) the Contract for which is not
governed by the law of the United States of America or of any state thereof;

 

(l)            except with the prior written consent of the Administrative Agent
and the Required Lenders, any Pool Receivable the Obligor of which is a
Governmental Authority;

 

(m)          any Pool Receivable for which payments thereunder are subject to
any withholding Tax;

 

(n)           any Pool Receivable that has been re-dated, extended, compromised,
settled, adjusted or otherwise modified, discounted or subject to any Dilution
unless (i) such action is permitted by Section 9.02 and (ii) a corresponding
Deemed Collection payment in respect of the related Pool Receivable has been
made, in full, in connection therewith;

 

(o)           any Pool Receivable the Obligor of which is located in a
jurisdiction requiring the filing of a notice of business activities report or
similar report in order to permit any Exela Party to seek judicial enforcement
in such jurisdiction of payment of such Receivable, unless the related Exela
Party has qualified to do business in such state, has filed a notice of business
activities report or equivalent report for the then-current year or if such
failure to file and inability to seek judicial enforcement is capable of being
remedied without any material delay or material cost;

 

(p)           any Pool Receivable acquired or originated in a permitted
acquisition (unless the Administrative Agent and the Required Lenders have given
the Servicer its prior written consent following completion of a customary due
diligence investigation as to such Receivables and such acquired person, which
investigation may, at the sole discretion of the Administrative Agent and the
Required Lenders, include a field examination);

 

(q)           any Pool Receivable is subject to a credit that has been earned
but not taken, subject to reduction as a result of an deferred revenue account,
or a chargeback, to the extent of such rebate, deferred revenue account or
chargeback;

 



 14 

 

 

(r)           any Pool Receivable (or its related Contract) that contravenes any
Applicable Law (including, without limitation, laws, rules and regulations
relating to usury, consumer protection, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy);

 

(s)           any Pool Receivable the Contract which (A)  unless any such
consent by the Obligor has been obtained in writing, (x) requires the Obligor
thereunder to consent to any transfer, sale or assignment of any rights and
duties thereunder and (y) either (1) by its terms restricts any assignment of
any rights to payment thereunder or (2) or the related Obligor (or any of its
Affiliates) is not then withholding or then threatening to withhold any payments
under such Contract in connection with any breach of any anti-assignment
provision set forth therein (B)  contains a confidentiality provision that
purports to restrict the ability of the Borrower or the Secured Parties to
exercise rights with respect to any Contract, including their right to review
the Contract;

 

(t)           any Pool Receivable the transfer, sale or assignment of which
contravenes any Applicable Law;

 

(u)          any Pool Receivable the Obligor of which has (i) not been directed
and required to remit Collections in respect thereof directly to a Continuing
Collection Account after the date that such initial instruction is to be
delivered pursuant to Sections 8.01(h) and 8.04(h) or (ii) at any time after the
90th day after the Closing Date, remitted Collections to an account other than a
Continuing Collection Account;

 

(v)          any Pool Receivable that does not (A) satisfy all applicable
requirements of the Credit and Collection Policy or (B) comply with such other
criteria and requirements (other than those relating to the collectability of
such Receivable) as the Administrative Agent and the Secured Parties may from
time to time specify;

 

(w)         any Pool Receivable that has not been transferred by an Originator
to the Pledgor and subsequently by the Pledgor to the Borrower pursuant to the
Purchase and Sale Agreements or, with respect to which transfer, any conditions
precedent to such transfer under any Purchase and Sale Agreement have not been
met;

 

(x)          any Pool Receivable which (i) arises from a sale of accounts made
as part of a sale of a business or constitutes an assignment for the purpose of
collection only, (ii) is a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract or (iii) is a transfer of an interest in or an assignment of a
claim under a policy of insurance;

 

(y)          any Pool Receivable which relates to the sale of any consigned
goods or finished goods which have incorporated any consigned goods into such
finished goods;

 

(z)          any Pool Receivable for which the related Originator has not
recognized the related revenue on its financial books and records in accordance
with GAAP;

 



 15 

 

 

(aa)          any Pool Receivable with respect to which not all consents,
licenses, approvals or authorizations of, or registrations or declarations with
or notices to, any Governmental Authority or other Person required to be
obtained, effected or given by an Originator in connection with the creation of
such Receivable, the execution, delivery and performance by such Originator of
the related Contract or the assignment thereof under the Purchase and Sale
Agreements have been duly obtained, effected or given and are in full force and
effect;

 

(bb)          any Pool Receivable the purchase of which is not a “current
transaction” within Section 3(a)(3) of the Securities Act;

 

(cc)          any Pool Receivable which does not represent all or a part of the
sale of “merchandise,” “insurance” or “services” within the meaning of Section
3(c)(5) of the Investment Company Act or which is not an “eligible asset” as
defined in Rule 3a-7 under the Investment Company Act;

 

(dd)          any Pool Receivable the purchase of which by the Borrower under
the Second Tier Purchase and Sale Agreement, or the transactions contemplated
hereby, constitutes a Security;

 

(ee)          any Pool Receivable which is supported by the actual or inchoate
mechanics, supplier, materialmen, laborers, employees or repairman liens or
other rights to file of assert any of the foregoing;

 

(ff)           any Pool Receivable that is an Unbilled Receivable unless such
Receivable is an Eligible Unbilled Receivable; or

 

(gg)          any Pool Receivable that is, or the related Obligor thereof is,
otherwise unacceptable to the Administrative Agent and the Required Lenders in
their Permitted Discretion and is so designated in a written notice to the
Servicer.

 

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP, and (b) not more than thirty (30) days have
expired since the date such Unbilled Receivable arose.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any final rule or regulation issued thereunder and in
effect.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c) or (m) of the Code
or Section 4001 of ERISA.

 

“Estimated Monthly Program Fees” means, at any time of determination, (a)
subject to clause (b), the total amount of Undrawn Fees reasonably estimated by
the Administrative Agent to be due and payable on the following Settlement Date
or (b) if the Administrative Agent (acting in its sole discretion) elects to not
estimate such an amount, the total amount of Undrawn Fees paid on the most
recent Settlement Date for the preceding Settlement Period.

 



 16 

 

 

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

 

(a)            (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
examinership, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, examiner, assignee, sequestrator (or
other similar official) for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any Applicable
Law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts; or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under federal bankruptcy
laws or other similar Applicable Laws now or hereafter in effect; or

 

(b)            such Person (i) shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, (ii)
shall consent to the appointment of or taking possession by a receiver,
liquidator, examiner, assignee, trustee, custodian, sequestrator (or other
similar official) for, such Person or for any substantial part of its property,
or (iii) shall make any general assignment for the benefit of creditors, or
shall fail to, or admit its potential inability to, pay its debts generally as
they become due, or, if a corporation or similar entity, its board of directors
(or any board or Person holding similar rights to control the activities of such
Person) shall vote to implement any of the foregoing.

 

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.

 

“Excess Concentration Amount” means the sum of the following amounts, without
duplication:

 

(a)            the sum of the amounts calculated for each of the Obligors equal
to the excess (if any) of (i) the aggregate Unpaid Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Unpaid Balance of all
Eligible Receivables then in the Receivables Pool; plus

 

(b)            the excess (if any) of (i) the aggregate Unpaid Balance of all
Eligible Receivables denominated in an Approved Alternative Currency, over
$2,500,000; plus

 

(c)            the excess (if any) of (i) the aggregate Unpaid Balance of all
Eligible Receivables, the Obligors of which are Eligible Foreign Obligors, over
(ii) the product of (x) 7.50%, multiplied by (y) the aggregate Unpaid Balance of
all Eligible Receivables then in the Receivables Pool; plus

 



 17 

 

 

(d)            the excess (if any) of (i)  the aggregate Unpaid Balance of all
Eligible Receivables that are Unbilled Receivables, over (ii) the Unbilled
Receivable Concentration Limit; plus

 

(e)            the aggregate amount of customer deposits or advance payments
held by any Exela Party (or an Affiliate thereof) on behalf of each Person (or
any Affiliate thereof) that is an Obligor with respect to any Eligible
Receivables then in the Receivables Pool to the extent of such Eligible
Receivables.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

“Excluded Receivable” means any Receivable (as defined without giving effect to
the proviso in the definition thereof) owed to Exela Enterprise Solutions, Inc.
by Energizer Holdings, Inc., which has been or is required to be sold,
transferred or pledged by Exela Enterprise Solutions, Inc. pursuant to that
certain Supplier Agreement, between Exela Enterprise Solutions, Inc. and
Citibank, N.A., as amended and described on that certain Delaware financing
statement, file number 20152826468, filed on June 30, 2015.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Affected Person being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in the Loans or Commitment pursuant to a law in effect on
the date on which (i) such Lender makes a Loan or its Commitment or (ii) such
Lender changes its lending office, except in each case to the extent that
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office,(c) any U.S. federal
withholding Taxes imposed pursuant to FATCA and (d) Taxes imposed as a result of
the failure of any Lender or Affected Person failing to satisfy the requirements
of Section 5.03(f) hereof.

 

“Exela” has the meaning set forth in the preamble to this Agreement.

 

“Exela Parties” means Exela, the Initial Servicer, the Borrower, the Pledgor,
the Parent, each Originator and the Performance Guarantor.

 

“Extension Failure” means on and after January 10, 2023, the Revolving A
Scheduled Termination Date is not extended to the Revolving B Scheduled
Termination Date pursuant to Section 2.02(i).

 

“Existing Specified Secured Debt” means any Debt evidenced by the Credit
Agreement or the Notes Indenture.

 



 18 

 

 

“Existing Specified Secured Debt Documents” means the Credit Agreement, Notes
Indenture, Existing Specified Secured Debt Security Agreement and any other
“Credit Agreement Documents” and “Notes Indenture Documents” (each as defined in
the Existing Specified Secured Debt Security Agreement).

 

“Existing Specified Secured Debt Security Agreement” means the Collateral Agency
and Security Agreement (First Lien), dates as of July 12, 2017, among Exela
Intermediate LLC, the subsidiary borrowers party thereto, and Royal Bank of
Canada, as collateral agent, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Exiting Lender” has the meaning set forth in Section 2.02(j).

 

“Exiting Lender Shortfall Amount” has the meaning set forth in Section 2.02(j).

 

“Facility Limit” means $160,000,000 as increased from time to time pursuant to
Section 2.02(i). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the sum of the Aggregate Loan Amount plus the Revolving A
LC Participation Amount.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or official practices implemented to
give effect to any such intergovernmental agreements.

 

“FCPA” has the meaning assigned thereto in Section 7.01(bb).

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 



 19 

 

 

“Final Payout Date” means the date on or after the Revolving Commitment
Termination Date when (i) the Aggregate Loan Amount and Aggregate Interest have
been paid in full, (ii) the Revolving A LC Participation Amount has been reduced
to zero ($0) and no Letters of Credit issued hereunder remain outstanding and
undrawn, (iii) all Borrower Obligations shall have been paid in full, (iv) all
other amounts owing to the Credit Parties and any other Borrower Indemnified
Party or Affected Person hereunder and under the other Transaction Documents
have been paid in full and (v) all accrued Servicing Fees have been paid in
full.

 

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

 

“First Tier Purchase and Sale Agreement” means the First Tier Purchase and Sale
Agreement, dated as of the Closing Date, among the Initial Servicer, the
Originators, as sellers, and the Pledgor, as buyer, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Acts” has the meaning set forth in Section 3.09.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Independent Manager” means a person selected by such Bankruptcy Remote Entity
(a) with prior experience as an independent director, independent manager or
independent member, (b) with at least three (3) years of employment experience,
(c) who is either (a) Bernard J. Angelo or (b) an individual provided by Global
Securitization Services, LLC, Corporation Service Company, CT Corporation, Lord
Securities Corporation, National Registered Agents, Inc., Stewart Management
Company, Wilmington Trust Company, or, if none of those companies is then
providing professional independent managers, another nationally-recognized
company, (d) who is duly appointed as an Independent Manager and is not, will
not be while serving as Independent Manager (except as provided herein) and
shall not have been at any time during the preceding five (5) years, any of the
following: (i) a stockholder, director (other than as an independent director),
officer, employee, partner, attorney or counsel of such Bankruptcy Remote
Entity, any Affiliate of such Bankruptcy Remote Entity or any direct or indirect
parent of such Bankruptcy Remote Entity; (ii) a customer, supplier or other
Person who derives any of its purchases or revenues from its activities with
such Bankruptcy Remote Entity or any Affiliate of such Bankruptcy Remote Entity;
(iii) a Person or other entity Controlling or under common control with any such
stockholder, partner, customer, supplier or other Person; or (iv) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, customer, supplier or other Person. A natural person who otherwise
satisfies the foregoing definition and satisfies subparagraph (i) by reason of
being the independent director or independent manager of a “special purpose
entity” affiliated with such Bankruptcy Remote Entity shall be qualified to
serve as an Independent Manager, provided that the fees that such individual
earns from serving as independent manager of Affiliates of such Bankruptcy
Remote Entity in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. A natural person
who satisfies the foregoing definition other than clause (ii) shall not be
disqualified from serving as an Independent Manager of such Bankruptcy Remote
Entity if such individual is an independent director, independent manager or
special manager provided by a nationally recognized service company that
provides professional independent directors, independent managers and special
managers and also provides other corporate services in the ordinary course of
its business.

 



 20 

 

 

“Information Package” means a report, in substantially the form of Exhibit E.

 

“Initial Servicer Default” has the meaning set forth in Section 9.04(a).

 

“Initial Servicer Indemnified Amounts” has the meaning set forth in Section
13.02(a).

 

“Initial Servicer Indemnified Party” has the meaning set forth in Section
13.02(a).

 

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the outstanding principal of
such Loan during such Interest Period (or portion thereof) in accordance with
Section 2.03.

 

“Interest Period” means, with respect to each Loan, (a) before the Revolving
Commitment Termination Date: (i) initially, the period commencing on the date
such Loan is made pursuant to Section 2.01 (or in the case of any fees payable
hereunder, commencing on the Closing Date) and ending on (but not including) the
end of such Settlement Period and (ii) thereafter, each Settlement Period and
(b) on and after the Revolving Commitment Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Required
Lenders) or, in the absence of any such selection, each Settlement Period.

 

“Interest Rate” means the applicable rate of interest set forth in Section 2.03.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Interim Collection Account” means any of the accounts (and any related lock-box
or post office box) so specified in Schedule II maintained at a Collection
Account Bank in the name of an Originator.

 

“Interim Report” means a report, in substantially the form of Exhibit H.

 



 21 

 

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“Investment Grade Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a rating of “BBB-” or better by
S&P on such Obligor’s or its parent’s long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “Baa3” or better by Moody’s on such
Obligor’s or its parent’s long-term senior unsecured and uncredit-enhanced debt
securities. Notwithstanding the foregoing, any Obligor that is a Subsidiary of
an Obligor that satisfies the definition of “Investment Grade Obligor” shall be
deemed to be an Investment Grade Obligor and shall be aggregated with the
Obligor that satisfies such definition for the purposes of determining clause
(a) of the definition of “Excess Concentration Amount” for such Obligors.

 

“LC Bank” has the meaning set forth in the preamble to this Agreement.

 

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the Lenders), or such other account as may be so
designated as such by the Administrative Agent.

 

“LC Facility Sublimit” means, subject to Section 2.02(j), an amount equal to
$25,000,000.

 

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

 

“LC Fee Rate” means the Applicable Margin with respect to LIBOR Rate Loans;
provided, that, if the default rate of interest has been implemented pursuant to
Section 2.03(f), the LC Fee Rate shall increase by 2.00% per annum.

 

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).

 

“Lenders” means each Person that is or becomes a party to this Agreement in the
capacity of a Revolving A Lender or Revolving B Lender.

 

“Lender’s Account” means, with respect to any Lender, the account(s) from time
to time designated in writing by the applicable Lender to the Administrative
Agent for purposes of receiving payments to or for the account of the members of
such Lender hereunder.

 

“Letter of Credit” or “Letters of Credit” means any stand-by letter of credit
(and not a commercial or trade letter of credit) issued by the LC Bank at the
request of the Borrower pursuant to this Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 



 22 

 

 

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Capital Stock, any purchase option, call or
similar right of a third party with respect to such Capital Stock.

 

“Liquidity” means, at any time, the sum of (a) the domestic Unrestricted Cash
held by the Parent and its Subsidiaries at such time (excluding, for the
avoidance of doubt, any amounts then on deposit in any Collection Account, which
shall be considered “restricted” for such purpose), plus (b) the aggregate
amount of cash then available to be borrowed (but which has not been borrowed)
by the Parent and its Subsidiaries under their respective committed credit
facilities (excluding, for the avoidance of doubt, the transactions contemplated
by this Agreement) and which may be drawn within not more than three (3)
Business Days subject only to satisfaction of customary conditions precedent
(such as delivery of a borrowing request) that do not include (i) the
counterparty thereunder having any discretion to approve such borrowing or
having to waive any conditions precedent to such borrowing or (ii) the
satisfaction of any borrowing base or similar collateral tests that are not then
satisfied, plus (c) the excess of (i) lesser of (A) the Facility Limit and (B)
the Borrowing Base over (ii) the Aggregate Loan Amount plus the Revolving A LC
Participation Amount; provided, that at any time on or after the Revolving
Commitment Termination Date, the amount determined pursuant this clause (c)
shall be zero ($0), minus (d) the aggregate amount of accounts payable owing by
Parent and its Subsidiaries that are outstanding more than 90 days past the
stated due date thereof.

 

“Loan” means a Revolving A Loan and a Revolving B Loan.

 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent pursuant to
Section 2.02(b).

 

“Loss Reserve Amount” means, on any day, the sum of (a) the product of (i)
10.00% times (ii) the Net Pool Balance, plus (b) the Unbilled Receivable Step-Up
Amount.

 

“Material Action” is defined in the Borrower’s limited liability company
agreement.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

 

(a)            (i) if a particular Person is specified, the ability of such
Person to perform its obligations under this Agreement or any other Transaction
Document or (ii) if a particular Person is not specified, the ability of any
Exela Party to perform its obligations under this Agreement or any other
Transaction Document;

 

(b)            (i) the validity or enforceability against any Exela Party of any
Transaction Document or (ii) the value, validity, enforceability or
collectibility of the Pool Receivables, the Related Security with respect
thereto or, in each case, any non-de minimis portion thereof, including if such
event or circumstance would increase the days to pay or Dilution with respect to
the Pool Receivables or any portion thereof;

 



 23 

 

 

(c)            the status, existence, perfection, priority, enforceability or
other rights and remedies of any Credit Party under the Transaction Documents or
associated with its respective interest in the Collateral; or

 

(d)            (i) if a particular Person is specified, the business, assets,
liabilities, property, operations, financial condition, results of operations or
cash flows of such Person or (ii) if a particular Person is not specified, the
business, assets, liabilities, properties, operations, financial condition
results of operations or cash flows of any Exela Party.

 

“Monthly Settlement Date” means the fifteenth (15th) day of each calendar month
(or if such day is not a Business Day, the next occurring Business Day);
provided, however, that the initial Monthly Settlement Date shall be January 20,
2020.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Exela Party or any of their respective ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Net Pool Balance” means, at any time, an amount equal to the aggregate Unpaid
Balance of all Pool Receivables that are Eligible Receivables determined at such
time, minus the Excess Concentration Amount at such time.

 

“Notes Indenture” means the indenture governing the 10.00% first-priority senior
secured notes due 2023, dated as of July 12, 2017, among Exela Intermediate LLC
and Exela Finance Inc., as issuers, and Wilmington Trust, National Association,
as trustee, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Notice Date” has the meaning set forth in Section 3.02(b).

 

“Obligor” means any Person obligated to make payments with respect to a
Receivable, including any guarantor thereof or co-obligor.

 

“OFAC” has the meaning set forth in the definition of Anti-Terrorism Laws.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Originator” has the meaning set forth in the First Tier Purchase and Sale
Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators in accordance with the terms of the First
Tier Purchase and Sale Agreement.

 



 24 

 

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, filing, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise in respect of, this Agreement, the other Transaction Documents and the
other documents or agreements to be delivered hereunder or thereunder, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Parent” means Exela Technologies, Inc., a Delaware corporation.

 

“Parent Change of Control” has the meaning set forth on Exhibit I.

 

“Participant Register” has the meaning set forth in Section 14.03(g).

 

“PATRIOT Act” means the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code, and that is maintained
by or contributed to by any Exela Party or any of their respective ERISA
Affiliates, or to which any such entity is obligated to contribute.

 

“Percentage” means (a) with respect to all payments, computations and other
matters relating to the Revolving A Commitment or Revolving A Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender, the percentage obtained by dividing (i) the Revolving A Exposure of
that Lender, by (ii) the aggregate Revolving A Exposure of all Lenders; (b) with
respect to all payments, computations and other matters relating to the
Revolving B Commitment or Revolving B Loans of any Lender, the percentage
obtained by dividing (i) the Revolving B Exposure of that Lender, by (ii) the
aggregate Revolving B Exposure of all Lenders and (c) for all other purposes
with respect to each Lender, the percentage obtained by dividing (i) an amount
equal to the sum of the Revolving A Exposure and the Revolving B Exposure of
that Lender, by (ii) an amount equal to the sum of the aggregate Revolving A
Exposure and the aggregate Revolving B Exposure of all Lenders.

 

“Performance Guarantor” means the Parent.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 



 25 

 

 

“Permitted Discretion” means the Administrative Agent’s judgment as to any
factor, event, condition or other circumstance arising after the Closing Date or
based on facts not known to the Administrative Agent as of the Closing Date
which the Administrative Agent reasonably determines (a) with respect to
Receivables, will or could be expected to adversely affect in any material
respect the value or collectability of any Eligible Receivables, the
enforceability or priority of the Administrative Agent’s interest therein or the
amount which the Administrative Agent or the Lenders would be likely to timely
receive in the collection or liquidation of such Eligible Receivables or (b)
with respect to any Exela Party, will or could be expected to adversely affect
in any material respect such Exela Party’s ability to perform its duties with
the appropriate standard of care, including without limitation, if such factors,
events, conditions or other circumstances suggest any report or financial
information delivered to the Administrative Agent by any Exela Party is
incomplete, inaccurate or misleading in any material respect. In exercising such
judgment, the Administrative Agent may consider, without duplication, factors
already included in or tested by the definition of Eligible Receivables, and any
other factors arising after the Closing Date that may change the
creditworthiness of the transaction.

 

“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.

 

“Pledge and Guaranty Agreement” means that certain Pledge and Guaranty
Agreement, dated as of the Closing Date, by the Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Pledgor” means Exela Receivables Holdco, LLC.

 

“PNC” has the meaning set forth in the preamble.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

“Purchase and Sale Agreement” means each of the First Tier Purchase and Sale
Agreement and the Second Tier Purchase and Sale Agreement.

 

“Purchase and Sale Termination Event” has the meaning set forth in the
applicable Purchase and Sale Agreement.

 



 26 

 

 

“Receivable” means any account receivable or other right to payment from a
Person, whether constituting an account, chattel paper, payment intangible,
instrument or a general intangible, in each case, including the right to payment
of any interest, finance charges, fees and other payment obligations of such
Person with respect thereto; provided, however, that Excluded Receivables shall
not constitute Receivables.

 

“Receivables Pool” means at any time all then outstanding Receivables sold or
contributed or purported to be sold or contributed to Borrower pursuant to the
Second Tier Purchase and Sale Agreement.

 

“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports and other information (including computer
programs, tapes, disks, other information storage media, data processing
software and related property and rights) prepared or maintained by any Exela
Party with respect to, or that evidence or relate to, the Pool Receivables, the
Obligors of such Pool Receivables, any Related Security or the origination,
collection or servicing of any of the foregoing.

 

“Register” has the meaning set forth in Section 14.03(b).

 

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

 

“Related Security” means, with respect to any Receivable:

 

(a)            all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;

 

(b)            all instruments and chattel paper that may evidence such
Receivable;

 

(c)            all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all UCC financing statements or similar filings relating thereto;

 

(d)            all of the Borrower’s and each Originator’s rights, interests and
claims under all insurance contracts and insurance payments with respect to, or
otherwise allocable to, such Receivable or any property that generated such
Receivable;

 

(e)            all of the Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance,
letter of credit rights and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

 

(f)            all books and records of the Borrower and each Originator to the
extent related to any of the foregoing, including all Records related to the
foregoing; and

 

(g)           all of the Borrower’s rights, interests and claims under any
Purchase and Sale Agreement and the other Transaction Documents.

 



 27 

 

 

“Release” has the meaning set forth in Section 4.01(a).

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan, other
than an event for which the 30-day notice period is waived.

 

“Required Class Lenders” means, at any time of determination (a) for the Class
of Lenders having Revolving A Exposure, Lenders whose Percentage (calculated in
accordance with clause (a) of the definition thereof), aggregate more than 50%;
and (b) for the Class of Lenders having Revolving B Exposure, Lenders whose
Percentage (calculated in accordance with clause (b) of the definition thereof),
aggregate more than 50%.

 

“Required Lenders” means both of (a) the Required Revolving A Lenders and (b)
the Required Revolving B Lenders.

 

“Required Reserves” means, on any day, the sum of (a) the Loss Reserve Amount,
plus (b) the Dilution Reserve Amount, plus (c) the Yield Reserve Amount, plus
(d) the Discretionary Reserve Amount.

 

“Required Revolving A Lenders” means, at any time of determination, for the
Class of Lenders having Revolving A Exposure, Lenders whose Percentage
(calculated in accordance with clause (a) of the definition thereof), aggregate
more than 50%.

 

“Required Revolving B Lenders” means, at any time of determination, for the
Class of Lenders having Revolving B Exposure, Lenders whose Percentage
(calculated in accordance with clause (b) of the definition thereof), aggregate
more than 50%.

 

“Responsible Officer” means the chief executive officer, president, general
counsel, any vice president, the chief financial officer, the controller, the
treasurer or the assistant treasurer or other similar officer of the applicable
Exela Party or any employee of any Exela Party responsible for the
administration of the obligations of any Exela Party under this Agreement or any
other Transaction Document.

 

“Revolving A Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving A Loan and to acquire participations in Letters of Credit and
“Revolving A Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Revolving A Commitment, if any, is set
forth on Schedule I or in the applicable Assignment and Acceptance Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.

 

“Revolving A Commitment Period” means the period from the Closing Date to but
excluding the Revolving A Commitment Termination Date.

 

“Revolving A Commitment Termination Date” means the earliest to occur of (a) the
Revolving A Scheduled Termination Date, (b) the date on which the “Revolving
Commitment Termination Date” is declared or deemed to have occurred under
Section 10.01 and (c) the date selected by the Borrower on which all Commitments
have been reduced to zero pursuant to Section 2.02(g).

 



 28 

 

 

“Revolving A Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving A Commitments, that
Lender’s Revolving A Commitment; and (b) after the termination of the Revolving
A Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving A Loans of that Lender, and (ii) such Lender’s Percentage of the
Revolving A LC Participation Amount at such time.

 

“Revolving A Final Maturity Date” means (i) the Revolving A Commitment
Termination Date, or if extended pursuant to Section 2.02(i), the date that is
180 days after the Revolving A Scheduled Termination Date or (ii) such earlier
date on which the Loans become due and payable pursuant to Section 10.01.

 

“Revolving A LC Participation Amount” means at any time of determination, the
sum of the amounts then available to be drawn under all outstanding Letters of
Credit.

 

“Revolving A Lender” means a Lender with a Revolving A Commitment, a Revolving A
Loan or a Percentage of the Revolving A LC Participation Amount at such time.

 

“Revolving A Loan” means a Loan made by a Lender to Company pursuant to Section
2.01(a) or deemed made by a Revolving A Lender in connection with Revolving A
Participation Advance.

 

“Revolving A Minimum Funding Amount” means $40,000,000.

 

“Revolving A Participation Advance” has the meaning set forth in Section
3.04(b).

 

“Revolving A Scheduled Termination Date” means January 10, 2023, as such date
may be extended pursuant to Section 2.02(i).

 

“Revolving B Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving B Loan and “Revolving B Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving B
Commitment, if any, is set forth on Schedule I or in the applicable Assignment
and Acceptance Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.

 

“Revolving B Commitment Period” means the period from the Closing Date to but
excluding the Revolving B Commitment Termination Date.

 

“Revolving B Commitment Termination Date” means the earliest to occur of (a) the
Revolving B Scheduled Termination Date, (b) the date on which the “Revolving
Commitment Termination Date” is declared or deemed to have occurred under
Section 10.01 and (c) the date selected by the Borrower on which all Commitments
have been reduced to zero pursuant to Section 2.02(g).

 



 29 

 

 

“Revolving B Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving B Commitments, that
Lender’s Revolving B Commitment; and (b) after the termination of the Revolving
B Commitments, the aggregate outstanding principal amount of the Revolving B
Loans of that Lender.

 

“Revolving B Final Maturity Date” means (i) the date that is 180 days after the
Revolving B Scheduled Termination Date or (ii) such earlier date on which the
Loans become due and payable pursuant to Section 10.01.

 

“Revolving B Lender” means a Lender with a Revolving B Commitment or a Revolving
B Loan.

 

“Revolving B Loan” means a Loan made by a Lender to Company pursuant to Section
2.01(b).

 

“Revolving B Minimum Funding Amount” means $40,000,000.

 

“Revolving B Scheduled Termination Date” means July 10, 2024.

 

“Revolving Commitment” means, with respect to each Lender, such Lender’s
Revolving A Commitment and Revolving B Commitment.

 

“Revolving Commitment Termination Date” means the later of the Revolving A
Commitment Termination Date and the Revolving B Commitment Termination Date.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
governmental agencies.

 

“Second Tier Purchase and Sale Agreement” means the Second Tier Purchase and
Sale Agreement, dated as of the Closing Date, among the Initial Servicer, the
Pledgor, as seller, and the Borrower, as buyer, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Security” is defined in Section 2(a)(1) of the Securities Act.

 

“Servicer” means (a) at any time prior to the Servicing Transfer Date, the
Initial Servicer and (b) thereafter, the Successor Servicer.

 



 30 

 

 

 

“Servicing Fee” means the fee referred to in Section 9.07(a) of this Agreement.

 

“Servicing Fee Rate” means the rate referred to in Section 9.07(a) of this
Agreement.

 

“Servicing Transfer Date” means (a) any date following the occurrence of an
Initial Servicer Default designated as such by the Administrative Agent in a
written notice to the Borrower, Successor Servicer, Backup Servicer and each
Lender or (b) the expiration date of any Short-Term Servicing Arrangement.

 

“Servicing Transition Expenses” means reasonable costs and expenses (including
Attorney Costs) incurred by or payable to a Successor Servicer in connection
with the transfer of servicing to a Successor Servicer following the Servicing
Transfer Date, including, without limitation, costs and expenses incurred in
connection with transferring all necessary servicing files and records relating
to the Contracts, Receivables and Related Security and amending this Agreement
to reflect the transfer of servicing, which shall be approved in writing by the
Administrative Agent.

 

“Settlement Date” means with respect to any Loan for any Interest Period or any
Interest or Fees, (i) the Monthly Settlement Date and (ii) each day selected
from time to time by the Administrative Agent (with the consent or at the
direction of the Required Lenders) (it being understood that the Administrative
Agent (with the consent or at the direction of the Required Lenders) may select
such Settlement Date to occur as frequently as daily).

 

“Settlement Period” means (a) the period from the Closing Date to the end of the
next calendar month thereafter and (b) thereafter, each subsequent calendar
month; provided, that the last Settlement Period shall end on the Final Payout
Date.

 

“Short-Term Servicing Arrangement” has the meaning set forth in Section 9.04.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a)(i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in any
projections or with respect to any transaction contemplated or undertaken after
the Closing Date; and (iii) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

 

“Special Concentration Limit” has the meaning set forth in the definition of
Concentration Percentage.

 





31

 



 

“Special Obligor” has the meaning set forth in the definition of Concentration
Percentage.

 









“Spot Rate” means, on any day, (i) for the purpose of exchanging U.S. Dollars to
Alternative Currency or Alternative Currency to U.S. Dollars in connection with
applying funds to pay amounts owing hereunder or under the Transaction Documents
in accordance with this Agreement, the actual rate used by the Administrative
Agent’s principal foreign exchange trading office for the purchase by the
Administrative Agent of the applicable currency with the other currency through
its principal foreign exchange trading office, and (ii) for the purpose of
making any calculation hereunder that does not require the actual exchange of
U.S. Dollars for Alternative Currency or Alternative Currency for U.S. Dollars
to make a payment of amounts owing hereunder or under the Transaction Documents
or, (a) with respect to the determination of the U.S. Dollar Equivalent of any
amount denominated in Alternative Currency, the exchange rate at which such
Alternative Currency may be exchanged into U.S. Dollars as set forth at
approximately 11:00 a.m. New York City time, on such day as published on the
Bloomberg Key Cross-Currency Rates Page for such Alternative Currency and (b)
with respect to the determination of the Alternative Currency equivalent of any
amount denominated in U.S. Dollars, the exchange rate at which U.S. Dollars may
be exchanged into Alternative Currency as set forth at approximately 11:00 a.m.
New York City time, on such day as published on the Bloomberg Key Cross-Currency
Rates Page for U.S. Dollars. In the event that such rate does not appear on any
Bloomberg Key Cross Currency Rates Page, the Spot Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent or, in the absence of such an
agreement, such Spot Rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m. New York City time, on such date for the
purchase of U.S. Dollars with the applicable Alternative Currency for delivery
two (2) Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Subject Appraisal Action” means that certain petition for appraisal pursuant to
8 Del. C. § 262 filed on September 21, 2017 in the Delaware Court of Chancery,
captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A.
No. 2017-0673-JRS.

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

“Sub-Servicing Agreement” means the Sub-Servicing Agreement, dated as of the
Closing Date, among Exela Technologies, Inc., as servicer, and the Originators
from time to time party thereto as sub-servicers.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 



32

 

 

“Successor Servicer” means such Person as may be appointed by the Administrative
Agent in accordance with Article IX.

 

“Sweep Instructions” means irrevocable instructions issued by the applicable
Originator to each Collection Account Bank with respect to any Interim
Collection Account stating that (i) such Interim Collection Account shall be a
zero balance account and all funds therein shall be automatically transferred to
a Continuing Collection Account and (ii) no amounts on deposit therein may be
withdrawn by any Person other than the Administrative Agent other than pursuant
to the automatic transfer pursuant to clause (i) to a Continuing Collection
Account, which instructions shall consist of (x) an instruction letter from the
applicable Originator to the Collection Account Bank on the Closing Date in a
form acceptable to the Administrative Agent and (y) not later than the 45th day
after the Closing Date, a Collections Control Agreement provided that the
Initial Servicer shall exercise its best efforts to cause each applicable
Originator to deliver such Collections Control Agreements on as soon as possible
after the Closing Date.

 

“Targeted Interim Collection Account Deposit Amount” means, (a) during the
period beginning on the 60th day after the Closing Date through the 120th day
after the Closing Date, an amount equal to 10% of all Collections received
during such Settlement Period and (b) thereafter, 5% of all Collections received
during such Settlement Period.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority and all interest, penalties,
additions to tax and any similar liabilities with respect thereto.

 

“Top 100 Customer Contract” means any of the contracts for delivery of services
entered into by the Parent or any of its Affiliates with any of the Parent’s and
its Affiliates’ top 100 North American customers (based on the annualized
revenue for such customers for the ten months ended October 31, 2019).

 

“Total Revolving A Usage” means, as at any date of determination, the sum of (a)
the aggregate principal amount of all outstanding Revolving A Loans (other than
Revolving A Participation Advances made for the purpose of reimbursing the LC
Bank for any amount drawn under any Letter of Credit, but not yet so applied),
and (b) the Revolving A LC Participation Amount.

 

“Total Revolving B Usage” means, as at any date of determination, the aggregate
principal amount of all outstanding Revolving B Loans.

 

“Transaction Documents” means this Agreement, each Purchase and Sale Agreement,
the Account Control Agreements, Sweep Instructions, the Fee Letter, the Backup
Servicing Agreement, Sub-Servicing Agreement, the Performance Guaranty, the
Pledge and Guaranty Agreement and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 



33

 

 

“TSL” has the meaning set forth in the preamble.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.

 

“Unbilled Receivable Concentration Limit” means, at any time of determination,
an amount equal to the product of (x) 7.50%, multiplied by (y)  the aggregate
Unpaid Balance of all Eligible Receivables then in the Receivables Pool.

 

“Unbilled Receivable Step-Up Amount” means, at any time of determination, an
amount equal to the product of (i) 10.00% times (ii) the lesser of (x) the
Unbilled Receivable Concentration Limit and (y) the aggregate Unpaid Balance of
Unbilled Receivables that are Eligible Receivables.

 

“Undrawn Fee” has the meaning set forth in the Fee Letter.

 

“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would become an Event of Default.

 

“Unmatured Initial Servicer Default” means any event which, with the giving of
notice or lapse of time, or both, would become an Initial Servicer Default.

 

“Unpaid Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof. The Unpaid Balance
(or any portion thereof) of any Receivable (or portion thereof) denominated or
payable in a currency other than U.S. Dollars shall be expressed as the
applicable U.S. Dollar Equivalent thereof in accordance with Section 4.02(f).

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Parent or any of
its Subsidiaries organized under the laws of the United States, or any state
thereof, that would not appear as “restricted” on a consolidated balance sheet
of the Parent or any of such Subsidiaries.

 

“U.S. Dollar Equivalent” means, on any date on which a determination thereof is
to be made, with respect to (a) any amount denominated in U.S. Dollars, such
amount and (b) any amount denominated in an Alternative Currency, the U.S.
Dollar equivalent of such amount of such Alternative Currency determined by
reference to the Spot Rate determined as of such determination date.

 

“U.S. Dollars” means dollars in lawful money of the United States of America.

 



34

 

 

“U.S. Obligor” means an Obligor of that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower, the Performance Guarantor, and the
Administrative Agent.

 

“Yield Reserve Amount” means an amount equal to the sum of: (a) the product of
(i) 6.00, times (ii) the Estimated Monthly Program Fees, plus (b) the
then-current Early Commitment Termination Premium that would be come due and
payable upon any termination of the Commitments, plus (c) the product of (i) the
Yield Reserve Percentage, times (ii) the Facility Limit.

 

“Yield Reserve Percentage” means on any day an amount determined as follows:

 

180 x (IR + SFR)

360

 

where:   

 

IR= the Interest Rate on such day; and

 

SFR= the Servicing Fee Rate.

 

SECTION 1.02.             Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day;
(l) if any calculation to be made hereunder refers to a Settlement Period (or
any portion thereof) that would have occurred prior to the Closing Date, such
reference shall be deemed to be a reference to a calendar month; and (m) the
term “or” is not exclusive.



 



35

 

 

SECTION 1.03.              LIBOR Rate Notification. Section 5.04(b) of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that the London interbank offered rate is no longer available or in
certain other circumstances. No Credit Party warrants or accepts any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of "LIBOR Rate" or with respect to
any alternative or successor rate thereto, or replacement rate therefor.

 

ARTICLE II

TERMS OF THE LOANS

 

SECTION 2.01.              Loan Facility.

 

(a)           During the Revolving A Commitment Period, subject to the funding
allocation requirements of Section 2.02(e) and the other terms and conditions
hereof, each Lender severally agrees to make Revolving A Loans to the Borrower
in an aggregate amount up to but not exceeding such Lender’s Revolving A
Commitment; provided, that after giving effect to the making of any Revolving A
Loans in no event shall the Total Revolving A Usage exceed the Revolving A
Commitments then in effect. Amounts borrowed pursuant to this Section 2.01(a)
may be repaid and reborrowed during the Revolving A Commitment Period. Each
Lender’s Revolving A Commitment shall expire on the Revolving A Commitment
Termination Date and all Revolving A Loans and all other amounts owed hereunder
with respect to the Revolving A Loans and the Revolving A Commitments shall
become due and payable on the Revolving A Final Maturity Date.

 

(b)           During the Revolving B Commitment Period, subject to the funding
allocation requirements of Section 2.02(e) and the other terms and conditions
hereof, each Lender severally agrees to make Revolving B Loans to the Borrower
in an aggregate amount up to but not exceeding such Lender’s Revolving B
Commitment; provided, that after giving effect to the making of any Revolving B
Loans in no event shall the Total Revolving B Usage exceed the Revolving B
Commitments then in effect. Amounts borrowed pursuant to this Section 2.01(b)
may be repaid and reborrowed during the Revolving B Commitment Period. Each
Lender’s Revolving B Commitment shall expire on the Revolving B Commitment
Termination Date and all Revolving B Loans and all other amounts owed hereunder
with respect to the Revolving B Loans and the Revolving B Commitments shall
become due and payable on the Revolving B Final Maturity Date.

 



36

 

 

SECTION 2.02.             Making Loans; Repayment of Loans.

 

(a)          Loans shall be made in an aggregate minimum amount of the lesser of
(A) $5,000,000 and integral multiples of $1,000,000 in excess of that amount and
(B) in the case of Revolving A Loans, the unused Revolving A Commitment and, in
the case of Revolving B Loans, the unused Revolving B Commitment. Loans may only
be requested in U.S. Dollars and the Lenders are only obligated to fund Loans in
U.S. Dollars. For the avoidance of doubt, no Loans may be requested in, nor
shall any Loan be funded in, an Alternative Currency.

 

(b)          Whenever the Borrower desires that Lenders make Loans, the Borrower
shall deliver to the Administrative Agent a fully executed Loan Request no later
than 10:00 a.m. (New York City time) at least three (3) Business Days in advance
of the proposed Loan.

 

(c)          Notice of receipt of each Loan Request in respect of any Loan,
together with the amount of each Lender’s Percentage thereof, if any, shall be
provided by the Administrative Agent to each applicable Lender by email or
facsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 10:00 a.m. (New York City time)) not later
than 2:00 p.m. (New York City time) on the same day as the Administrative
Agent’s receipt of such Loan Request from Borrower.

 

(d)          Each Lender shall make the amount of its Loan, if any, available to
the Administrative Agent not later than 12:00 p.m. (New York City time) on the
date of the applicable Credit Extension by wire transfer of same day funds in
U.S. Dollars, to the Administrative Agent’s Account. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified in this
Article II or Article VI, the Administrative Agent shall make the proceeds of
such Loans available to the Borrower on date of the applicable Credit Extension
by causing an amount of same day funds in U.S. Dollars equal to the proceeds of
all such Loans received by Administrative Agent from the Lenders to be credited
to the account set forth in the related Loan Request.

 

(e)          The initial Loan Request hereunder (x) shall be in an amount
equaling or exceeding the aggregate of the Revolving A Minimum Funding Amount
plus the Revolving B Minimum Funding Amount and (y) notwithstanding Section
2.02(a) hereof, may be delivered on the Closing Date. All Loans shall be funded
as follows:

 

(i)            first, solely to the extent that the aggregate principal amount
of the Revolving B Loans is less than the Revolving B Minimum Funding Amount, by
the Revolving B Lenders ratably (based on Percentages) making Revolving B Loans
to the Borrower in an amount sufficient to cause the aggregate principal amount
of the Revolving B Loans to equal the Revolving B Minimum Funding Amount;

 

(ii)           second, solely to the extent that the Revolving A Commitment
Termination Date has not occurred, by the Revolving A Lenders ratably (based on
Percentages) making Revolving A Loans until the aggregate principal amount of
the Revolving A Loans plus the Revolving A LC Participation Amount equals the
Revolving A Commitment;

 



37

 

 

(iii)           third, by the Revolving B Lenders ratably (based on Percentages)
making Revolving B Loans until the aggregate principal amount of the Revolving B
Loans equals the Revolving B Commitment.

 

(f)           Unless the Administrative Agent shall have been notified by any
Lender prior to the date of the applicable Credit Extension that such Lender
does not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on the date of such Credit Extension, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to Borrower a
corresponding amount on such date. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from the date of such Credit
Extension until the date such amount is paid to the Administrative Agent, at the
customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from the date
of such Credit Extension until the date such amount is paid to the
Administrative Agent, at the Base Rate. Nothing in this Section 2.02(f) shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

(g)          Voluntary Prepayments; Commitment Reductions.

 

(i)           Any time after the Closing Date, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any Breakage
Amounts) in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess of that amount; provided, that:

 

(A)            no request for prepayment shall be effective if it shall request
a prepayment in an amount that would cause the Aggregate Loan Amount to be an
amount less than the sum of the Revolving A Minimum Funding Amount plus the
Revolving B Minimum Funding Amount.

 

(B)            all such prepayments shall be made, upon not less than three
Business Days’ (given by 3:00 pm New York time) prior written or telephonic
notice given to Administrative Agent, by 10:00 a.m. (New York City time) on the
date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice by facsimile or telephone to each Lender). Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein;

 



38

 

 

(C)            any such voluntary prepayment hereunder shall be applied to the
Loans and Lenders in Applicable Class Order; and

 

(D)           any accrued Interest and Fees and any associated Breakage Amount
in respect of such prepaid Loans shall be paid on the immediately following
Settlement Date (to the extent such prepayment date is not a Settlement Date).

 

(ii)           The Borrower may, upon not less than thirty days’ prior written
or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by facsimile or telephone to each applicable Lender) terminate in whole
or permanently reduce in part the Facility Limit in an amount up to the amount
by which the Facility Limit exceeds the Aggregate Loan Amount plus the Adjusted
Revolving A LC Participation Amount at the time of such proposed termination or
reduction; provided, that (x) any such partial reduction of the Facility Limit
shall be in an aggregate minimum amount of $10,000,000 and integral multiples of
$5,000,000 in excess of that amount and (y) no such reduction shall reduce the
Facility Limit below $100,000,000. The Borrower’s notice to Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Facility Limit shall be effective on the date specified in the
Borrower’s notice and shall reduce the Revolving A Commitment and Revolving B
Commitment proportionately and reduce the Commitment of each Lender
proportionately to its Percentage thereof. In connection with any such reduction
in whole or in part of the Facility Limit, the Borrower shall pay the Early
Commitment Termination Premium in accordance with the Fee Letter.

 

(h)          Provided that no Unmatured Initial Servicer Default, Initial
Servicer Default, Event of Default or Unmatured Event of Default has occurred
and is continuing, upon notice to the Administrative Agent and each Lender, the
Borrower may from time to time request an increase in the Commitments of
Lenders, at any time following the Closing Date and prior to the Revolving
Commitment Termination Date, such aggregate increase in such Lender’s
Commitments. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which such
Lenders and the Administrative Agent are requested to respond to the Borrower’s
request (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Administrative Agent and the Lenders). In
respect of any Lender, each of such Lenders and the Administrative Agent shall
notify the Borrower within the applicable time period whether or not such Person
agrees, in its respective sole discretion, to the increase to such Lender’s
Commitment. Any such Person not responding within such time period shall be
deemed to have declined to consent to an increase in such Lender’s Commitment.
For the avoidance of doubt, only the consent of the Lenders increasing its
Commitment and the Administrative Agent shall be required in order to approve
any such request. If the Commitment of the Lenders is increased in accordance
with this clause (i), the Administrative Agent, the Lenders and the Borrower
shall determine the effective date with respect to such increase and shall enter
into such documents as agreed to by such parties to document such increase; it
being understood and agreed that the Administrative Agent or any Lender
increasing its Commitment pursuant to this clause (i) may request any of (x)
resolutions of the Board of Directors of the Borrower approving or consenting to
such Commitment increase and authorizing the execution, delivery and performance
of any amendment to this Agreement, (y) a corporate and enforceability opinion
of counsel of the Borrower and (z) such other documents, agreements and opinions
reasonably requested by any Lender or the Administrative Agent.

 



39

 

 

(i)           Extension of Revolving A Scheduled Termination Date.

 

(i)             At any time during the 180-day period prior to the Revolving A
Scheduled Termination Date, the Borrower or Administrative Agent shall deliver
to each Revolving A Lender (with a copy to each other Credit Party) a Commitment
Confirmation Request. Within 30 days after the Borrower’s or the Administrative
Agent’s delivery of the Commitment Confirmation Request, the Revolving A Lenders
shall provide written notice (a “Confirmation Response”) to the Administrative
Agent, the Borrower and each other Credit Party whether such Revolving A Lender
(x) consents (in its sole and absolute discretion) to the extension of such
Revolving A Lender’s Commitment to the Revolving B Scheduled Termination Date or
(y) desires to assign its Revolving A Loans and Revolving A Commitment to the
Revolving B Lenders in accordance with clause (iii) below; provided, however,
that (x) any such election shall be irrevocable and (y) any Revolving A Lender
that fails to deliver such Confirmation Response on or prior to the 30th day
following the Borrower’s or the Administrative Agent’s delivery of the
Commitment Confirmation Request shall be deemed to have elected to assign its
Revolving A Loans and Revolving A Commitment to the Revolving B Lenders in
accordance with clause (iii) below. In the event any Revolving A Lender fails to
deliver such Confirmation Response within 30 days following the Borrower’s or
the Administrative Agent’s delivery of the Commitment Confirmation Request,
Revolving B Lenders shall provide written confirmation (a “Purchase
Affirmation”) to the Borrower within 30 days after such failure that Revolving B
Lenders will perform the Revolving B Lenders’ obligation to purchase and take
assignment of the Revolving A Loans and Revolving A Commitment in accordance
with clause (iii) below. In the event any Revolving B Lender fails to timely
provide such Purchase Affirmation, the Borrower may but shall have not
obligation to identify an Eligible Assignee and the Revolving A Lenders shall
assign the Revolving A Commitment to such designated Eligible Assignee pursuant
to Section 14.03 and such designated Eligible Assignee shall purchase the
Revolving A Loans at par from the Revolving A Lenders, and, upon such assignment
and payment, such Revolving A Lender’s Revolving A Commitment shall be
automatically extended to the Revolving B Scheduled Termination Date. For the
avoidance of doubt, neither the Borrower’s failure to identify an Eligible
Assignee nor any Revolving B Lender’s failure to timely deliver the Purchase
Affirmation shall release any Revolving B Lender from its obligations under this
Agreement, including, without limitation, the Revolving B Lender’s obligation to
purchase and take assignment of the Revolving A Loans and Revolving A
Commitment. In connection with any such assignment, (i) the availability of the
letter of credit sub-facility contemplated by Article III shall remain subject
to clause (v) below and (ii) if any Exela Party (or Affiliate thereof) shall
make any payments to any such assignee in connection with such assignment or
such assignees other than payments made by the Borrower pursuant to the terms of
this Agreement, external counsel to the Borrower shall deliver a bring-down
opinion on true sale and non-consolidation matters if requested by any Credit
Party.



 



40

 

 

(ii)            If a Revolving A Lender shall timely elect to make an extension
of the Revolving A Scheduled Termination Date, then, effective on the original
Revolving A Scheduled Termination Date, such Revolving A Lender’s Revolving A
Commitment shall be automatically extended to the Revolving B Scheduled
Termination Date.

 

(iii)           If a Revolving A Lender shall not timely elect to make an
extension of the Revolving A Scheduled Termination Date and no assignment of
such Revolving A Lender’s Revolving A Commitment has been made pursuant to
Section 2.02(i)(i) (such Lender, an “Exiting Lender”), then, effective on the
original Revolving A Scheduled Termination Date, (A) such Exiting Lender’s
Revolving A Commitment shall be automatically assigned to the Revolving B
Lenders (ratably based on Percentages) and the Revolving B Lenders shall be
unconditionally bound to accept such Revolving A Commitment, (B) so long as such
date is not a Revolving Commitment Termination Date, such Exiting Lender’s
Revolving A Loans shall be automatically assigned to the Revolving B Lenders
(ratably based on Percentages) and the Revolving B Lenders shall purchase such
Revolving A Loans at par from the Exiting Lenders on the Revolving A Scheduled
Termination Date and (C) any accrued Interest and Fees on the assigned Revolving
A Loans and any other Borrower Obligations owing to the Exiting Lenders shall be
paid pursuant to Section 4.01 on the subsequent Settlement Date(s).

 

(iv)           If any Revolving B Lender(s) shall fail to purchase its
Percentage of the Revolving A Loans of any Exiting Lender(s) on the Revolving A
Scheduled Termination Date and such date is not a Revolving Commitment
Termination Date and the Revolving A Commitment has not been assigned pursuant
to 2.02(i)(i), an “Exiting Lender Shortfall Amount” shall exist in an amount
equal to such shortfall amount.

 

(v)           If any Exiting Lender shall be the LC Bank, then a Cash
Collateralization Period shall commence and the LC Facility Sublimit shall be
reduced to $0 (zero).

 

SECTION 2.03.              Interest and Fees.

 

(a)           On each Settlement Date, the Borrower shall, in accordance with
the terms and priorities for payment set forth in Section 4.01, pay to each
Lender, the LC Bank and the Administrative Agent, as applicable, certain fees,
including with respect to the LC Bank all Letter of Credit fronting fees and
other applicable Letter of Credit fees (collectively, the “Fees”) in the amounts
set forth below and in any fee letter agreements from time to time entered into,
among the Borrower, the Lenders and/or the Administrative Agent (each such fee
letter agreement, as amended, restated, supplemented or otherwise modified from
time to time, collectively being referred to herein as the “Fee Letter”).

 



41

 

 

(b)           Except as otherwise set forth herein, each Loan shall bear
Interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows: (i) if a
Base Rate Loan, at the Base Rate plus the Applicable Margin applicable to Base
Rate Loans; or (ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin applicable to LIBOR Rate Loans; provided, that, if the Total
Revolving A Usage is less than the Revolving A Minimum Funding Amount or the
Total Revolving B Usage is less than the Revolving B Minimum Funding Amount,
Interest shall accrue on an amount equal to (x) in the case of the Revolving A
Lenders, the Revolving A Minimum Funding Amount minus the Adjusted Revolving A
LC Participation Amount and (y) in the case of the Revolving B Lenders, the
Revolving B Minimum Funding Amount. The Borrower shall pay all Interest, Fees
and Breakage Amounts accrued during each Interest Period on each Settlement Date
in accordance with the terms and priorities for payment set forth in Section
4.01.

 

(c)            The Borrower shall pay to each Revolving A Lender, Fees for each
day in an amount equal to the product of (i) LC Fee Rate, times (ii) such
Revolving A Lender’s Revolving A LC Participation Amount on such day, times
(iii) 1/360.

 

(d)           The Borrower shall pay to the LC Bank, fronting fees for each day
in an amount equal to the product of (i) 0.20%, times (ii) the Revolving A LC
Participation Amount on such day, times (iii) 1/360.

 

(e)           Conversion/Continuation.

 

(i)           The Borrower shall have the option:

 

(A)           to convert at any time all or any part of any Loan equal to
$1,000,000 and integral multiples of $500,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, that a LIBOR Rate Loan may only
be converted on the expiration of the Interest Period applicable to such LIBOR
Rate Loan unless Borrower shall pay all amounts due under Section 5.02 in
connection with any such conversion, no Base Rate Loan may be converted into a
LIBOR Rate Loan when an Unmatured Event of Default or Event of Default exists
and no LIBOR Rate Loan may be continued as a LIBOR Rate Loan when an Unmatured
Event of Default or Event of Default exists; or

 

(B)            upon the expiration of any Interest Period applicable to any
LIBOR Rate Loan, to continue all or any portion of such Loan equal to $1,000,000
and integral multiples of $500,000 in excess of that amount as a LIBOR Rate
Loan.

 

(ii)          The Borrower shall deliver a notice of conversion or continuation
to Administrative Agent no later than 10:00 a.m. (New York City time) at least
one Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
notice for conversion to, or continuation of, any LIBOR Rate Loans (or
telephonic notice in lieu thereof) shall be irrevocable on and after the related
Interest Rate Determination Date, and the Borrower shall be bound to effect a
conversion or continuation in accordance therewith.

 

42

 

 

(f)            Upon the occurrence and during the continuance of an Event of
Default, the principal amount of all Loans outstanding and, to the extent
permitted by Applicable Law, any interest payments on the Loans or fees or other
amounts owed hereunder (including any Early Commitment Termination Premium, if
applicable), shall thereafter bear Interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2.00% per annum in excess of the Interest
Rate otherwise payable hereunder with respect to the applicable Loans (or, in
the case of any such fees and other amounts, at a rate which is 2.00% per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, any LIBOR Rate Loans shall immediately become Base Rate Loans and
shall thereafter bear Interest payable upon demand at a rate which is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans.  Payment or acceptance of the increased rates of Interest provided for in
this Section 2.03(f) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender.

 

ARTICLE III

Letter of credit facility

 

SECTION 3.01.             Letters of Credit.

 

(a)            Subject to the terms and conditions hereof and the satisfaction
of the applicable conditions set forth in Article VI, at any time prior to the
Revolving A Commitment Terminations Date the LC Bank shall issue or cause the
issuance of Letters of Credit on behalf of the Borrower (and, if applicable, on
behalf of, or for the account of, an Originator or an Affiliate of such
Originator in favor of such beneficiaries as such Originator or an Affiliate of
such Originator may elect with the consent of the Borrower); provided, however,
that the LC Bank will not be required to issue or cause to be issued any Letters
of Credit:

 

(i)           to the extent that after giving effect thereto:

 

(A)           the Aggregate Loan Amount plus the Adjusted Revolving A
LC Participation Amount would exceed the Borrowing Base at such time;

 

(B)            the Total Revolving A Usage would exceed the aggregate of the
Commitments of the Revolving A Lenders at such time; or

 



43

 

 

(C)            the Revolving A LC Participation Amount would exceed the
Revolving A LC Facility Sublimit; or

 

(ii)            if the LC Bank has received notice from any Credit Party or the
Administrative Agent, at least one (1) day prior to the requested date of
issuance, amendment or extension of the applicable Letter of Credit, that one or
more applicable conditions in Article VI is not satisfied; or

 

(iii)           if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the LC Bank from
issuing the Letter of Credit, or any Applicable Law or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the LC Bank shall prohibit, or request that the LC Bank
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Issuing Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
LC Bank is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the LC Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the LC Bank in good faith
deems material to it; or

 

(iv)           if the issuance of the Letter of Credit would violate one or more
policies of the LC Bank applicable to letters of credit generally.

 

(b)           Interest shall accrue on all amounts drawn under Letters of Credit
for each day on and after the applicable Drawing Date so long as such drawn
amounts shall have not been reimbursed to the LC Bank pursuant to the terms
hereof.

 

(c)           Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the provisions of
Section 3.01(a)(i) and with Article VI after giving effect to the requested
issuance, amendment or extension of such Letter of Credit.

 

SECTION 3.02.             Issuance of Letters of Credit; Revolving A
Participations.

 

(a)            The Borrower may request the LC Bank, upon two (2) Business Days’
prior written notice submitted on or before 11:00 a.m. (New York City time), to
issue a Letter of Credit (or amend or extend an existing Letter of Credit) by
delivering or transmitting electronically to the Administrative Agent, each
Revolving A Lender and the LC Bank, the LC Bank’s form of Letter of Credit
Application (the “Letter of Credit Application”), substantially in the form of
Exhibit C attached hereto and an LC Request, in each case completed to the
satisfaction of the Administrative Agent and the LC Bank; and such other
certificates, documents and other papers and information as the Administrative
Agent or the LC Bank may reasonably request. Letters of Credit may only be
requested to be denominated in U.S. Dollars and the LC Bank is only obligated to
issue Letters of Credit denominated in U.S. Dollars. For the avoidance of doubt,
no Letter of Credit may be requested in, nor shall any Letter of Credit be
denominated in, an Alternative Currency.

 



44

 

 

(b)            Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than the Revolving A Final
Maturity Date. The terms of each Letter of Credit may include customary
“evergreen” provisions providing that such Letter of Credit’s expiry date shall
automatically be extended for additional periods not to exceed twelve (12)
months unless, not less than thirty (30) days (or such longer period as may be
specified in such Letter of Credit) (the “Notice Date”) prior to the applicable
expiry date, the LC Bank delivers written notice to the beneficiary thereof
declining such extension; provided, however, that if (x) any such extension
would cause the expiry date of such Letter of Credit to occur after the date
that is twelve (12) months after the Revolving A Final Maturity Date or (y) the
LC Bank determines that any condition precedent (including, without limitation,
those set forth in Sections 3.01 and Article VI) to issuing such Letter of
Credit hereunder are not satisfied (other than any such condition requiring the
Borrower to submit an LC Request or Letter of Credit Application in respect
thereof), then the LC Bank, in the case of clause (x) above, may (or, at the
written direction of any Revolving A Lender, shall) or, in the case of clause
(y) above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Borrower and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank, as determined by the LC Bank, or
the International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590), and any amendments or revisions thereof adhered to by
the LC Bank, as determined by the LC Bank.

 

(c)            Immediately upon the issuance by the LC Bank of any Letter of
Credit (or any amendment to a Letter of Credit increasing the amount thereof),
the LC Bank shall be deemed to have sold and transferred to each Revolving A
Lender, and each Revolving A Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the LC Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving A Lender’s Percentage, in such Letter of Credit, each drawing
made thereunder and the obligations of the Borrower hereunder with respect
thereto, and any security therefor or guaranty pertaining thereto. Upon any
change in the Revolving A Commitments or Percentages of the Revolving A Lenders
pursuant to this Agreement, it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed drawings thereunder, there shall
be an automatic adjustment to the participations pursuant to this clause (c) to
reflect the new Percentages of the assignor and assignee Revolving A Lender or
of all Revolving A Lenders with Revolving A Commitments, as the case may be. In
the event that the LC Bank makes any payment under any Letter of Credit and the
Borrower shall not have reimbursed such amount in full to the LC Bank pursuant
to Section 3.04(a), each Revolving A Lender shall be obligated to make Revolving
A Participation Advances with respect to such Letter of Credit in accordance
with Section 3.04(b).

 



45

 

 

SECTION 3.03.             Requirements For Issuance of Letters of Credit. The
Borrower shall authorize and direct the LC Bank to name the Borrower, an
Originator or an Affiliate of an Originator as the “Applicant” or “Account
Party” of each Letter of Credit.

 

SECTION 3.04.             Disbursements, Reimbursement.

 

(a)            In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the LC Bank will promptly
notify the Administrative Agent and the Borrower of such request. The Borrower
shall reimburse (such obligation to reimburse the LC Bank shall sometimes be
referred to as a “Reimbursement Obligation”) the LC Bank prior to noon (New York
City time), on the next Business Day following each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank. Such Reimbursement
Obligation shall be satisfied by the Borrower (i) first, by the remittance by
the Administrative Agent to the LC Bank of any available amounts then on deposit
in the LC Collateral Account and (ii) second, by the remittance by or on behalf
of the Borrower to the LC Bank of any other funds of the Borrower then available
for disbursement. In the event the Borrower fails to reimburse the LC Bank for
the full amount of any drawing under any Letter of Credit by noon (New York City
time) on the next Business Day following the Drawing Date (including because the
conditions precedent to a Loan requested by the Borrower pursuant to Section
2.01 shall not have been satisfied), the LC Bank will promptly notify each
Revolving A Lender thereof. Any notice given by the LC Bank pursuant to this
Section may be oral if promptly confirmed in writing; provided that the lack of
such a prompt written confirmation shall not affect the conclusiveness or
binding effect of such oral notice.

 

(b)           Each Revolving A Lender shall upon any notice pursuant to clause
(a) above make available to the LC Bank an amount in immediately available funds
equal to its Percentage of the amount of the drawing (a “Revolving A
Participation Advance”), whereupon the Revolving A Lenders shall each be deemed
to have made a Revolving A Loan to the Borrower in that amount. If any Revolving
A Lender so notified fails to make available to the LC Bank the amount of such
Revolving A Lender’s Percentage of such amount by 2:00 p.m. (New York City time)
on the Drawing Date, then interest shall accrue on such Revolving A Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Revolving A Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Rate during the first three days following the Drawing Date and
(ii) at a rate per annum equal to the Base Rate on and after the fourth day
following the Drawing Date; provided that such interest shall in no way be
deemed to form part of the Borrower Obligations under this Agreement. The LC
Bank will promptly give notice to each Revolving A Lender of the occurrence of
the Drawing Date, but failure of the LC Bank to give any such notice on the
Drawing Date or in sufficient time to enable any Revolving A Lender to effect
such payment on such date shall not relieve such Revolving A Lender from its
obligation under this clause (b). Each Revolving A Lender’s obligation to make
Revolving A Participation Advances shall continue until the last to occur of any
of the following events: (A) the LC Bank ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder, (B) no Letter of Credit issued
hereunder remains outstanding and uncancelled or (C) all Credit Parties have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

 



46

 

 

SECTION 3.05.             Repayment of Revolving A Participation Advances.

 

(a)            Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Borrower (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any Revolving A Lender has made a Revolving A Participation
Advance to the LC Bank or (ii) in payment of Interest on the Loans made or
deemed to have been made in connection with any such draw, the LC Bank will pay
to each Revolving A Lender, ratably (based on the outstanding drawn amounts
funded by each such Revolving A Lender in respect of such Letter of Credit), in
the same funds as those received by the LC Bank; it being understood, that the
LC Bank shall retain a ratable amount of such funds that were not the subject of
any payment in respect of such Letter of Credit by any Revolving A Lender.

 

(b)           If the LC Bank is required at any time to return to the Borrower,
or to a trustee, receiver, liquidator, custodian, or any official in any
insolvency proceeding, any portion of the payments made by the Borrower to the
LC Bank pursuant to this Agreement in reimbursement of a payment made under a
Letter of Credit or interest or fee thereon, each Revolving A Lender shall, on
demand of the LC Bank, forthwith return to the LC Bank the amount of its
Percentage of any amounts so returned by the LC Bank plus interest at the
Federal Funds Rate, from the date the payment was first made to such Revolving A
Lender through, but not including, the date the payment is returned by such
Revolving A Lender.

 

(c)            If any Letters of Credit are outstanding and undrawn on the
Revolving A Commitment Termination Date, then on such date, the LC Collateral
Account shall be fully funded from Collections (or, in the Borrower’s sole
discretion, by other funds available to the Borrower) in an amount equal to sum
of (i) the aggregate undrawn face amount of such Letters of Credit plus (ii) all
related fees to accrue through the stated expiration dates thereof (such fees to
accrue, as reasonably estimated by the LC Bank, the “LC Fee Expectation”).

 

SECTION 3.06.             Documentation; Documentary and Processing Charges. The
Borrower agrees to be bound by the terms of the Letter of Credit Application and
by the LC Bank’s interpretations of any Letter of Credit issued for the Borrower
and by the LC Bank’s written regulations and customary practices relating to
letters of credit, though the LC Bank’s interpretation of such regulations and
practices may be different from the Borrower’s own. In the event of a conflict
between the Letter of Credit Application and this Agreement, this Agreement
shall govern. The LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto. In addition to any other fees or expenses
owing under the Fee Letter or any other Transaction Document or otherwise
pursuant to any Letter of Credit Application, the Borrower shall pay to the LC
Bank for its own account any customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the LC Bank
relating to letters of credit as from time to time in effect. Such customary
fees shall be due and payable upon demand and shall be nonrefundable.

 



47

 

 

SECTION 3.07.             Determination to Honor Drawing Request. In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the LC Bank shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.

 

SECTION 3.08.             Nature of Revolving A Participation and Reimbursement
Obligations. Each Revolving A Lender’s obligation in accordance with this
Agreement to make Revolving A Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of the Borrower to reimburse the
LC Bank upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and under all circumstances, including the following
circumstances:

 

(i)             any set-off, counterclaim, recoupment, defense or other right
which such Revolving A Lender may have against the LC Bank, the other Credit
Parties, the Borrower, the Servicer, an Originator, the Performance Guarantor or
any other Person for any reason whatsoever;

 

(ii)            the failure of the Borrower or any other Person to comply with
the conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of Revolving A
Participation Advances hereunder;

 

(iii)           any lack of validity or enforceability of any Letter of Credit
or any set-off, counterclaim, recoupment, defense or other right which the
Borrower, the Performance Guarantor, the Servicer, an Originator or any
Affiliate thereof on behalf of which a Letter of Credit has been issued may have
against the LC Bank, or any other Credit Party or any other Person for any
reason whatsoever;

 

(iv)           any claim of breach of warranty that might be made by the
Borrower, an Originator or any Affiliate thereof, the LC Bank, or any Revolving
A Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, defense or other right which the Borrower, the Servicer, the LC
Bank or any Revolving A Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any other Credit Party or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the Borrower or any
Affiliates of the Borrower and the beneficiary for which any Letter of Credit
was procured);

 



48

 

 

(v)            the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Administrative Agent or the LC Bank has been notified thereof;

 

(vi)           payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(vii)          the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)        any failure by the LC Bank or any of the LC Bank’s Affiliates to
issue any Letter of Credit in the form requested by the Borrower;

 

(ix)           any Material Adverse Effect;

 

(x)            any breach of this Agreement or any other Transaction Document by
any party thereto;

 

(xi)           the occurrence or continuance of an Event of Bankruptcy with
respect to the Borrower, the Performance Guarantor, any Originator or any
Affiliate thereof;

 

(xii)          the fact that an Unmatured Initial Servicer Default, Initial
Servicer Default, an Event of Default or an Unmatured Event of Default shall
have occurred and be continuing;

 

(xiii)         the fact that this Agreement or the obligations of the Borrower
or the Servicer hereunder shall have been terminated; and

 

(xiv)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

SECTION 3.09.                      Indemnity. In addition to other amounts
payable hereunder, the Borrower hereby agrees to protect, indemnify, pay and
save harmless the Administrative Agent, the LC Bank, each Revolving A Lender,
each other related Credit Party and each of the LC Bank’s Affiliates that have
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including Attorney Costs) which the Administrative Agent,
the LC Bank, any Revolving A Lender, any other related Credit Party or any of
their respective Affiliates may incur or be subject to as a consequence, direct
or indirect, of the issuance of any Letter of Credit, except to the extent
resulting from (a) the gross negligence or willful misconduct of the party to be
indemnified as determined by a final non-appealable judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto Governmental Authority (all such acts or omissions
herein called “Governmental Acts”).

 



49

 

 

SECTION 3.10.                      Liability for Acts and Omissions. As between
the Borrower, on the one hand, and the Administrative Agent, the LC Bank, the
Revolving A Lenders, and the other Credit Parties, on the other, the Borrower
assumes all risks of the acts and omissions of, or misuse of any Letter of
Credit by, the respective beneficiaries of such Letter of Credit. In furtherance
and not in limitation of the foregoing, none of the Administrative Agent, the LC
Bank, the Revolving A Lenders, or any other Credit Party shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the LC Bank, any Revolving A Lender or any other Credit Party shall
have been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Administrative
Agent, the LC Bank, the Revolving A Lenders, and the other Credit Parties,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of the LC Bank’s rights or powers hereunder. In
no event shall the Administrative Agent, the LC Bank, the Revolving A Lenders,
or the other Credit Parties or their respective Affiliates, be liable to the
Borrower or any other Person for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
Attorney Costs), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the Revolving A Lenders, and the other Credit Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, the LC Bank, the Revolving A Lenders, or the other Credit
Parties or their respective Affiliates, in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 



50

 

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01.                      Settlement Procedures.

 

(a)            All Collections on Pool Receivables shall be held in the
Continuing Collection Accounts until their application in accordance with the
priority of payments set forth below; provided, however, that so long as each of
the conditions precedent set forth in Section 6.03 and Section 9.03(c) are
satisfied on such date, the Administrative Agent may release to the Borrower
from such Collections the amount (if any) necessary to (i) pay the purchase
price for Receivables purchased by the Borrower on such date in accordance with
the terms of the Second Tier Purchase and Sale Agreement or (ii) for
distribution to the Pledgor as a return on the Pledgor’s equity interest in the
Borrower (each such release, a “Release”). On each Settlement Date, the
Administrative Agent shall, distribute such Collections in the following order
of priority:

 

(i)             first, to the Servicer for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);

 

(ii)           second, (A) expenses (excluding Servicing Transition Expenses)
and indemnities then due to the Backup Servicer (up an amount not to exceed
$150,000 per calendar year) and (B) if the Backup Servicer has succeeded the
Initial Servicer as Servicer and the Initial Servicer has not timely paid the
Servicing Transition Expenses, Servicing Transition Expenses (up to an amount
not to exceed $300,000);

 



51

 

 

(iii)           third, to each Lender and other Credit Party (ratably, based on
the amount then due and owing to such Credit Party), all accrued and unpaid
Interest, Fees and Breakage Amount due to such Lender and other Credit Party for
the immediately preceding Interest Period (including any additional amounts or
indemnified amounts payable under Sections 5.03 and 13.01 in respect of such
payments), plus, if applicable, the amount of any such Interest, Fees and
Breakage Amounts (including any additional amounts or indemnified amounts
payable under Sections 5.03 and 13.01 in respect of such payments) payable for
any prior Interest Period to the extent such amount has not been distributed to
such Lender or Credit Party;

 

(iv)           fourth, as set forth in clause (x) or (y) below, as applicable:

 

(x)          prior to the occurrence of the Revolving Commitment Termination
Date, to the extent that a Borrowing Base Deficit exists on such date: (I)
first, to the Lenders (in Applicable Class Order) for the payment of a portion
of the outstanding principal amount of the Loans at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0), (II) second, to the LC Collateral Account, in reduction of the
Adjusted Revolving A LC Participation Amount, in an amount equal to the amount
necessary (after giving effect to clause (I) above) to reduce the Borrowing Base
Deficit to zero ($0), (III) third, pro rata to (A) each Exiting Lender (ratably,
based on the aggregate outstanding Revolving A Loans of each Exiting Lender at
such time) the amount necessary to reduce the Exiting Lender Shortfall Amount,
if any, to zero and (B) during any Cash Collateralization Period, to the LC
Collateral Account, the amount necessary to reduce the Adjusted Revolving A LC
Participation Amount to zero ($0) plus an amount equal to the LC Fee Expectation
at such time; or

 

(y)          on and after the occurrence of the Revolving Commitment Termination
Date: (I) first, to the Revolving A Lenders (ratably by Percentages) for payment
in full of the aggregate principal amount of the Revolving A Loans, (II) second,
to the LC Collateral Account (A) the amount necessary to reduce the Adjusted
Revolving A LC Participation Amount to zero ($0) plus (B) an amount equal to the
LC Fee Expectation at such time and (III) third, to each Revolving B Lenders
(ratably by Percentages) for the payment in full of the aggregate outstanding
principal amount of the Revolving B Loans;

 

(v)           fifth, to the Backup Servicer, for the payment of all amounts due
to the Backup Servicer to the extent not paid under clause (ii) on that
Settlement Date;

 

(vi)          sixth, to the Credit Parties, the Affected Persons and the
Borrower Indemnified Parties (ratably, based on the amount due and owing at such
time), for the payment of all other Borrower Obligations then due and owing by
the Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 



52

 

 

(vii)          seventh, the balance, if any, to be paid to, or at the direction
of, the Borrower for its own account.

 

(b)           All payments or distributions to be made to the Lenders (or their
respective related Affected Persons and the Borrower Indemnified Parties), the
LC Bank and the LC Bank hereunder shall be paid or distributed to the
Administrative Agent’s Account for distribution by the Administrative Agent to
the related Lender at its Lender’s Account. Each Lender, upon its receipt in the
applicable Lender’s Account of any such payments or distributions, shall
distribute such amounts to its applicable related Affected Persons and the
Borrower Indemnified Parties. Notwithstanding anything to the contrary set forth
in this Section 4.01, the Administrative Agent shall have no obligation to
distribute or pay any amount under this Section 4.01 except to the extent
actually received by the Administrative Agent. Each payment by the Servicer or
the Borrower to the Administrative Agent for the account of any Credit Party
hereunder shall be deemed to constitute payment by the Servicer or the Borrower
directly to such Credit Party, provided, however, that in the event any such
payment by the Servicer or Borrower is required to be returned to the Servicer
or Borrower for any reason whatsoever, then the Servicer’s or Borrower’s
obligation to such Lender with respect to such payment shall be deemed to be
automatically reinstated. Additionally, each Lender hereby covenants and agrees
to provide timely and accurate responses to each of the Administrative Agent’s
requests for information necessary for the Administrative Agent to make the
allocations to the Lenders required to be made by the Administrative Agent
hereunder, including the applicable account of each Lender for which amounts
should be distributed.

 

(c)            If and to the extent the Administrative Agent, any Credit Party,
any Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.

 

(d)           For the purposes of this Section 4.01:

 

(i)             if on any day the Unpaid Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by the
Borrower, any Originator, the Servicer or any Affiliate of the Servicer, or any
setoff, counterclaim or dispute between the Borrower or any Affiliate of the
Borrower, an Originator or any Affiliate of an Originator, or the Servicer or
the Parent or any Affiliate thereof, and an Obligor, the Borrower shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall immediately pay any and all
such amounts in respect thereof to a Continuing Collection Account (or as
otherwise directed by the Administrative Agent at such time) for the benefit of
the Credit Parties for application pursuant to Section 4.01(a);

 



53

 

 

(ii)            if on any day any of the representations or warranties in
Section 7.01 is not true with respect to any Pool Receivable, the Borrower shall
be deemed to have received on such day a Collection of such Pool Receivable in
full and shall immediately pay the amount of such deemed Collection to a
Continuing Collection Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Credit Parties for application
pursuant to Section 4.01(a) (Collections deemed to have been received pursuant
to this Section 4.01(d) are hereinafter sometimes referred to as “Deemed
Collections”);

 

(iii)           except as provided in clauses (i) or (ii) above or otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

 

(iv)          if and to the extent the Administrative Agent, any Credit Party,
any Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any insolvency proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 

SECTION 4.02.                      Payments and Computations, Etc. (a) All
amounts to be paid by the Borrower or the Servicer to the Administrative Agent,
any Credit Party, any Affected Person or any Borrower Indemnified Party
hereunder shall be paid in U.S. Dollars no later than noon (New York City time)
on the day when due in same day funds to the applicable Lender’s Account.

 

(b)           Each of the Borrower and the Servicer shall, to the extent
permitted by Applicable Law, pay interest on any amount not paid or deposited by
it when due hereunder, at an interest rate per annum equal to 2.00% per annum
above the Base Rate, payable on demand.

 

(c)           All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

  

54

 



 

(d)          In making the distributions and payments out of Collections
hereunder and in setting aside and reserving Collections for future
distributions and payments hereunder (including, without limitation,
distributions and payments in respect of Releases, principal, Interest and
fees), to the extent Collections are available therefor and subject to any
applicable priorities of payment set forth herein, (i) first, Collections
received in a particular currency shall be applied to amounts distributable or
payable in such currency, and (ii) second, to the extent that Collections
received in a particular currency are not sufficient to distribute, pay, set
aside or reserve for amounts distributable or payable in such currency, any
excess Collections received in another currency shall be applied to such
amounts.

 

(e)           If on any Settlement Date or any other day a payment is due and
payable hereunder it is necessary for funds in one currency to be converted into
any other currency in order to make any payment required to be made hereunder,
the Administrative Agent shall effect such exchange on such Settlement Date or
other day, as the case may be.

 

(f)            On any day when any computation or calculation hereunder requires
the aggregation of amounts denominated in more than one currency, all amounts
that are denominated in an Alternative Currency shall be deemed to be the U.S.
Dollar Equivalent thereof on such day for purposes of such computation or
calculation.

 

ARTICLE V

 

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 5.01.             Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person;

 

(ii)           subject any Affected Person to any Taxes (except to the extent
such Taxes are Indemnified Taxes for which relief is sought under Section 5.03)
on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)          impose on any Affected Person or any other condition, cost or
expense (other than Taxes) (A) affecting the Collateral, this Agreement, any
other Transaction Document, any Loan or any Letter of Credit or participation
therein or (B) affecting its obligations or rights to make Loans or issue or
participate in Letters of Credit;

 



55 

 

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Lender hereunder
with respect to the transactions contemplated hereby, (B) funding or maintaining
any Loan or issuing or participating in, any Letter of Credit (or interests
therein) or (C) maintaining its obligation to fund or maintain any Loan or
issuing or participating in, any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Affected Person hereunder, then, upon
request of such Affected Person, the Borrower shall pay to such Affected Person
such additional amount or amounts as will compensate such Affected Person for
such additional costs incurred or reduction suffered.

 

(b)           Capital and Liquidity Requirements. If any Affected Person
determines that any Change in Law affecting such Affected Person or any lending
office of such Affected Person or such Affected Person’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of (x) increasing the amount of capital required to be maintained by such
Affected Person or Affected Person’s holding company, if any, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document, (C) the
Loans, Letters of Credit or participations in Letters of Credit, made or issued
by such Affected Person, or (D) any Capital, to a level below that which such
Affected Person or such Affected Person’s holding company could have achieved
but for such Change in Law (taking into consideration such Affected Person’s
policies and the policies of such Affected Person’s holding company with respect
to capital adequacy and liquidity), then from time to time, upon request of such
Affected Person, the Borrower will pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person or such Affected
Person’s holding company for any such increase, reduction or charge.

 

(c)           Adoption of Changes in Law. The Borrower acknowledges that any
Affected Person may institute measures in anticipation of a Change in Law
(including, without limitation, the imposition of internal charges on such
Affected Person’s interests or obligations under any Transaction Document), and
may commence allocating charges to or seeking compensation from the Borrower
under this Section 5.01 in connection with such measures, in advance of the
effective date of such Change in Law, and the Borrower agrees to pay such
charges or compensation to such Affected Person, following demand therefor in
accordance with the terms of this Section 5.01, without regard to whether such
effective date has occurred.

 

(d)           Certificates for Reimbursement. A certificate of an Affected
Person setting forth the amount or amounts necessary to compensate such Affected
Person or its holding company, as the case may be, as specified in clause (a) or
(b) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Affected Person the amount shown as due on any
such certificate on the first Settlement Date occurring after the Borrower’s
receipt of such certificate.

 



56 

 

 

(e)           Delay in Requests. Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section shall not constitute a
waiver of such Affected Person’s right to demand such compensation.

 

SECTION 5.02.             Funding Losses.

 

(a)          The Borrower shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its LIBOR Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain (any such amount, a “Breakage Amount”): (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBOR Rate Loan
does not occur on a date specified therefor in a Loan Request or a telephonic
request for borrowing; (ii) if any prepayment or other principal payment of, or
any conversion of, any of its LIBOR Rate Loans occurs on any day other than the
last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or (iii) if any
prepayment of any of its LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower.

 

(b)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender, as specified in clause (a) above and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Lender the amount shown as due on any such certificate on the first
Settlement Date occurring after the Borrower’s receipt of such certificate. Any
Breakage Amounts that are not paid on such first Settlement Date shall continue
to be owing under this Agreement until paid in full.

 

SECTION 5.03.             Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of the
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment to a Credit Party, Affected Person or Borrower Indemnified
Party, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Credit Party,
Affected Person or Borrower Indemnified Party receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

57 

 

 

(b)           Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law,
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify each
Affected Person, within ten days after demand therefor, for the full amount of
any (i) Indemnified Taxes (including Taxes imposed or asserted on or
attributable to amounts payable under this clause (i)) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (ii) Taxes that arise because a Loan is not treated in a manner consistent
with the Intended Tax Treatment (including Taxes imposed or asserted on or
attributable to amounts payable under this clause (ii)). Promptly upon having
knowledge that any such Indemnified Taxes have been levied, imposed or assessed,
and promptly upon notice by the Administrative Agent or any Affected Person, the
Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority; provided that neither the Administrative
Agent nor any Affected Person shall be under any obligation to provide any such
notice to the Borrower. A certificate as to the amount of such payment or
liability delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary herein, the Initial Servicer shall
indemnify each Affected Person for the full amount of any Taxes described in
clause (i) or clause (ii) of this Section 5.03(c) to the extent that the
Borrower has not already indemnified such Affected Person for such Taxes and
without limiting any obligation of the Borrower to do so.

 

(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or any of its respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Initial Servicer or their Affiliates to do so), (ii) any Taxes attributable to
the failure of such Lender or any of its respective Affiliates that are Affected
Persons to comply with Section 14.03(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
any of its respective Affiliates that are Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of its Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender or any of its Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).

 

58 

 

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders. (i) Any Lenders that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing:

 

(A)          a Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

 

(B)          any Lender that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) from time to
time upon the reasonable request of the Borrower or the Administrative Agent,
whichever of the following is applicable:

 

(1)           in the case of such a Lender claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

59 

 

 

(2)           executed originals of Internal Revenue Service Form W-8ECI;

 

(3)           in the case of such a Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable; or

 

(4)           to the extent such Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if such Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

 

(g)           Documentation Required by FATCA. If a payment made to a Lender
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Applicable Law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any fiscal or regulatory legislation, rules or practices adopted after the date
of this Agreement pursuant to any intergovernmental agreement entered into in
connection with FATCA.

 

60 

 

 

(h)           Survival. Each party’s obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party or any other
Affected Person, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Borrower Obligations and the Servicer’s
obligations hereunder.

 

(i)            Updates. Each Affected Person agrees that if any form or
certification it previously delivered pursuant to this Section 5.03 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

SECTION 5.04.             Making or Maintaining LIBOR Rate Loans.

 

(a)           Interest Rate Inadequate or Unfair. In the event that
Administrative Agent, the LC Bank or any Lender (an “Affected Lender”) shall
have determined that:

 

(i)            reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate applicable pursuant to Section 2.03 hereof for any Interest Period;

 

(ii)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank LIBOR market, with respect to
an outstanding or proposed Loan accruing interest by reference to the Adjusted
LIBOR Rate;

 

(iii)          the making, maintenance or funding of any Loan accruing interest
by reference to the Adjusted LIBOR Rate has been made impracticable or unlawful
by compliance by Administrative Agent or such Affected Lender in good faith with
any Applicable Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of Law); or

 

(iv)          the Adjusted LIBOR Rate will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any Loan accruing
interest by reference to the Adjusted LIBOR Rate,

 

then Administrative Agent, LC Bank or such Lender, as applicable, shall give the
Borrower and Administrative Agent, LC Bank or each Lender, as applicable, prompt
written or telephonic notice of such determination. If such notice is given
prior to a LIBOR Termination Date (as defined in clause (b) below) or prior to
the date on which Section 5.04(b) applies, then any outstanding or requested
LIBOR Rate Loan shall begin accruing interest by reference to the Base Rate.
Until such notice has been withdrawn, neither Administrative Agent nor Lenders
shall have any obligation to make any Loan accruing interest by reference to the
Adjusted LIBOR Rate or maintain outstanding affected LIBOR Rate Loans.

 

61 

 

 

(b)           Successor LIBOR Rate Index.

 

(i)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Transaction Document, if the Administrative Agent
determines that a Benchmark Transition Event or an Early Opt-in Event has
occurred, Administrative Agent and the Borrower may amend this Agreement to
replace the Adjusted LIBOR Rate with a Benchmark Replacement; and any such
amendment will become effective at 5:00 p.m. New York City time on the fifth
(5th) Business Day after the Administrative Agent has provided such proposed
amendment to all Lenders, so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Class Lenders of any Class. Until the Benchmark
Replacement is effective, each advance, conversion and renewal of a Loan
accruing interest by reference to the Adjusted LIBOR Rate will continue to bear
interest with reference to the Adjusted LIBOR Rate; provided however, during a
Benchmark Unavailability Period (i) any pending selection of, conversion to or
renewal of a Loan bearing interest at the Adjusted LIBOR Rate that has not yet
gone into effect shall be deemed to be a selection of, conversion to or renewal
of the Loan accruing interest by reference to the Base Rate with respect to such
Loan, (ii) all outstanding Loans bearing interest at the Adjusted LIBOR Rate
shall automatically be converted to a Loan accruing interest by reference to the
Base Rate at the expiration of the existing Interest Period (or sooner, if
Administrative Agent cannot continue to lawfully maintain such affected Loan
accruing interest by reference to the Adjusted LIBOR Rate) and (iii) the
component of the Base Rate based upon the Adjusted LIBOR Rate will not be used
in any determination of the Base Rate.

 

(ii)           Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(iii)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
the implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by Administrative Agent or the Lenders pursuant to this Section
5.04(b) including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.04(b).

 

(iv)          Certain Defined Terms. As used in this Section 5.04(b):

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the Adjusted LIBOR Rate for U.S. dollar-denominated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

 

62 

 

 



“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBOR Rate with an alternate benchmark rate for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Adjusted LIBOR Rate with the applicable Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Adjusted LIBOR Rate for U.S. dollar-denominated credit
facilities at such time and (b) which may also reflect adjustments to account
for (i) the effects of the transition from the Adjusted LIBOR Rate to the
Benchmark Replacement and (ii) yield- or risk-based differences between the
Adjusted LIBOR Rate and the Benchmark Replacement.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Adjusted LIBOR Rate:

 

(1)           in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Adjusted LIBOR Rate permanently or indefinitely ceases to
provide the Adjusted LIBOR Rate; or

 

63 

 

 

(2)           in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted LIBOR Rate:

 

(1)           a public statement or publication of information by or on behalf
of the administrator of the Adjusted LIBOR Rate announcing that such
administrator has ceased or will cease to provide the Adjusted LIBOR Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Adjusted LIBOR Rate;

 

(2)           a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the Adjusted LIBOR Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Adjusted LIBOR Rate, a resolution authority with jurisdiction over the
administrator for the Adjusted LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Adjusted LIBOR
Rate, which states that the administrator of the Adjusted LIBOR Rate has ceased
or will cease to provide the Adjusted LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Adjusted LIBOR Rate;
or

 

(3)           a public statement or publication of information by the regulatory
supervisor for the administrator of the Adjusted LIBOR Rate or a Governmental
Authority having jurisdiction over the Administrative Agent announcing that the
Adjusted LIBOR Rate is no longer representative.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Adjusted
LIBOR Rate and solely to the extent that the Adjusted LIBOR Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted LIBOR Rate for all purposes hereunder in
accordance with Section 5.04(b) and (y) ending at the time that a Benchmark
Replacement has replaced the Adjusted LIBOR Rate for all purposes hereunder
pursuant to Section 5.04(b).

 

“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 5.04(b), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Adjusted LIBOR Rate for loans in Dollars.

 

64 

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

(c)           Booking of Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

 

(d)          Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under Section 5.02 shall be made as though such
Lender had actually funded each of its relevant Loans through the purchase of a
LIBOR deposit bearing interest at the rate obtained pursuant to clause (a)(i) of
the definition of Adjusted LIBOR Rate in an amount equal to the amount of such
Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Loans in any manner it sees
fit and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under Section 5.02.

 

SECTION 5.05.              Security Interest.

 

(a)           As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, including the punctual payment when
due of the principal amount of the Loans and all Interest in respect of the
Loans and all other Borrower Obligations, the Borrower hereby grants to the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, a continuing security interest in, all of the Borrower’s right, title
and interest in, to and under all of the following, whether now or hereafter
owned, existing or arising (collectively, the “Collateral”): (i) all Pool
Receivables, (ii) all Related Security with respect to such Pool Receivables,
(iii) all Collections with respect to such Pool Receivables, (iv) the Continuing
Collection Accounts and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing the Continuing Collection
Accounts and amounts on deposit therein, (v) all Collections on deposit in any
Interim Collection Account, and all certificates and instruments, if any, from
time to time evidencing the Collections on deposit therein, (vi) all rights (but
none of the obligations) of the Borrower under the Purchase and Sale Agreements,
(vii) all other personal and fixture property or assets of the Borrower of every
kind and nature, including all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC) and (viii) all proceeds of,
and all amounts received or receivable under any or all of, the foregoing.

 

65 

 

 

(b)          The Administrative Agent (for the benefit of the Secured Parties)
shall have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Borrower hereby authorizes the Administrative Agent to file
financing statements describing as the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement.

 

(c)           Immediately upon the occurrence of the Final Payout Date, the
Collateral shall be automatically released from the lien created hereby, and
this Agreement and all rights and obligations (other than those expressly stated
to survive such termination) of the Administrative Agent, the Lenders and the
other Credit Parties hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Borrower; provided, however, that promptly
following written request therefor by the Borrower delivered to the
Administrative Agent following any such termination, and at the expense of the
Borrower, the Administrative Agent shall execute and deliver to the Borrower
UCC-3 termination statements and such other documents as the Borrower shall
reasonably request to evidence such termination.

 

ARTICLE VI


 

CONDITIONS to Effectiveness and CREDIT EXTENSIONS

 

SECTION 6.01.              Conditions Precedent to Effectiveness and the Initial
Credit Extension. This Agreement shall become effective as of the Closing Date
when (a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit G hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.

 

SECTION 6.02.             Conditions Precedent to All Credit Extensions. Each
Credit Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)           in the case of a Loan, the Borrower shall have delivered to the
Administrative Agent and each Lender a Loan Request for such Loan, and in the
case of a Letter of Credit, the Borrower shall have delivered to the
Administrative Agent, each Lender and the LC Bank, a Letter of Credit
Application and an LC Request, in each case, in accordance with Section 2.02(b)
or Section 3.02(a), as applicable;

 

(b)           the Servicer shall have delivered to the Administrative Agent and
each Lender all Information Packages and Interim Reports required to be
delivered hereunder;

 

66 

 

 

(c)           in the case of a Revolving A Loan or a Letter of Credit, after
making the Credit Extensions requested on such date, the Total Revolving A Usage
shall not exceed the Revolving A Commitments then in effect;

 

(d)           in the case of a Revolving B Loan, after making the Credit
Extensions requested on such Credit Date, the Total Revolving B Usage shall not
exceed the Revolving B Commitments then in effect;

 

(e)           on the date of such Credit Extension the following statements
shall be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Initial Servicer shall be deemed to have represented and
warranted that such statements are then true and correct):

 

(i)            the representations and warranties of the Borrower and the
Initial Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

(ii)           no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Unmatured Initial Servicer Default, Initial Servicer
Default, Event of Default or Unmatured Event of Default would result from such
Credit Extension;

 

(iii)          no Borrowing Base Deficit exists or would exist after giving
effect to such Credit Extension;

 

(iv)          the Aggregate Loan Amount plus the Revolving A LC Participation
Amount does not exceed the Facility Limit;

 

(v)           the Revolving A LC Participation Amount does not exceed the LC
Facility Sublimit; and

 

(vi)          the Revolving A Commitment Termination Date or Revolving B
Commitment Termination Date, as applicable, has not occurred.

 

SECTION 6.03.             Conditions Precedent to All Releases. Each Release
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:

 

(a)           after giving effect to such Release, the Continuing Collection
Accounts shall have on deposit an amount of Collections sufficient to pay the
sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and Breakage
Amounts, in each case, through the date of such Release (as reasonably estimated
by the Administrative Agent), (y) the amount of any Borrowing Base Deficit and
(z) the amount of all other unpaid Borrower Obligations then due and owing
through the date of such Release (as reasonably estimated by the Administrative
Agent), in each case, as demonstrated in a Qualifying Release Report delivered
pursuant to Section 9.03(c);

 

67 

 

 

(b)           the Borrower shall use the proceeds of such Release (i) solely to
pay the purchase price for Receivables purchased by the Borrower in accordance
with the terms of the Second Tier Purchase and Sale Agreement or (ii) for
distribution to the Pledgor as a return on the Pledgor’s equity interest in the
Borrower; and

 

(c)           on the date of such Release the following statements shall be true
and correct (and upon the occurrence of such Release, the Borrower and the
Initial Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

 

(i)            the representations and warranties of the Borrower and the
Initial Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects on and as of the date of such Release as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)           no Event of Default has occurred and is continuing, and no Event
of Default would result from such Release;

 

(iii)          no Borrowing Base Deficit exists or would exist after giving
effect to such Release; and

 

(iv)          the Revolving Commitment Termination Date has not occurred.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01.             Representations and Warranties of the Borrower. The
Borrower represents and warrants to each Credit Party, as of the Closing Date,
on each Settlement Date, on the date of each Release and on each day on which a
Credit Extension shall have occurred, as follows:

 

(a)           Organization and Good Standing. It has been duly and solely
organized in, and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with limited liability company
power and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and will
be conducted as contemplated herein, and had at all relevant times, and now has,
all necessary power, authority, and legal right to acquire and own the Pool
Receivables.

 

(b)          Due Qualification. It is in good standing in the State of Delaware,
and has obtained all necessary licenses, approvals and qualifications, if any,
in connection with its execution and delivery of the Transaction Documents to
which it is a party, the purchase of the Receivables pursuant to the Second Tier
Purchase and Sale Agreement and the performance by it of its obligations
contemplated in the Transaction Documents.

 

68 

 

 

(c)           Power and Authority; Due Authorization. It (i) has all necessary
limited liability company power, authority and legal right to (A) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (B) carry out the terms of and perform its obligations under the
Transaction Documents to which it is a party, (C) acquire the Pool Receivables
and Related Security pursuant to the Second Tier Purchase and Sale Agreement and
own, sell, pledge, hold, maintain, collect and service the Pool Receivables and
Related Security and (D) grant a security interest in the Collateral on the
terms and conditions herein provided and (ii) has duly authorized by all
necessary action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party in any capacity and the
grant of a security interest in the Collateral on the terms and conditions
herein provided.

 

(d)           Valid Security; Binding Obligations. This Agreement constitutes a
granting of a valid security interest in the Collateral to the Administrative
Agent (on behalf of the Secured Parties), enforceable against creditors of, and
purchasers from, the Borrower; and this Agreement constitutes, and each other
Transaction Document to be signed by the Borrower when duly executed and
delivered by it will constitute, a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof by it will not, (i) conflict with, result in any breach
or (without notice or lapse of time or both) a default under, (A) its
certificate of formation or limited liability company agreement, or (B) any
Debt, (ii) result in the creation or imposition of any Adverse Claim upon any of
the Borrower’s properties pursuant to the terms of any such Debt, other than any
Adverse Claim created in connection with this Agreement and the other
Transaction Documents, (iii) conflict with, result in any breach or (without
notice or lapse of time or both) a default under any other agreement or
instrument to which the Borrower is a party or by which it or any of its
properties is bound, (iv) result in the creation or imposition of any Adverse
Claim upon any of the Borrower’s properties pursuant to the terms of any such
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, other than any Adverse Claim created in connection with
this Agreement and the other Transaction Documents, or (v) violate any
Applicable Law applicable to it or any of its properties except, in the cases of
clauses (iii), (iv) and (v) to the extent that any such conflict or violation
could not reasonably be specified to have a Material Adverse Effect.

 

(f)            No Proceedings. There are no actions, suits, proceedings or
investigations pending, or to its knowledge threatened, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document, (ii) seeking to prevent the grant of a security interest
in any portion of the Collateral or the consummation of the purposes of this
Agreement or of any of the other Transaction Documents, (iii) seeking any
determination or ruling that has had or could reasonably be expected to have a
Material Adverse Effect or (iv) seeking to adversely affect, or in which there
is a reasonable likelihood of a determination adversely affecting, in either
case, the federal income tax attributes of the Loans or Releases hereunder.

 

69 

 

 

(g)           Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document to which it is a party, except for (i) the
filing of the UCC financing statements referred to in Article VI, all of which,
at the time required in Article VI, shall have been duly filed and shall be in
full force and effect, (ii) those that have been made or obtained and are in
full force and effect, (iii) any registrations, notices, consents or approvals
the failure of which to send or obtain would not reasonably be expected to have
a Material Adverse Effect or (iv) those that are not currently required.

 

(h)           Litigation. No injunction, decree or other decision has been
issued or made by any Governmental Authority against the Borrower or any
material portion of the Collateral, and, to its knowledge, no threat by any
Person has been made to attempt to obtain any such decision against it or its
properties.

 

(i)            Use of Proceeds. The use of all funds obtained by the Borrower
under this Agreement will not conflict with or contravene any of Regulations T,
U and X promulgated by the Federal Reserve Board.

 

(j)            Quality of Title. The Borrower has acquired, for fair
consideration and reasonably equivalent value, all of the right, title and
interest of the applicable Originator in each Pool Receivable and the Related
Security. Each Pool Receivable and the Related Security is owned by Borrower
free and clear of any Adverse Claim; the Administrative Agent shall have
acquired and shall at all times thereafter continuously maintain a valid and
perfected first priority perfected security interest in each Pool Receivable and
Collections and proceeds of any of the foregoing, free and clear of any Adverse
Claim; and no financing statement or other instrument similar in effect covering
any Pool Receivable and any interest therein is on file in any recording office
except such as may be filed (i) in favor of the Borrower in accordance with any
Transaction Document (and assigned to the Administrative Agent), (ii) in favor
of the Administrative Agent in accordance with this Agreement or any Transaction
Document or (iii) an (x) “all asset” financing statements filed in connection
with the Existing Specified Secured Debt or (y) with respect to HOV Services,
Inc. during the ten (10) days following the Closing Date, the state tax lien,
file number L53008 P427, recorded in Oakland County, Michigan.

 

(k)           Accurate Information. No Information Package, Interim Report or
any other information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of any Exela Party or any of
their respective Affiliates to Administrative Agent, any Lender or any other
Secured Party in connection with the Collateral, this Agreement or the other
Transaction Documents, whether before or after the date of this Agreement: (i)
was or will be untrue or inaccurate in any material respect as of the date it
was or will be dated or as of the date so furnished; or (ii) contained or will
contain when furnished any material misstatement of fact or omitted or will omit
to state a material fact or any fact necessary to make the statements contained
therein not misleading; provided, however, that with respect to projected
financial information and information of a general economic or industry specific
nature, the Borrower represents only that such information has been prepared in
good faith based on assumptions believed by the Borrower to be reasonable at the
time such information was delivered; and provided, further, that such
information are not to be viewed as facts, are subject to significant
uncertainties and contingencies beyond the control of the Borrower, no assurance
can be given that any particular projection or other information will be
realized and actual results during the period or periods covered by such
information may differ from such projections and that the differences may be
material.

 

70 

 

 

(l)            UCC Details. The Borrower’s true legal name as registered in the
sole jurisdiction in which it is organized, the jurisdiction of such
organization, its organizational identification number, if any, as designated by
the jurisdiction of its organization, its federal employer identification
number, if any, and the location of its chief executive office and principal
place of business are specified in Schedule 7.01(l) and the offices where the
Borrower keeps all its Records are located at the addresses specified in
Schedule 7.01(l) (or at such other locations, notified to the Administrative
Agent in accordance with Section 8.01(f)), in jurisdictions where all actions
required under Section 9.06 have been taken and completed. Except as described
in Schedule 7.01(l), the Borrower has no, and has never had any, trade names,
fictitious names, assumed names or “doing business as” names and the Borrower
has never changed the location of its chief executive office or its true legal
name, identity or corporate structure. The Borrower is organized only in a
single jurisdiction.

 

(m)          Collection Accounts. The account numbers of the Collection Accounts
and related Collection Account Banks are specified in Schedule II.

 

(n)           Eligible Receivables. Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Credit Extension or on the
date of any Information Package or Interim Report constitutes an Eligible
Receivable on such date; provided, that at any time prior to the Contract
Evaluation End Date, none of the following events shall be a breach of this
representation: (i) clause (c) of “Eligible Receivable” shall not be satisfied
with respect to any Receivable that otherwise satisfies each of the following
conditions: (x) its related Contract is not one of the Top 100 Customer
Contracts and (y) the Unpaid Balance for such Receivable and each other
Receivable (taken in the aggregate) relating to such Contract does not exceed
0.50% of the aggregate Unpaid Balance of all Eligible Receivables at any time
this representation is made and (ii) clause (s)(A) of “Eligible Receivable”
shall not be satisfied with respect to any Receivable that otherwise satisfies
each of the following conditions: (x) its related Contract is not one of the Top
100 Customer Contracts, (y) the Unpaid Balance for such Receivable and each
other Receivable relating to such Contract does not exceed 0.50% of the
aggregate Unpaid Balance of all Eligible Receivables at any time this
representation is made and (z) the related Obligor (or any of its Affiliates) is
not then withholding or then threatening to withhold any payments under such
Contract in connection with any breach of any anti-assignment provision set
forth therein.

 

71 

 

 

(o)           No Disclosure Required. Under Applicable Law, the Borrower is not
required to file a copy of this Agreement or any other Transaction Document with
the SEC or any other Governmental Authority, except for the filing of the UCC
financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly filed and shall be in full force
and effect and any filings with the SEC to be made by Parent.

 

(p)           Security. The Loans being provided for hereunder do not constitute
a Security.

 

(q)           Adverse Change. Since the date of its formation, no event or
occurrence exists that has caused, or could reasonably be expected to cause, a
Material Adverse Effect.

 

(r)            Credit and Collection Policies. It has complied with the Credit
and Collection Policies in all material respects and it has engaged Servicer to
service the Pool Receivables in accordance with the Credit and Collection
Policies and all Applicable Law, and such policies have not changed since the
Closing Date, except in accordance with this Agreement.

 

(s)           Compliance with Law. It has complied in all material respects with
all Applicable Laws to which it may be subject.

 

(t)            Financial Information. All financial statements of the Borrower
delivered to Administrative Agent in accordance with Section 8.02(a) were
prepared in accordance with GAAP in effect on such date such statements were
prepared and fairly present in all material respects the financial position of
the Borrower and its results of operations as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments), as
applicable.

 

(u)           Investment Company Act. The Borrower is not (i) required to
register as an “Investment Company” or (ii) “controlled” by an “Investment
Company”, under (and as to each such term, as defined in) the Investment Company
Act.

 

(v)           Covered Fund. The Borrower is not a “covered fund” under Section
13 of the U.S. Bank Holding Company Act of 1956, as amended, and the applicable
rules and regulations thereunder (the “Volcker Rule”).  In determining that the
Borrower is not a “covered fund” under the Volcker Rule, Borrower is entitled to
rely on the exemption from the definition of “investment company” set forth in
Section 3(c)(5)(A) or (B) of the Investment Company Act.

 

(w)          No Other Obligations. The Borrower does not have outstanding any
Security of any kind, except membership interests issued to Pledgor in
connection with its organization and has not incurred, assumed, guaranteed or
otherwise become directly or indirectly liable for, or in respect of, any Debt
and no Person has any commitment or other arrangement to extend credit to the
Borrower, in each case, other than as will occur in accordance with the
Transaction Documents.

 

72 

 

 

(x)            Representations and Warranties in Other Transaction Documents.
The Borrower hereby makes for the benefit of the Administrative Agent and each
Credit Party all of the representations and warranties it makes, in any
capacity, in the other Transaction Documents to which it is a party as if such
representations and warranties (together with the related and ancillary
provisions) were set forth in full herein.

 

(y)           Ordinary Course of Business. Each remittance of Collections by or
on behalf of the Borrower pursuant to the Transaction Documents and any related
accounts of amounts owing hereunder in respect of the Loans will have been (i)
in payment of a debt incurred by the Borrower in the ordinary course of business
or financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

 

(z)           Tax Status. The Borrower (i) has timely filed all material Tax
returns required to be filed by it and (ii) has paid, or caused to be paid, all
material Taxes, assessments and other governmental charges, other than Taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

 

(aa)         Disregarded Entity. The Borrower is, and shall at all relevant
times continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 that is disregarded as separate from a United States
person within the meaning of Section 7701(a)(30) of the Code and is not and will
at all relevant times not be required to withhold from any (direct or indirect)
equity owner(s) under Sections 1441, 1445, 1446 and 1461 of the Code.

 

(bb)        PATRIOT ACT and FCPA(cc). To the extent applicable, each Exela Party
is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the PATRIOT
Act. Neither the Exela Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Exela Parties’ behalf shall use the
proceeds of the Loans to make any payments, directly or indirectly (including
through any third party intermediary), to any Foreign Official in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”). None of the Exela Parties nor any Affiliates of any Exela Parties, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Exela Parties, nor any Affiliates of any Exela Parties, or their respective
agents acting or benefiting in any capacity in connection with any Credit
Extension or other transactions hereunder, is a Blocked Person. None of the
Exela Parties, nor any of their agents acting in any capacity in connection with
the Credit Extensions or other transactions hereunder (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 

(dd)        Solvency. The Borrower is Solvent.

 

73 

 

 

(ee)         Opinions. The facts regarding each Exela Party, the Receivables,
the Related Security, the transactions contemplated by the Transaction Documents
and the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

 

(ff)          Perfection Representations.

 

(i)           This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Borrower’s right, title and interest
in, to and under the Collateral which, (A) security interest has been perfected
and is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims in such Collateral.

 

(ii)          The Receivables constitute “accounts” or “general intangibles”
within the meaning of Section 9-102 of the UCC.

 

(iii)         The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim of any Person.

 

(iv)          All appropriate UCC financing statements, UCC financing statement
amendments, and UCC continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale and contribution of the Receivables
and Related Security from each Originator to the Pledgor pursuant to the First
Tier Purchase and Sale Agreement, the sale and contribution of the Receivables
and Related Security from the Pledgor to the Borrower pursuant to the Second
Tier Purchase and Sale Agreement and the grant by the Borrower of a security
interest in the Collateral to the Administrative Agent pursuant to this
Agreement, in each case.

 

(v)           Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements or other lien filing filed against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement (i) in favor of the Administrative Agent or (ii) that has been
terminated. The Borrower is not aware of any judgment lien, ERISA lien or tax
lien filings against the Borrower.

 

(gg)         Collection Accounts.

 

(i)            Nature of Collection Accounts. Each Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC.

 

(ii)           Ownership. Each Continuing Collection Account is in the name of
the Borrower, and the Borrower owns and has good and marketable title to each
Continuing Collection Account free and clear of any Adverse Claim. Each Interim
Collection Account is in the name of the applicable Originator and no Interim
Collection Account is subject to the “control” (as defined in Section 9-104 of
the UCC) of any other Person.

 

74 

 

 

(iii)          Perfection. The Borrower has delivered to the Administrative
Agent (x) with respect to any Continuing Collection Account, a fully executed
Account Control Agreement and (y) with respect to any Interim Collection
Account, Sweep Instructions, in each case, pursuant to which each applicable
Collection Account Bank has been instructed to comply with the instructions
originated by the Administrative Agent directing the disposition of funds in
such Collection Account without further consent by the Borrower, the Servicer or
any other Person. The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over each Continuing Collection Account and each Continuing
Collection Account is subject to an Account Control Agreement.

 

(iv)          Instructions. None of the Continuing Collection Accounts is in the
name of any Person other than the Borrower. None of the Interim Collection
Accounts is in the name of any Person other than the applicable Originator. No
Exela Party has consented to the applicable Collection Account Bank complying
with instructions of any Person other than the Administrative Agent.

 

(hh)        [Reserved].

 

(ii)           No Default. No event has occurred and is continuing and no
condition exists, or would result from any Loan or Release or from the
application of proceeds therefrom, that constitutes or may reasonably be
expected to constitute an Unmatured Initial Servicer Default, Initial Servicer
Default, Event of Default or Unmatured Event of Default.

 

(jj)           Certificate of Beneficial Ownership. As of the Closing Date, the
Borrower is an entity that is organized under the laws of the United States or
of any state and at least 51% of whose common stock or analogous equity interest
is owned directly or indirectly by a company listed on the New York Stock
Exchange or the American Stock Exchange or designated as a NASDAQ National
Market Security listed on the NASDAQ stock exchange and is excluded on that
basis from the definition of “Legal Entity Customer” as defined in the
Beneficial Ownership Regulation.

 

(kk)         ERISA. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Exela Party and their respective ERISA Affiliates (i) have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Pension Plan; (ii) are in compliance in all material respects
with the applicable provisions of ERISA and the Code with respect to each
Pension Plan and Multiemployer Plan; (iii) have not incurred any liability to
the PBGC or to any Pension Plan or Multiemployer Plan under Title IV of ERISA,
other than a liability to the PBGC for premiums under Section 4007 of ERISA
already paid or not yet due; (iv) have not incurred any liability to the PBGC or
to any Pension Plan under Title IV of ERISA with respect to a plan termination
under Section 4041 of ERISA; and (v) have not incurred any Withdrawal Liability
to a Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

 

75 

 

 

(ll)           Securitization Assets.

 

(i)            None of the Collateral is subject to any Lien of any Debt of
Exela or any of its Affiliates other than the Lien of the Administrative Agent
under this Agreement. Without limiting the foregoing, all of the Collateral
satisfies the definition of “Securitization Assets” sold to a “Special Purpose
Securitization Subsidiary” in connection with a “Permitted Securitization
Financing,” and therefore is “Excluded Property” that is free and clear of any
Adverse Claim of any Existing Specified Secured Debt.

 

(ii)           As of the Closing Date, the Exela Parties are not obligated
(whether as a borrower, guarantor or otherwise) under any secured Debt
outstanding in an aggregate amount exceeding $75,000,000 other than the Existing
Specified Secured Debt and this Agreement.

 

SECTION 7.02.             Representations and Warranties of the Initial
Servicer. The Initial Servicer represents and warrants to each Credit Party, as
of the Closing Date, on each Settlement Date, on the date of each Release and on
each day on which a Credit Extension shall have occurred, as follows:

 

(a)           Organization and Good Standing. It has been duly organized and is
validly existing and in good standing under the Applicable Laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.

 

(b)           Due Qualification. It is duly qualified to do business, is in good
standing, and has obtained all necessary qualifications, licenses and approvals,
in all jurisdictions in which the ownership or lease of property or the conduct
of its business (including the servicing of the Pool Receivables) requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not
reasonably be expected to have a Material Adverse Effect.

 

(c)           Power and Authority; Due Authorization. It (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of and perform its obligations under the Transaction Documents to which it is a
party, and (C) service the Pool Receivables and Related Security in accordance
with the provisions hereof and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the servicing of the
Pool Receivables in accordance with the provisions hereof.

 

(d)           Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by it when duly executed and delivered by it
will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

 

76 

 

 

(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof by it will not, (i) conflict with, result in any breach
or (without notice or lapse of time or both) a default under, (A) its
certificate of formation or limited liability company agreement, as applicable,
or (B) any indenture, loan agreement, asset purchase agreement, mortgage, deed
of trust, or other agreement or instrument to which it is a party or by which it
or any of its properties is bound if such conflict, breach or default could
reasonably be expected to have a Material Adverse Effect, (ii) result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, loan agreement, asset purchase agreement,
mortgage, deed of trust, or other agreement or instrument to which it is a party
or by which it or any of its properties is bound, other than any Adverse Claim
created in connection with this Agreement and the other Transaction Documents or
otherwise permitted by this Agreement or other Transaction Documents, or (iii)
violate any Applicable Law applicable to it or any of its properties if such
violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect.

 

(f)            No Proceedings. There are no actions, suits, proceedings or
investigations pending, or to its knowledge threatened, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document, (ii) seeking to prevent the servicing of the Receivables
or the consummation of the purposes of this Agreement or of any of the other
Transaction Documents, (iii) seeking any determination or ruling that has had or
could reasonably be expected to have a Material Adverse Effect or (iv) seeking
to adversely affect, or in which there is a reasonable likelihood of a
determination adversely affecting, in either case, the federal income tax
attributes of the Loans or Releases hereunder.

 

(g)           Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document to which it is a party, except for (i) the
filing of the UCC financing statements referred to in Article VI, all of which,
at the time required in Article VI, shall have been duly filed and shall be in
full force and effect, (ii) those that have been made or obtained and are in
full force and effect, or (iii) those that are not currently required.

 

(h)           Financial Condition. It has furnished to the Administrative Agent
the consolidated balance sheet and statements of income, stockholders equity and
cash flows of the Parent as of and for the fiscal year ended December 31, 2018,
reported on by its independent public accountants. All financial statements of
the Parent and its consolidated Subsidiaries referenced above or delivered to
the Administrative Agent pursuant to Section 8.05(a) were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
in all material respects the consolidated financial condition, business, and
operations of the Parent and its consolidated Subsidiaries as of the date and
for the period presented or provided (other than in the case of annual financial
statements, subject to the absence of footnotes and year-end audit adjustments).
Since December 31, 2018, there has been no change in the business, property,
operation or condition of the Parent and its Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.

 

77 

 

 

(i)            Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to its knowledge, threatened in writing or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Exela Party or any of their Subsidiaries or against any material
portion of their properties that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Accurate Information. No Information Package, Interim Report or
any other information, exhibit, financial statement, document, book, record or
report furnished by any Exela Party or any of their respective Affiliates to
Administrative Agent, any Lender or any other Secured Party in connection with
the Collateral, this Agreement or the other Transaction Documents, whether
before or after the date of this Agreement: (i) was or will be untrue or
inaccurate in any material respect as of the date it was or will be dated or as
of the date so furnished or (ii) contained or will contain when furnished any
material misstatement of fact or omitted or will omit to state a material fact
or any fact necessary to make the statements contained therein not misleading;
provided, however, that with respect to projected financial information and
information of a general economic or industry specific nature, it represents
only that such information has been prepared in good faith based on assumptions
believed by it to be reasonable at the time such information was delivered; and
provided, further, that such information are not to be viewed as facts, are
subject to significant uncertainties and contingencies beyond the control of the
Borrower, no assurance can be given that any particular projection or other
information will be realized and actual results during the period or periods
covered by such information may differ from such projections and that the
differences may be material.

 

(k)           Collection Accounts.

 

(i)            Nature of Collection Accounts. Each Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC.

 

(ii)           Ownership. Each Continuing Collection Account is in the name of
the Borrower, and the Borrower owns and has good and marketable title to each
Continuing Collection Account free and clear of any Adverse Claim. Each Interim
Collection Account is in the name of the applicable Originator and no Interim
Collection Account is subject to the “control” (as defined in Section 9-104 of
the UCC) of any other Person.

 

78 

 

 

(iii)          Perfection. The Borrower has delivered to the Administrative
Agent (x) with respect to any Continuing Collection Account, a fully executed
Account Control Agreement and (y) with respect to any Interim Collection
Account, Sweep Instructions, in each case, pursuant to which each applicable
Collection Account Bank has been instructed to comply with the instructions
originated by the Administrative Agent directing the disposition of funds in
such Collection Account without further consent by the Borrower, the Servicer or
any other Person. The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over each Continuing Collection Account and each Continuing
Collection Account is subject to an Account Control Agreement.

 

(iv)          Instructions. None of the Continuing Collection Accounts is in the
name of any Person other than the Borrower. None of the Interim Collection
Accounts is in the name of any Person other than the applicable Originator. No
Exela Party has consented to the applicable Collection Account Bank complying
with instructions of any Person other than the Administrative Agent.

 

(v)          The account numbers of the Collection Accounts and related
Collection Account Banks are specified in Schedule II.

 

(l)            Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by it,
any Originator or any Sub-Servicer in the servicing of the Receivables, other
than those which have been obtained and are in full force and effect.

 

(m)          Eligible Receivables. Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Credit Extension or on the
date of any Information Package or Interim Report constitutes an Eligible
Receivable on such date; provided, that at any time prior to the Contract
Evaluation End Date, none of the following events shall be a breach of this
representation: (i) clause (c) of “Eligible Receivable” shall not be satisfied
with respect to any Receivable that otherwise satisfies each of the following
conditions: (x) its related Contract is not one of the Top 100 Customer
Contracts and (y) the Unpaid Balance for such Receivable and each other
Receivable (taken in the aggregate) relating to such Contract does not exceed
0.50% of the aggregate Unpaid Balance of all Eligible Receivables at any time
this representation is made and (ii) clause (s)(A) of “Eligible Receivable”
shall not be satisfied with respect to any Receivable that otherwise satisfies
each of the following conditions: (x) its related Contract is not one of the Top
100 Customer Contracts, (y) the Unpaid Balance for such Receivable and each
other Receivable relating to such Contract does not exceed 0.50% of the
aggregate Unpaid Balance of all Eligible Receivables at any time this
representation is made and (z) the related Obligor (or any of its Affiliates) is
not then withholding or then threatening to withhold any payments under such
Contract in connection with any breach of any anti-assignment provision set
forth therein.

 

(n)           Servicing of Pool Receivables. Since the Closing Date there has
been no material adverse change in the ability of it or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

 

79 

 

 

(o)           Credit and Collection Policies. It has complied with the Credit
and Collection Policies in all material respects and such policies have not
changed in any material respect since the Closing Date except as permitted under
Sections 8.03(c) and 8.06(c).

 

(p)          Adverse Change. Since December 31, 2018, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.

 

(q)           Compliance with Law. It has complied in all material respects with
all Applicable Law.

 

(r)            Investment Company Act. It is not (i) required to register as an
“investment company” or (ii) “controlled” by an “investment company”, under (and
as to each such term, as defined in) the Investment Company Act.

 

(s)           ERISA. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Exela Party and their respective ERISA Affiliates (i) have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Pension Plan; (ii) are in compliance in all material respects
with the applicable provisions of ERISA and the Code with respect to each
Pension Plan or Multiemployer Plan; (iii) have not incurred any liability to the
PBGC or to any Pension Plan or Multiemployer Plan under Title IV of ERISA, other
than a liability to the PBGC for premiums under Section 4007 of ERISA already
paid or not yet due; (iv) have not incurred any liability to the PBGC or to any
Pension Plan under Title IV of ERISA with respect to a plan termination under
Section 4041 of ERISA; and (v) have not incurred any Withdrawal Liability to a
Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

 

(t)            Adverse Change in Receivables. Since December 31, 2018, there has
been no material adverse change in the value, validity, enforceability,
collectability or payment of its receivable or of all or a material portion of
the Pool Receivables.

 

(u)          Tax Status. It (i) has timely filed all material Tax returns
required to be filed by it and (ii) has paid or caused to be paid all material
Taxes, assessments and other governmental charges, other than Taxes, assessments
and other governmental charges being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP.

 

(v)           PATRIOT ACT and FCPA. To the extent applicable, each Exela Party
is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the PATRIOT
Act. Neither the Exela Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Exela Parties’ behalf shall use the
proceeds of the Loans to make any payments, directly or indirectly (including
through any third party intermediary), to any Foreign Official in violation of
the FCPA. None of the Exela Parties nor any Affiliates of any Exela Parties, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Exela Parties, nor any Affiliates of any Exela Parties, or their respective
agents acting or benefiting in any capacity in connection with any Credit
Extension or other transactions hereunder, is a Blocked Person. None of the
Exela Parties, nor any of their agents acting in any capacity in connection with
the Credit Extensions or other transactions hereunder (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 

80 

 

 

(w)          Opinions. The facts regarding each Exela Party, the Receivables,
the Related Security, the transactions contemplated by the Transaction Documents
and the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

 

(x)           [Reserved].

 

(y)           No Default. No event has occurred and is continuing and no
condition exists, or would result from any Loan or Release or from the
application of proceeds therefrom, that constitutes or may reasonably be
expected to constitute an Unmatured Initial Servicer Default, Initial Servicer
Default, Event of Default or Unmatured Event of Default.

 

(z)            Securitization Assets.

 

(i)            None of the Collateral is subject to any Lien of any Debt of
Exela or any of its Affiliates other than the Lien of the Administrative Agent
under this Agreement. Without limiting the foregoing, all of the Collateral
satisfies the definition of “Securitization Assets” sold to a “Special Purpose
Securitization Subsidiary” in connection with a “Permitted Securitization
Financing,” and therefore is “Excluded Property” that is free and clear of any
Adverse Claim of any Existing Specified Secured Debt.

 

(ii)           As of the Closing Date, the Exela Parties are not obligated
(whether as a borrower, guarantor or otherwise) under any secured Debt
outstanding in an aggregate amount exceeding $75,000,000 other than the Existing
Specified Secured Debt and this Agreement.

 

(aa)         Representations and Warranties in Other Transaction Documents. It
hereby makes for the benefit of the Administrative Agent and each Credit Party
all of the representations and warranties it makes, in any capacity, in the
other Transaction Documents to which it is a party as if such representations
and warranties (together with the related and ancillary provisions) were set
forth in full herein.

 

(bb)        Margin Stock. None of the Exela Parties or any Subsidiaries thereof
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Credit Extension has been or
will be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System. None of the
Exela Parties or any Subsidiaries thereof holds or intends to hold margin stock
in such amounts that more than 25% of the reasonable value of the assets of any
Exela Party or any Subsidiaries thereof are or will be represented by margin
stock.

 

81 

 

 

ARTICLE VIII

 

COVENANTS

 

SECTION 8.01.             Affirmative Covenants of the Borrower. At all times
from the Closing Date until the Final Payout Date, the Borrower shall, unless
Administrative Agent and the Required Lenders shall otherwise consent in
writing:

 

(a)           Compliance with Laws, Etc. Comply in all material respects with
all Applicable Laws with respect to it, the Pool Receivables and each of the
related Contracts.

 

(b)           Preservation of Existence. Preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing as a foreign company in each
jurisdiction except where the failure to qualify or preserve or maintain such
existence, rights, franchises or privileges or to be so qualified could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)           Inspections. (i) From time to time, upon reasonable notice and
during regular business hours permit each Lender, the Administrative Agent, the
LC Bank or any of their respective agents, regulators or representatives
including certified public accountants or other auditors or consultants
acceptable to the Administrative Agent, the LC Bank or such Lender, as
applicable (at the sole cost and expense of the Borrower), (A) to examine and
make copies of and abstracts from all Records in the possession or under the
control of the Borrower or its Affiliates or agents, and (B) to visit the
offices and properties of the Borrower or its agents for the purpose of
examining such materials described in clause (A) above, and to discuss matters
relating to the Pool Receivables, the Borrower’s performance hereunder or the
Borrower’s financial condition and results of operations with any of the
officers or employees of the Borrower or its Affiliates having knowledge of such
matters; and (ii) without limiting the provisions of clause (i) above, from time
to time on request of the Administrative Agent, the LC Bank or such Lender with
reasonable notice and during reasonable business hours, permit certified public
accountants or other consultants or auditors acceptable to Administrative Agent,
the LC Bank or such Lender to conduct, at Borrower’s expense, a review of
Borrower’s books and records relating to Pool Receivables; provided that, unless
an Unmatured Initial Servicer Default, Initial Servicer Default, Unmatured Event
of Default or Event of Default shall have occurred and be continuing at the time
any such audit/inspection is requested, the Borrower shall only be required to
reimburse any Person for reasonable, documented costs and expenses related to
two such audit/inspections during any calendar year.

 

82 

 

 

(d)           Keeping of Records and Books of Account; Delivery; Location of
Records. Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Security in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained (or
transferred to Servicer), all documents, books, records and other information
necessary or advisable for the collection of all Pool Receivables and Related
Security (including records adequate to permit the daily identification of each
new Pool Receivable and all Collections of and adjustments to each existing Pool
Receivable received, made or otherwise processed on that day). At any time
during the continuation of an Initial Servicer Default or an Event of Default,
upon request of the Administrative Agent, deliver or cause the Servicer to
deliver the originals of all Contracts to the Administrative Agent or its
designee, together with electronic and other files applicable thereto, and other
Records necessary to enforce the related Receivable against any Obligor thereof.

 

(e)           Performance and Compliance with Pool Receivables and Contracts. At
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and promises required to be observed by it under the
Contracts and the Pool Receivables, unless an Originator or the Borrower makes a
Deemed Collection in respect of the entire Unpaid Balance thereof in accordance
with Section 3.2 of the Second Tier Purchase and Sale Agreement.

 

(f)            Location of Records. Keep its principal place of business and
chief executive office, and the offices where it keeps its Records (and all
original documents relating thereto), at the address(es) of the Borrower
referred to in Section 7.01(l) or, upon ten (10) days’ prior written notice to
the Administrative Agent, at such other locations in jurisdictions where all
action required by Section 9.06 shall have been taken and completed.

 

(g)           Credit and Collection Policies. Cause the Servicer to service the
Pool Receivables in accordance with the Credit and Collection Policies in all
material respects and not agree to any material changes thereto except as
permitted under Sections 8.03(c) and 8.06(c).

 

(h)           Collections. Within seven (7) Business Days of the Closing Date,
deliver written instructions to all Obligors to remit Collections of existing
and newly generated Pool Receivables and the Related Security to a Continuing
Collection Account. At all times after the Closing Date, (i) on the related
invoice, instruct all Obligors to remit Collections of Pool Receivables and the
Related Security to a Continuing Collection Account and (ii) to the extent that
any Obligor remits any Collections to an Interim Collection Account, promptly
(within four (4) Business Days) notify such Obligor in writing and by telephone
to remit any future Collections to a Continuing Collection Account. In the event
any Exela Party receives any Collections, any such Collections shall be held in
trust by such Exela Party and such Exela Party shall deposit such Collections in
a Continuing Collection Account within four (4) Business Days of such receipt
thereof. In the event that any funds other than Collections are deposited into
any Collection Account, the Borrower (or the Initial Servicer on its behalf)
shall within four (4) Business Days of receipt thereof identify such funds and
provide instructions to the Administrative Agent to transfer such funds to the
appropriate Person entitled to such funds. The Borrower shall at all times
maintain or cause to be maintained such documents, books, records and other
information necessary or advisable to (i) on a daily basis identify Collections
of Pool Receivables received from time to time and (ii) segregate within four
(4) Business Days Collections of Pool Receivables from property of any Exela
Party and their respective Affiliates other than the Borrower. The Borrower
shall ensure that no disbursements are made from any Collection Account, other
than such disbursements that are made in connection with any Sweep Instructions
or in accordance with this Section or Section 4.01.

 

83 

 

 

(i)            Right and Title. Hold all right, title and interest in each Pool
Receivable, except to the extent that any such right, title or interest has been
transferred or granted to the Administrative Agent (on behalf of the Secured
Parties).

 

(j)           Transaction Documents. Comply with each of its covenants and
agreements under each Transaction Document to which it is a party in any
capacity and its certificate of formation and limited liability company
agreement.

 

(k)           Enforcement of Second Tier Purchase and Sale Agreement. On its own
behalf and on behalf of the Credit Parties and the Administrative Agent, (x)
promptly enforce all covenants and obligations of Pledgor contained in the
Second Tier Purchase and Sale Agreement and (y) deliver to the Administrative
Agent all consents, approvals, directions, notices and waivers and take other
actions under the Second Tier Purchase and Sale Agreement as may be reasonably
directed by the Administrative Agent.

 

(l)            Filing of Financing Statements; Etc. (i) On the date hereof, the
Borrower shall cause the financing statements and other lien filings described
in Section 6.01 to be duly filed in the appropriate jurisdictions and (ii) it
shall promptly provide the Administrative Agent with acknowledgment copies of
all financing statements and other filings described in Section 6.01 and the
officer’s certificate described in Section 8.02(o).

 

(m)          Anti-Terrorism Laws. None of the Exela Parties, nor any of their
Affiliates or agents shall:

 

(i)            conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,

 

84 

 

 

(ii)           deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or

 

(iii)          engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the PATRIOT Act or
any other Anti-Terrorism Law.

 

The Borrower shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming the
Borrower’s compliance herewith.

 

(n)           Assignment of Claims Act; Etc. If requested by the Administrative
Agent, the Borrower shall prepare and make any filings under the Federal
Assignment of Claims Act (or any other similar state and local Applicable Law)
with respect to Receivables from Obligors that are Governmental Authorities,
that are necessary or desirable in order for the Administrative Agent to enforce
such Receivable against the Obligor thereof.

 

(o)           Disregarded Entity. The Borrower will at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 that is disregarded as separate from a United States
person within the meaning of Section 7701(a)(30) of the Code and is not and will
at all relevant times not be required to withhold from any (direct or indirect)
equity owner(s) under Sections 1441, 1445, 1446 and 1461 of the Code.

 

(p)           Minimum Funding Threshold. On each day, the Borrower shall cause
(i) the Total Revolving A Usage to exceed the lesser of (x) the Revolving A
Minimum Funding Amount and (y) the Revolving A Lenders’ Percentage of the
Borrowing Base and (ii) the Total Revolving B Usage to exceed the lesser of (x)
the Revolving B Minimum Funding Amount and (y) the Revolving B Lenders’
Percentage of the Borrowing Base.

 

(q)           Exchange Act Disclosure. The Borrower will file a Current Report
on Form 8-K under the Exchange Act to report the transactions contemplated by
this Agreement and in its future Forms 10-K and 10-Q until the Final Payout
Date. The disclosure in each of such Exchange Act filings shall include an
explicit statement that any amendment or modification to any Existing Specified
Secured Debt Documents is prohibited if such amendment or modification could:
(i) by its terms cause any Exela Party to be unable to perform its obligations
under the Transaction Documents, (ii) cause any inaccuracy or breach of any
representation, warranty or covenant of any Exela Party (iii) could subject any
existing or subsequently arising Collateral to an Adverse Claim or (iv)
adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 

SECTION 8.02.              Reporting Requirements of the Borrower. From the date
hereof until the Final Payout Date, the Borrower shall furnish or cause to be
furnished to the Administrative Agent and each Lender:

 

85 

 

 

(a)           Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Borrower, copies of
the annual income statement and balance sheet of the Borrower, prepared in
conformity with GAAP, duly certified by a Financial Officer of the Borrower with
respect to such fiscal year.

 

(b)           Information Packages and Interim Reports. (i) As soon as available
and in any event not later than two (2) Business Days prior to each Settlement
Date, an Information Package signed by the Servicer and for the most recently
completed Settlement Period and (ii) at the request of the Administrative Agent
or the Required Class Lenders of any Class, an Interim Report current as of the
preceding Business Day; provided, that the Administrative Agent, acting with the
consent of the Required Lenders, may (and at the direction of the Required Class
Lenders of any Class, shall) modify, in any reasonable respect, the information
required to be provided by Servicer in, or the form of, the Information Package
or the Interim Report upon reasonable prior notice to the Borrower.

 

(c)           ERISA. (i) (i) Promptly after the filing or receiving thereof,
copies of (I) all reports and notices with respect to any Reportable Event with
respect to any Pension Plan, which any Exela Party or any of their respective
ERISA Affiliates files under ERISA with the Internal Revenue Service, the PBGC
or the U.S. Department of Labor or which any Exela Party or any of their
respective ERISA Affiliates receives from the Internal Revenue Service, the PBGC
or the U.S. Department of Labor, and (II) all reports and documents which it
files under any other applicable pension benefits legislation that relate to
matters concerning, or that would or could individually or in the aggregate
reasonably be expected to affect, the Receivables (including the value, the
validity, the collectability, or the enforceability thereof), the transactions
contemplated by the Transaction Documents, or the performance of the Borrower
(or any of its Affiliates), or the ability of the Borrower (or any of its
Affiliates) to perform, thereunder.

 

(ii)           Promptly after the Borrower becomes aware of the occurrence of
any of the events listed in clauses (1) through (6) below, a notice indicating
that such event has occurred:

 

(1)           the Secretary of the Treasury issues a notice to any Exela Party
that a Pension Plan has ceased to be a plan described in Section 4021(a)(2) of
Title IV of ERISA or when the Secretary of Labor determines that any such plan
is not in compliance with Title I of ERISA;

 

(2)           the Secretary of the Treasury determines that there has been a
termination or a partial termination within the meaning of Section 411(d)(3) of
the Code of any Pension Plan; or there has been a termination, or notice of a
termination, of any Pension Plan under Section 4041 or Section 4042 of ERISA;

 

(3)           any Pension Plan fails to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA;

 



86 

 

  

(4)           any Pension Plan is unable to pay benefits thereunder when due;

 

(5)           any Exela Party or any of their respective ERISA Affiliates
liquidates in a case under the Bankruptcy Code, or under any similar law as now
or hereafter in effect; or

 

(6)           any Exela Party or any of their respective ERISA Affiliates incurs
Withdrawal Liability.

 

(d)           Defaults. Notice of the occurrence of any Unmatured Initial
Servicer Default, Initial Servicer Default, Event of Default or Unmatured Event
of Default, accompanied by a written statement of a Responsible Officer of the
Borrower setting forth details of such event and the action that the Borrower
proposes to take with respect thereto, such notice to be provided promptly (but
not later than two (2) Business Days) after the Borrower obtains knowledge of
any such event.

 

(e)           Litigation. Promptly, and in any event within three (3) Business
Days after the Borrower obtains knowledge thereof, notice of (i) any litigation,
investigation or proceeding (including a contingency thereof) initiated against
any Exela Party and (ii) any development in litigation previously disclosed by
it, in each case, relates to an amount in controversy in excess of $10,000,000
or that could otherwise reasonably be expected to have a Material Adverse
Effect.

 

(f)            Agreed Upon Procedures Report. Not later than the last day of
each fiscal year of the Initial Servicer (at the sole cost and expense of the
Borrower), a report of an accounting firm or consulting firm reasonably
acceptable to the Administrative Agent and the Required Lenders, addressed to
the Administrative Agent, the LC Bank and each Lender and setting forth the
results of such firm’s performance of agreed upon procedures with respect to the
performance of Initial Servicer for the prior fiscal year. The scope of the
above agreed upon procedures report or other reports shall be as reasonably
requested by the Administrative Agent, the LC Bank or any Lender.

 

(g)           Change in Credit and Collection Policies or Business. At least
thirty (30) days prior to (i) the effectiveness of any change in or amendment to
the Credit and Collection Policy that could be adverse to the interests of the
Credit Parties, a description or, if available, a copy of the Credit and
Collection Policy then in effect and a written notice (A) indicating such change
or amendment and (B) requesting the Administrative Agent’s and the Required
Lenders’ consent thereto and (ii) any change in the character of the Borrower’s
business, a written notice indicating such change and requesting the
Administrative Agent’s and the Required Lenders’ consent thereto.

 

(h)           Change in Accountants or Accounting Policy. Promptly notify the
Administrative Agent and each Lender of any change in (i) the external
accountants of any Exela Party or (ii) any material accounting policy of the
Borrower or any Originator (it being understood that any change to the manner in
which the Borrower or any Originator accounts for the Pool Receivables or the
transactions contemplated under the Transaction Documents shall be deemed
“material” for such purpose).

 

87 

 

 

(i)            Other Information. Promptly, from time to time, such Records or
other information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Borrower or any other Exela Party as
the Administrative Agent or any Lender may from time to time reasonably request
in order to protect the interests of the Administrative Agent or any Credit
Party under or as contemplated by this Agreement or any other Transaction
Document or to comply with any Applicable Law or any Governmental Authority.

 

(j)            Notices Under any Purchase and Sale Agreement. A copy of each
notice received by the Borrower pursuant to any provision of any Purchase and
Sale Agreement.

 

(k)           Purchase and Sale Agreements. The occurrence of a Purchase and
Sale Termination Event under any Purchase and Sale Agreement.

 

(l)            Agreed Upon Procedures. In addition, the Borrower shall cooperate
with the Initial Servicer and the designated accountants or consultants for each
annual agreed upon procedures report required pursuant to Sections 8.02(f) and
8.05(g).

 

(m)          Notice of Change in Board of Directors. With reasonable promptness,
written notice of any change in the Board of Directors (or similar governing
body) of Parent or any of its Subsidiaries.

 

(n)           Notice Regarding Material Contracts. Promptly (but in any event
within fifteen (15) Business Days) (i) after any material contract of Parent or
any of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Parent or such Subsidiary, as the case may be, or (ii) any new
material contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to the
Administrative Agent, and an explanation of any actions being taken with respect
thereto.

 

(o)           Annual Collateral Verification. Within 21 days after the Closing
Date and, each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 8.02(a), Borrower shall
deliver to the Administrative Agent an officer’s certificate (a) either
confirming that there has been no change in such information since the date of
the most recent certificate delivered pursuant to this Section 8.02(o) and/or
identifying such changes, or (b) certifying that all UCC financing statements
(including fixtures filings, as applicable) or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified in such
certificate or pursuant to clause (a) above to the extent necessary to protect
and perfect the security interests under the Transaction Documents for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).

 

88 

 

 

(p)           Beneficial Ownership Regulation.  Promptly following any change
that would result in a change to the status as an excluded “Legal Entity
Customer” under (and as defined in) the Beneficial Ownership Regulation, the
Borrower shall execute and deliver to the Administrative Agent a Certification
of Beneficial Owner(s) complying with the Beneficial Ownership Regulation, in
form and substance reasonably acceptable to the Administrative Agent.

 

(q)           Excluded Receivables. With reasonable promptness, written notice
if the total amount of Excluded Receivables originated in any calendar month
exceeds $150,000.

 

SECTION 8.03.             Negative Covenants of the Borrower. From the date
hereof until the Final Payout Date, the Borrower shall not, without the prior
written consent of the Administrative Agent and the Required Lenders, do or
permit to occur any act or circumstance with which it has covenanted not to do
or permit to occur in any Transaction Document to which it is a party in any
capacity, or:

 

(a)           Sales, Adverse Claims, Etc. Except as otherwise expressly provided
herein or in the other Transaction Documents, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any of its assets, including any Pool Receivable,
any Related Security or any proceeds of any of the foregoing, or any interest
therein, or any Continuing Collection Account to which any Collections of any of
the foregoing are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing or purport to do any of the foregoing.

 

(b)           Extension or Amendment of Receivables. Except as permitted under
Section 9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made, in full, in connection
therewith.

 

(c)           Change in Credit and Collection Policies, Business or
Organizational Documents. (i) Make or consent to any change in, or waive any of
the provisions of, the Credit and Collection Policies in a manner that could be
adverse to the interests of the Credit Parties without the prior written consent
of the Administrative Agent and the Required Lenders, (ii) make any change in
the character of its business or amend, waive or otherwise modify its limited
liability company agreement or certificate of formation without the prior
written consent of Administrative Agent and the Required Lenders or (iii) amend,
waive or otherwise modify any other Transaction Document to which the Borrower
is a party or consent to any amendment, waiver or modification of any
Transaction Document, in each case, without the prior written consent of the
Administrative Agent and the Required Lenders.

 

(d)           Change in Collection Account Banks. (i) Add any bank account not
listed on Schedule II as a Collection Account unless the Administrative Agent
and the Required Lenders shall have previously approved and received duly
executed copies of all Account Control Agreements and/or amendments thereto
covering each such new account, (ii) terminate any Collection Account or related
Account Control Agreement or Sweep Instructions without the prior written
consent of the Administrative Agent and the Required Lenders and, in each case,
only if all of the payments from Obligors that were being sent to such
Collection Account will, upon termination of such Collection Account and at all
times thereafter, be deposited in a Continuing Collection Account covered by an
Account Control Agreement or (iii) amend, supplement or otherwise modify any
Account Control Agreement or Sweep Instructions without the prior written
consent of Administrative Agent and the Required Lenders.

 

89 

 

 

(e)           Subsidiaries. Without the prior written consent of the
Administrative Agent and the Required Lenders, have any Subsidiaries.

 

(f)            Deposits to Accounts. (i) Deposit or otherwise credit, or cause
or permit to be so deposited or credited, or direct any Obligor to deposit or
remit, any Collection or proceeds thereof to any account other than a Continuing
Collection Account or (ii) except as remitted from an Interim Collection Account
pursuant to Sweep Instructions, permit funds other than Collections to be
deposited into any Continuing Collection Account.

 

(g)           Debt and Business Activity. (i) Incur, assume, guarantee or
otherwise become directly or indirectly liable for or in respect of any Debt or
other obligation, (ii) purchase any asset, (iii) make any investment by share
purchase loan or otherwise or (iv) engage in any other activity (whether or not
pursued for gain or other pecuniary advantage), in any case, other than as will
occur in accordance with this Agreement or the other Transaction Documents and
as is permitted by its certificate of formation and limited liability company
agreement.

 

(h)           Name Change, Mergers, Acquisitions, Sales, etc. Without the prior
written consent of the Administrative Agent and the Required Lenders, (i) change
its jurisdiction of organization or its name, identity or corporate structure or
undertake any division of its rights, assets, obligations, or liabilities
pursuant to a plan of division or otherwise pursuant to Applicable Law, (ii)
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) or
(iii) make any other change such that any financing statement or other lien
filing filed or other action taken to perfect Administrative Agent’s interests
under this Agreement would become seriously misleading or would otherwise be
rendered ineffective. The Borrower shall not amend or otherwise modify or waive
its limited liability company agreement or certificate of formation or any
provision thereof without the prior written consent of Administrative Agent and
the Required Lenders. Any termination or alteration of any arrangements with
respect to the Collection Accounts shall be a Material Action requiring the
consent of all its members and Independent Manager. Borrower shall at all times
maintain its jurisdiction of organization in the State of Delaware.

 

(i)            Actions Impairing Quality of Title. Take any action that could
cause any Pool Receivable, together with the Related Security, not to be owned
by it free and clear of any Adverse Claim; or take any action that could
reasonably be expected to cause Administrative Agent not to have a valid
ownership interest or first priority perfected security interest in the Pool
Receivables and Continuing Collection Accounts and, to the extent such security
interest can be perfected by filing a financing statement or the execution of an
account control agreement, any Related Security (or any portion thereof) and all
cash proceeds of any of the foregoing, in each case, free and clear of any
Adverse Claim; or suffer the existence of any financing statement or other
instrument similar in effect covering any Pool Receivable on file in any
recording office except such as may be filed (i) in favor of the Borrower in
accordance with any Transaction Document or (ii) in favor of Administrative
Agent in accordance with this Agreement or any Transaction Document or (iii) an
(x) “all asset” financing statements filed in connection with the Existing
Specified Secured Debt or (y) with respect to HOV Services, Inc. during the ten
(10) days following the Closing Date, the state tax lien, file number L53008
P427, recorded in Oakland County, Michigan.

 

90 

 

 

(j)            Actions by Originators. Notwithstanding anything to the contrary
set forth in any Purchase and Sale Agreement, the Borrower will not consent to
(i) any change or removal of any notation required to be made by any Originator
pursuant to Section 3.03 of the First Tier Purchase and Sale Agreement, or
(ii) any waiver of or departure from any term set forth in Article V of any
Purchase and Sale Agreement, in each case without the prior written consent of
the Administrative Agent.

 

(k)           Disregarded Entity. No action will be taken that would cause the
Borrower to (i) be treated other than as a “disregarded entity” within the
meaning of U.S. Treasury Regulation § 301.7701-3 that is disregarded as separate
from a United States person within the meaning of Section 7701(a)(30) of the
Code for U.S. federal income tax purposes or (ii) become an association taxable
as a corporation or a publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes.

 

(l)            Restrictions on Exela Secured Debt. Permit any Exela Party or any
Affiliate thereof to incur any new secured Debt or consent to any amendment or
modification to any Debt of Exela or any of its Affiliates, including (without
limitation) any Existing Specified Secured Debt Documents, the effect of which
could: (i) by its terms cause any Exela Party to be unable to perform its
obligations under the Transaction Documents, (ii) cause any inaccuracy or breach
of any representation, warranty or covenant of any Exela Party (iii) could
subject any existing or subsequently arising Collateral to an Adverse Claim or
(iv) adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 

SECTION 8.04.              Affirmative Covenants of the Initial Servicer. At all
times from the Closing Date until the Final Payout Date, the Initial Servicer
shall, unless the Administrative Agent and the Required Lenders shall otherwise
consent in writing:

 

(a)           Compliance with Laws, Etc. Comply in all material respects with
all Applicable Laws with respect to it, the Pool Receivables, the related
Contracts and the servicing and collection thereof.

 

91 

 

 

(b)           Preservation of Existence. Preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing as a foreign company in each
jurisdiction except where the failure to qualify or preserve or maintain such
existence, rights, franchises or privileges or to be so qualified could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)           Inspections. (i) From time to time, upon reasonable notice and
during regular business hours, permit each Lender, the Administrative Agent, the
LC Bank or any of their respective agents, regulators or representatives
including certified public accountants or other auditors or consultants
acceptable to the Administrative Agent, the LC Bank or such Lender, as
applicable (at the sole cost and expense of Initial Servicer), (A) to examine
and make copies of and abstracts from all Records in the possession or under the
control of Initial Servicer or its Affiliates or agents, and (B) to visit the
offices and properties of Initial Servicer or its agents for the purpose of
examining such materials described in clause (A) above, and to discuss matters
relating to the Pool Receivables, Initial Servicer’s performance hereunder or
the Initial Servicer’s financial condition and results of operations with any of
the officers or employees of Initial Servicer or its Affiliates having knowledge
of such matters; and (ii) without limiting the provisions of clause (i) above,
from time to time on request of Administrative Agent, the LC Bank or such Lender
with reasonable notice and during reasonable business hours, permit certified
public accountants or other consultants or auditors acceptable to Administrative
Agent, the LC Bank and such Lender to conduct, at Initial Servicer’s expense, a
review of Borrower’s books and records relating to Pool Receivables; provided
that, unless an Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default shall have occurred and be
continuing at the time any such audit/inspection is requested, Initial Servicer
shall only be required to reimburse any Person for reasonable, documented costs
and expenses related to two such audit/inspections during any calendar year.

 

(d)           Keeping of Records and Books of Account; Delivery; Location of
Records. Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Security in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable for the
collection of all Pool Receivables and Related Security (including records
adequate to permit the daily identification of each new Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable received, made
or otherwise processed on that day). At any time during the continuation of an
Initial Servicer Default or an Event of Default, upon the request of the
Administrative Agent, deliver the originals of all Contracts to the
Administrative Agent or its designee, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related
Receivable against any Obligor thereof.

 

92 

 

 

(e)           Performance and Compliance with Pool Receivables and Contracts. At
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts and the Pool Receivables, unless, with respect to a Pool
Receivable, a Deemed Collection occurs in respect of the entire Unpaid Balance
thereof in accordance with Section 3.2 of the Second Tier Purchase and Sale
Agreement.

 

(f)            Location of Records. Keep its principal place of business and
chief executive office, and the offices where it keeps its Records (and all
original documents relating thereto), at the address(es) of the Initial Servicer
referred to in Schedule 8.04(f) or, upon ten (10) days’ prior written notice to
the Administrative Agent, at such other locations in jurisdictions where all
action required by Section 9.06 shall have been taken and completed.

 

(g)           Credit and Collection Policy. Comply in all material respects with
the applicable Credit and Collection Policy in regard to each Pool Receivable
and the other Related Security, the related Contract and the servicing and
collection thereof.

 

(h)           Collections. Within seven (7) Business Days of the Closing Date,
instruct all Obligors to remit Collections of existing and newly originated Pool
Receivables and the Related Security to a Continuing Collection Account. At all
times after the Closing Date, (i) instruct all Obligors to remit Collections of
existing Pool Receivables and the Related Security to a Continuing Collection
Account on the applicable invoice and (ii) to the extent that any Obligor remits
any Collections to an Interim Collection Account, promptly (within four (4)
Business Days) notify such Obligor in writing and by telephone to remit any
future Collections to a Continuing Collection Account. In the event any Exela
Party receives any Collections, any such Collections shall be held in trust by
such Exela Party and such Exela Party shall deposit such Collections in a
Continuing Collection Account within four (4) Business Days of such receipt
thereof. In the event that any funds other than Collections are deposited into
any Collection Account, the Initial Servicer shall within four (4) Business Days
of receipt thereof identify such funds and provide instructions to the
Administrative Agent to transfer such funds to the appropriate Person entitled
to such funds. The Initial Servicer shall at all times maintain or cause to be
maintained such documents, books, records and other information necessary or
advisable to (i) on a daily basis identify Collections of Pool Receivables
received from time to time and (ii) segregate within four (4) Business Days
Collections of Pool Receivables from property of any Exela Party and their
respective Affiliates other than the Initial Servicer. The Initial Servicer
shall ensure that no disbursements are made from any Collection Account, other
than such disbursements that are made in connection with any Sweep Instructions
or in accordance with this Section or Section 4.01.

 

(i)            Transaction Documents. Comply with each of its covenants and
agreements under each Transaction Document to which it is a party in any
capacity.

 

(j)            [Reserved].

 

93 

 

 

(k)           Frequency of Billing. Prepare and deliver (or cause to be prepared
or delivered) invoices with respect to each Pool Receivable in accordance with
the Credit and Collection Policy, but in any event no less frequently than as
required under the Contract related to such Pool Receivable.

 

(l)            Insurance. Keep its insurable properties insured at all times by
financially sound and responsible insurers; maintain insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies of the same or similar size in
the same or similar businesses in the same geographic area; maintain in full
force and effect public liability insurance against claims for personal injury
or death or property damage occurring upon, in, about or in connection with the
use of any properties owned, occupied or controlled by it, in such amounts and
with such deductibles as are customary with companies of the same or similar
size in the same or similar businesses and in the same geographic area; and
maintain such other insurance as may be required by Applicable Law.

 

(m)          Maintenance of Assets. Maintain all of its assets used or useful in
its business in good repair, working order and condition (normal wear and tear
excepted and except as may be disposed of in the ordinary course of business and
in accordance with the terms of the Transaction Documents) and from time to time
to make all necessary repairs, renewals and replacements thereof, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(n)           Anti-Terrorism Laws. None of the Exela Parties, nor any of their
Affiliates or agents shall:

 

(i)            conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,

 

(ii)           deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or

 

(iii)          engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the PATRIOT Act or
any other Anti-Terrorism Law.

 

The Initial Servicer shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its sole discretion,
confirming the Initial Servicer’s compliance herewith.

 

(o)           Assignment of Claims Act; Etc. If requested by the Administrative
Agent, the Initial Servicer shall prepare and make any filings under the Federal
Assignment of Claims Act (or any other similar state and local Applicable Law)
with respect to Receivables from Obligors that are Governmental Authorities,
that are necessary or desirable in order for the Administrative Agent to enforce
such Receivable against the Obligor thereof.

 

94 

 



 



(p)           [Reserved].

 

(q)           Program Participants. Upon the Parent’s creation or acquisition of
any Subsidiary organized under the laws of the United States or Canada, or any
state, province or subdivision thereof that originates Receivables, the Initial
Servicer shall notify the Administrative Agent and, if so requested by the
Administrative Agent, cause the joinder of such Person to the First Tier
Purchase and Sale Agreement on or prior to such time as the Administrative Agent
may designate.

 

(r)            Exchange Act Disclosure. The Initial Servicer will file a Current
Report on Form 8-K under the Exchange Act to report the transactions
contemplated by this Agreement and in its future Forms 10-K and 10-Q until the
Final Payout Date. The disclosure in each of such Exchange Act filings shall
include an explicit statement that any amendment or modification to any Existing
Specified Secured Debt Documents is prohibited if such amendment or modification
could: (i) by its terms cause any Exela Party to be unable to perform its
obligations under the Transaction Documents, (ii) cause any inaccuracy or breach
of any representation, warranty or covenant of any Exela Party (iii) could
subject any existing or subsequently arising Collateral to an Adverse Claim or
(iv) adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 

SECTION 8.05.            Reporting Requirements of the Initial Servicer. From
the date hereof until the Final Payout Date, the Initial Servicer shall furnish
to the Administrative Agent and each Lender each of the following:

 

(a)           (i)       Monthly and Quarterly Financial Statements. (A) Within
forty-five (45) days after the end of each of each fiscal quarter of each fiscal
year of Parent, a consolidated balance sheet of Parent and its Subsidiaries as
at the end of such fiscal quarter, and the related (x) consolidated statement of
comprehensive income for such fiscal quarter and for the portion of the fiscal
year then ended and (y) consolidated statement of cash flows for the portion of
the fiscal year then ended, setting forth, in each case of the preceding clauses
(x) and (y), in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, accompanied by an officer’s certificate of Parent stating
that such financial statements fairly present in all material respects the
financial condition, results of operations and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes and (B) within thirty (30) days after the end of each
calendar month of each fiscal year of Parent, unaudited financial statements of
Parent and its Subsidiaries prepared in accordance with GAAP and including a
line-item reconciliation between net income and management-adjusted EBITDA;
provided, that if such calendar month is the last month of any fiscal quarter,
such unaudited financial statements may be delivered concurrently with the
quarterly financial statements delivered pursuant to clause (A) above so long as
not later than such thirtieth (30th) day after the end of each calendar month,
the Initial Servicer delivers a report calculating the components of Liquidity
and the then-outstanding principal balances of any outstanding Debt (broken down
by tranche, as applicable) as of the end of such calendar month.

 



  95 

 

 

(ii)             Annual Financial Statements. Within ninety (90) days after the
end of each fiscal year of Parent, a consolidated balance sheet of Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of comprehensive income and cash flows for such fiscal year, together
with related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, in reasonable detail and all prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion (a) shall be prepared in accordance with generally
accepted auditing standards and (b) shall not include any qualification,
exception or explanatory paragraph expressing substantial doubt about the
ability of Parent or any of its Subsidiaries to continue as a going concern or
any qualification or exception as to the scope of such audit.

 

(iii)            Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit F signed by a Financial Officer of Parent and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

 

(b)          Financial Statements and Other Information. The Initial Servicer
will furnish to the Administrative Agent and each Lender:

 

(i)              promptly after the sending thereof, copies of all proxy
statements, financial statements and regular or special reports which the Parent
sends to its stockholders;

 

(ii)             promptly upon its receipt of any material notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Borrower, the Administrative Agent or any Lender, copies of the same;

 

(iii)            promptly following a request therefor, any documentation or
other information (including with respect to any Exela Party) that the
Administrative Agent or any Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and

 

(iv)            from time to time such further information regarding the
business, affairs and financial condition of the Exela Parties as the
Administrative Agent or any Lender shall reasonably request.

 

(c)           Information Packages and Interim Reports. (i) As soon as available
and in any event not later than two (2) Business Days prior to each Settlement
Date, an Information Package signed by the Initial Servicer and for the most
recently completed Settlement Period and (ii) at the request of the
Administrative Agent or the Required Class Lenders of any Class, an Interim
Report current as of the preceding Business Day; provided, that the
Administrative Agent, acting with the consent of the Required Lenders, may (and
at the direction of the Required Class Lenders of any Class, shall) modify, in
any reasonable respect, the information required to be provided by Initial
Servicer in, or the form of, the Information Package or the Interim Report upon
reasonable prior notice to the Borrower.

 



  96 

 

 

(d)           ERISA. (i) (i) Promptly after the filing or receiving thereof,
copies of (I) all reports and notices with respect to any Reportable Event with
respect to any Pension Plan, which any Exela Party or any of their respective
ERISA Affiliates files under ERISA with the Internal Revenue Service, the PBGC
or the U.S. Department of Labor or which any Exela Party or any of their
respective ERISA Affiliates receives from the Internal Revenue Service, the PBGC
or the U.S. Department of Labor and (II) all reports and documents which it
files under any other applicable pension benefits legislation that relate to
matters concerning, or that would or could, individually or in the aggregate,
reasonably be expected to affect the Receivables (including the value, the
validity, the collectability, or the enforceability thereof), the priority of
the Administrative Agent’s lien therein or the enforceability thereof, the
transactions contemplated by the Transaction Documents, or the performance of
the Initial Servicer, or the ability of the Initial Servicer or any of its
Affiliates to perform, thereunder.

 

(ii)              Promptly after the Initial Servicer becomes aware of the
occurrence of any of the events listed in clauses (1) through (6) below, a
notice indicating that such event has occurred:

 

(1)           the Secretary of the Treasury issues a notice to any Exela Party
that a Pension Plan has ceased to be a plan described in Section 4021(a)(2) of
Title IV of ERISA or when the Secretary of Labor determines that any such plan
is not in compliance with Title I of ERISA;

 

(2)           the Secretary of the Treasury determines that there has been a
termination or a partial termination within the meaning of Section 411(d)(3) of
the Code of any Pension Plan; or there has been a termination, or notice of a
termination, of any Pension Plan under Section 4041 or Section 4042 of ERISA;

 

(3)           any Pension Plan fails to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA;

 

(4)           any Pension Plan is unable to pay benefits thereunder when due;

 

(5)           any Exela Party or any of their respective ERISA Affiliates
liquidates in a case under the Bankruptcy Code, or under any similar law as now
or hereafter in effect; or

 

(6)           any Exela Party or any of their respective ERISA Affiliates incurs
Withdrawal Liability.

 



  97 

 

 

(e)           Events of Default. Notice of the occurrence of any Unmatured
Initial Servicer Default, Initial Servicer Default, Event of Default or
Unmatured Event of Default, accompanied by a written statement of a Responsible
Officer of the Initial Servicer setting forth details of such event and the
action that the Initial Servicer proposes to take with respect thereto, such
notice to be provided promptly (but not later than two (2) Business Days) after
the Initial Servicer obtains knowledge of any such event.

 

(f)            Litigation. Promptly, and in any event within two (2) Business
Days after the Initial Servicer obtains knowledge thereof, notice of (i) any
litigation, investigation or proceeding (including a contingency thereof)
initiated against any Exela Party and (ii) any development in litigation
previously disclosed by it, in each case, that could reasonably be expected to
have a Material Adverse Effect.

 

(g)           Agreed Upon Procedures Report. Not later than the last day of each
fiscal year of the Initial Servicer (at the sole cost and expense of the Initial
Servicer), a report of an accounting firm or consulting firm reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender and setting forth the results of such firm’s performance of
agreed upon procedures with respect to the performance of the Initial Servicer
for the prior fiscal year. The scope of the above agreed upon procedures report
or other reports shall be as reasonably requested by the Administrative Agent or
any Lender.

 

(h)          Change in Credit and Collection Policies or Business. At least
thirty (30) days prior to (i) the effectiveness of any change in or amendment to
the Credit and Collection Policy, a description or, if available, a copy of the
Credit and Collection Policy then in effect and a written notice (A) indicating
such change or amendment and (B) if such proposed change or amendment would be
reasonably likely to materially and adversely affect the collectability of the
Pool Receivables or decrease the credit quality of any newly created
Receivables, requesting the Administrative Agent’s and the Required Lenders’
consent thereto and (ii) any change in the character of the Initial Servicer’s
business that has or could reasonably be expected to materially and adversely
affect the ability of the Initial Servicer to perform its obligations hereunder
or that would prevent the Initial Servicer from conducting its business
operations relating to the Receivables, its servicing of the Receivables or the
performance of its duties and obligations hereunder or under the other
Transaction Documents, a written notice indicating such change and requesting
the Administrative Agent’s and the Required Lenders’ consent thereto.

 

(i)            Change in Accountants or Accounting Policy. Promptly notify the
Administrative Agent and each Lender of any change in (i) the external
accountants of the Borrower, the Initial Servicer, the Performance Guarantor or
any Originator or (ii) any material accounting policy of the Borrower or any
Originator (it being understood that any change to the manner in which the
Borrower or any Originator accounts for the Pool Receivables or the transactions
contemplated under the Transaction Documents shall be deemed “material” for such
purpose).

 

(j)            Other Information. Promptly, from time to time, such Records or
other information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Initial Servicer or any other Exela
Party as the Administrative Agent or any Lender may from time to time reasonably
request in order to protect the interests of the Administrative Agent or any
Credit Party under or as contemplated by this Agreement or any other Transaction
Document or to comply with any Applicable Law or any Governmental Authority.

 



  98 

 

 

(k)           Servicing Programs. If a Successor Servicer has been appointed or
if any Initial Servicer Default or Event of Default has occurred and is
continuing and a license or approval is required for the Administrative Agent’s
or such Successor Servicer’s use of any software or other computer program used
by Exela in the servicing of the Receivables, then at the request of the
Administrative Agent or a Successor Servicer, Exela shall at its own expense
arrange for the Administrative Agent or such Successor Servicer to receive any
such required license or approval.

 

(l)            Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the Board of Directors (or similar
governing body) of Parent or any of its Subsidiaries.

 

(m)         Notice Regarding Material Contracts. Promptly (but in any event
within ten (10) Business Days) (i) after any material contract of Parent or any
of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Parent or such Subsidiary, as the case may be, or (ii) any new
material contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to the
Administrative Agent, and an explanation of any actions being taken with respect
thereto.

 

(n)          Annual Collateral Verification. Within 21 days after the Closing
Date and, each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 8.05(a), Initial
Servicer shall deliver to the Administrative Agent an officer’s certificate (a)
either confirming that there has been no change in such information since the
date of the most recent certificate delivered pursuant to this Section 8.05(n)
and/or identifying such changes, or (b) certifying that all UCC financing
statements (including fixtures filings, as applicable) or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified in such certificate or pursuant to clause (a) above to the extent
necessary to protect and perfect the security interests under the Transaction
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

(o)           Excluded Receivables. With reasonable promptness, written notice
if the total amount of Excluded Receivables originated in any calendar month
exceeds $150,000.

 

SECTION 8.06.           Negative Covenants of the Initial Servicer. From the
date hereof until the Final Payout Date, the Initial Servicer shall not, without
the prior written consent of the Administrative Agent and the Required Lenders,
do or permit to occur any act or circumstance with which it has covenanted not
to do or permit to occur in any Transaction Document to which it is a party in
any capacity, or:

 



  99 

 

 

(a)           Interference. Take any action that would cause the Borrower or any
Originator to breach any of its representations, undertakings, obligations or
covenants under any of the Transaction Documents.

 

(b)          Extension or Amendment of Receivables. Except as permitted under
Section 9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made, in full, in connection
therewith.

 

(c)          Change in Credit and Collection Policies, Business or
Organizational Documents. (i) Make or consent to any change in, or waive any of
the provisions of, the Credit and Collection Policies in a manner that could be
adverse to the interests of the Credit Parties without the prior written consent
of the Administrative Agent and the Required Lenders, (ii) make any change in
the character of its business that has or could reasonably be expected to
materially and adversely affect its ability to perform its obligations hereunder
or that would prevent it from conducting its business operations relating to the
Receivables, its servicing of the Receivables or the performance of its duties
and obligations hereunder or under the other Transaction Documents, without the
prior written consent of the Administrative Agent and the Required Lenders or
(iii) amend, waive or otherwise modify any other Transaction Document to which
it is a party, in any capacity, or consent to any amendment, waiver or
modification of any Transaction Document, in each case, without the prior
written consent of Administrative Agent and the Required Lenders.

 

(d)          Change in Collection Account Banks. (i) Add any bank account not
listed on Schedule II as a Collection Account unless the Administrative Agent
and the Required Lenders shall have previously approved and received duly
executed copies of all Account Control Agreements and/or amendments thereto
covering each such new account, (ii) terminate any Collection Account or related
Account Control Agreement or Sweep Instructions without the prior written
consent of the Administrative Agent and the Required Lenders and, in each case,
only if all of the payments from Obligors that were being sent to such
Collection Account will, upon termination of such Collection Account and at all
times thereafter, be deposited in Continuing Collection Account covered by an
Account Control Agreement or (iii) amend, supplement or otherwise modify any
Account Control Agreement or Sweep Instructions without the prior written
consent of Administrative Agent and the Required Lenders.

 

(e)           Deposits to Accounts. (i) Deposit or otherwise credit, or cause or
permit to be so deposited or credited, or direct any Obligor to deposit or
remit, any Collection or proceeds thereof to any account other than a Continuing
Collection Account or (ii) except as remitted from an Interim Collection Account
pursuant to Sweep Instructions, permit funds other than Collections to be
deposited into any Continuing Collection Account.

 



  100 

 

 

(f)           Mergers, Acquisitions, Sales, Etc. Consolidate with or merge with
any Person, or convey, transfer or lease substantially all of its assets as an
entirety to any Person, unless in the case of any merger or consolidation (i) it
shall be the surviving entity and no Change in Control shall result or (ii) (A)
the surviving entity shall be an entity organized or existing under the laws of
the United States, any state or commonwealth thereof, the District of Columbia
or any territory thereof, (B) the surviving entity shall execute and deliver to
Administrative Agent and each Lender an agreement, in form and substance
reasonably satisfactory to Administrative Agent, containing an assumption by the
surviving entity of the due and punctual performance and observance of each
obligation, covenant and condition of it under this Agreement and each other
Transaction Document, (C) no Change in Control shall result, (D) Performance
Guarantor reaffirms in a writing, in form and substance reasonably satisfactory
to the Administrative Agent, that its obligations under the Performance Guaranty
shall apply to the surviving entity, (E) the Administrative Agent and the
Required Lenders provide prior written consent to such transaction and (F) the
Administrative Agent and each Lender receives such additional certifications,
documents, instruments, agreements and opinions of counsel as it shall
reasonably request, including as to the necessity and adequacy of any new UCC
financing statements or amendments to existing UCC financing statements.

 

(g)          Actions Contrary to Separateness. Take any action inconsistent with
the terms of Section 8.08.

 

(h)          Sales, Liens, Etc. Except as otherwise provided herein, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon or with respect to, any Pool Receivable
or related Contract or Related Security, or any interest therein, or any
proceeds of any of the foregoing, or any account to which any Collections of any
Pool Receivable are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing, in each case.

 

(i)            Actions Evidencing Transfers by Originators. Notwithstanding
anything to the contrary set forth in any Purchase and Sale Agreement, Initial
Servicer shall not consent to any change or removal of any notation required to
be made by any Originator pursuant to Section 3.3 of the First Tier Purchase and
Sale Agreement without the prior written consent of the Administrative Agent.

 

(j)           No Adverse Claim on Borrower. Create or permit to exist any
Adverse Claim on any Capital Stock of the Borrower.

 

(k)           Exclusivity. Cause or permit any Subsidiary of the Parent
organized under the laws of the United States or Canada, or any state, province
or subdivision thereof, to sell, factor, pledge, assign or otherwise finance any
Receivable except as contemplated by this Agreement and the Transaction
Documents.

 

(l)            Restrictions on Exela Secured Debt. Permit any Exela Party or any
Affiliate thereof to incur any new secured Debt or consent to any amendment or
modification to any Debt of Exela or any of its Affiliates, including (without
limitation) any Existing Specified Secured Debt Documents, the effect of which
could: (i) by its terms cause any Exela Party to be unable to perform its
obligations under the Transaction Documents, (ii) cause any inaccuracy or breach
of any representation, warranty or covenant of any Exela Party (iii) could
subject any existing or subsequently arising Collateral to an Adverse Claim or
(iv) adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 



  101 

 

 

SECTION 8.07.           Full Recourse. Notwithstanding any limitation on
recourse contained herein or in any other Transaction Document: (i) the Borrower
has the obligation to pay all Loans, Interest, Fees, and all other amounts
payable by the Borrower hereunder (which obligation shall be full recourse
general obligations of the Borrower), and (ii) all obligations of the Initial
Servicer so specified hereunder shall be full recourse general obligations of
the Initial Servicer.

 

SECTION 8.08.           Separate Existence of Bankruptcy Remote Entities. Each
of the Borrower and the Initial Servicer hereby acknowledges that the Secured
Parties, the Lenders and the Administrative Agent are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon each Bankruptcy Remote Entity’s identity as a legal entity
separate from any other Exela Party and their Affiliates. Therefore, each of the
Borrower and Initial Servicer shall take all steps specifically required by this
Agreement or reasonably required by the Administrative Agent or any Lender to
continue each Bankruptcy Remote Entity’s identity as a separate legal entity and
to make it apparent to third Persons that each Bankruptcy Remote Entity is an
entity with assets and liabilities distinct from those of any other Exela Party
and any other Person, and is not a division of another Exela Party or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Borrower and
the Initial Servicer shall take such actions as shall be required in order that:

 

(a)          each Exela Party (and each of their respective Affiliates) shall
observe the applicable legal requirements for the recognition of each Bankruptcy
Remote Entity as a legal entity separate and apart from each of each other Exela
Party and any of their respective Affiliates, and comply with (and cause to be
true and correct) its organizational documents and assuring that each of the
following is complied with:

 

(i)               each Bankruptcy Remote Entity shall maintain (or cause to be
maintained) separate company records, books of account and financial statements
(each of which shall be sufficiently full and complete to permit a determination
of such Bankruptcy Remote Entity’s assets and liabilities and to permit a
determination of the obligees thereon and the time for performance on each of
the Bankruptcy Remote Entity’s obligations) from those of each Exela Party and
their respective Affiliates other than such Bankruptcy Remote Entity;

 

(ii)             except as otherwise permitted by this Agreement, no Bankruptcy
Remote Entity shall commingle any of its assets or funds with those of any other
Exela Party or any of their respective Affiliates;

 



  102 

 

 

(iii)            each Bankruptcy Remote Entity shall have at least one
Independent Manager and the limited liability company agreement of each
Bankruptcy Remote Entity shall provide: (i) for the same definition of
“Independent Manager” as used herein, (ii) that no Bankruptcy Remote Entity’s
members shall approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to any Bankruptcy Remote Entity
unless the Independent Manager shall approve the taking of such action in
writing before the taking of such action and that the foregoing provision cannot
be amended except in accordance with this Agreement and without the prior
written consent of the Independent Manager and the Administrative Agent;

 

(iv)            the members of each Bankruptcy Remote Entity shall hold all
regular and special meetings appropriate to authorize such each Bankruptcy
Remote Entity’s actions. The members and directors of each Bankruptcy Remote
Entity may act from time to time by unanimous written consent or through one or
more committees in accordance with such Bankruptcy Remote Entity’s certificate
of formation and its limited liability company agreement. No Bankruptcy Remote
Entity shall take any Material Actions (as defined in its limited liability
company agreement) without the consent of all its members and Independent
Manager. Appropriate minutes of all meetings of each Bankruptcy Remote Entity’s
members shall be kept by such Bankruptcy Remote Entity;

 

(v)              decisions with respect to any Bankruptcy Remote Entity’s
business and daily operations shall be independently made by each Bankruptcy
Remote Entity and shall not be dictated by any other Exela Party or any of their
respective Affiliates (except (x) by Pledgor as member of the Borrower in
accordance with the Borrower’s limited liability company agreement any (y) by
the Originators as members of the Pledgor in accordance with the Pledgor’s
limited liability company agreement), provided that Initial Servicer shall
service the Pool Receivables as contemplated by the Transaction Documents;

 

(vi)            subject to clause (xiv) below, no transactions shall be entered
between any Bankruptcy Remote Entity, on the one hand and any other Exela Party
or any Affiliate of any of them, on the other hand (other than as contemplated
hereby and in the other Transaction Documents);

 

(vii)           each Bankruptcy Remote Entity shall act solely in its own name
and through its own authorized managers, members, directors, officers and
agents, except that, as a general matter, the Obligors will not be informed in
the first instance that the Initial Servicer, Originators or Performance
Guarantor are acting on behalf of any Bankruptcy Remote Entity. Exela Party or
any Affiliates of Exela shall be appointed as an agent of any Bankruptcy Remote
Entity, except in the capacity of Initial Servicer or Sub- Servicer hereunder;

 

(viii)          none of the Initial Servicer, any Originator, Performance
Guarantor or any of their respective Affiliates shall advance funds or credit to
any Bankruptcy Remote Entity; and none of the Initial Servicer, Performance
Guarantor nor any Affiliate of the Initial Servicer, any Originator or
Performance Guarantor will otherwise supply funds or credit to, or guarantee any
obligation of, any Bankruptcy Remote Entity excep for each Originator’s
contributions of capital to the Pledgor as contemplated by the Transaction
Documents;

 



  103 

 

 

(ix)             other than as permitted by the Transaction Documents, no
Bankruptcy Remote Entity shall guarantee, or otherwise become liable with
respect to, any obligation of Exela, any Originator, the Initial Servicer,
Performance Guarantor or any Affiliate of any Originator;

 

(x)              each Bankruptcy Remote Entity shall at all times hold itself
out to the public under its own name as a legal entity separate and distinct
from its equity holders, members, managers, Performance Guarantor, Exela, each
Originator, the Initial Servicer and each of their respective Affiliates (the
foregoing to include, but not be limited to, such Bankruptcy Remote Entity not
using the letterhead or telephone number of any such Person);

 

(xi)             Exela or Performance Guarantor may issue consolidated financial
statements that will include any Bankruptcy Remote Entity, but such financial
statements will contain a footnote to the effect that the assets of such
Bankruptcy Remote Entity are not available to creditors of Exela or Performance
Guarantor; in addition each Bankruptcy Remote Entity shall prepare separate
financial statements in compliance with GAAP consistently applied;

 

(xii)            if any Exela Party shall provide Records relating to Pool
Receivables to any creditor of any Exela Party, such Exela Party shall also
provide (or cause any Originator to provide) to such creditor a notice
indicating that the Collections relating to such Pool Receivables are the
Borrower’s property;

 

(xiii)           each Originator’s financial statements shall disclose the
separateness of Bankruptcy Remote Entity and that the Pool Receivables and other
assets are owned by such Bankruptcy Remote Entity and are not available to
creditors of such Originator or of their respective Affiliates;

 

(xiv)           any allocations of direct, indirect or overhead expenses for
items shared between any Bankruptcy Remote Entity and any Originator,
Performance Guarantor or any of their respective Affiliates that are not
included as part of the Servicing Fee shall be made among such Bankruptcy Remote
Entity and such Originator, Performance Guarantor or any of their respective
Affiliates to the extent practical on the basis of actual use or value of
services rendered and otherwise on a basis reasonably related to actual use or
the value of services rendered;

 

(xv)           each Bankruptcy Remote Entity shall maintain adequate capital in
light of its contemplated business operations; and

 

(xvi)          Bankruptcy Remote Entity shall generally maintain an arm’s-length
relationship with each Originator, Performance Guarantor, the Initial Servicer
and its Affiliates and each transaction entered into with any Bankruptcy Remote
Entity shall be undertaken in good faith for a bona fide business purpose.

 



  104 

 

 

(b)            Bankruptcy Remote Entity agrees that, until the Final Payout
Date:

 

(i)               it shall not (A) create any Security of any kind, or (B)
incur, assume, guarantee or otherwise become directly or indirectly liable for
or in respect of any Debt or obligation and otherwise as expressly permitted by
the Transaction Documents;

 

(ii)              it shall not sell, pledge or dispose of any of its assets,
except as permitted by, or as provided in, the Transaction Documents;

 

(iii)             it shall not purchase any asset (or make any investment, by
share purchase, loan or otherwise) except as permitted by, or as provided in,
the Transaction Documents;

 

(iv)             it shall not engage in any activity (whether or not pursued for
gain or other pecuniary advantage) other than as permitted by the Transaction
Documents;

 

(v)              it shall not create, assume or suffer to exist any Adverse
Claim on any of its assets;

 

(vi)             it shall not make any payment, directly or indirectly, to, or
for the account or benefit of, any owner of any Capital Stock, security interest
or equity interest in it or any Affiliate of any such owner (except, in each
case, as expressly permitted by the Transaction Documents);

 

(vii)           it shall not make, declare or otherwise commence or become
obligated in respect of, any dividend, stock or other security redemption or
purchase, distribution or other payment to, or for the account or benefit of,
any owner of any Capital Stock or other equity interest, security interest or
equity interest in it to any such owner or any Affiliate of any such owner other
than from funds received by it under Article IV and so long as, in any case,
before or after giving effect thereto, no Unmatured Initial Servicer Default,
Initial Servicer Default, Event of Default or Unmatured Event of Default shall
have occurred that remains continuing;

 

(viii)          it shall not acquiesce in, or direct the Initial Servicer or any
other agent to take, any action that is prohibited to be taken by it in clauses
(i) through (vii) above or in Section 8.03 hereof;

 

(ix)             it shall not have any employees; and

 

(x)              (A) it will provide for not less than ten (10) Business Days’
prior written notice to the Administrative Agent and each Lender of any removal,
replacement or appointment of any Independent Manager, such notice to include
the identity of the proposed replacement Independent Manager, together with a
certification that such replacement satisfies the requirements for an
Independent Manager set forth in its limited liability company agreement and (B)
no such removal or replacement of an Independent Manager shall be made for any
reason other than for cause.

 



  105 

 

 

(c)          None of Exela, the Borrower or the Initial Servicer shall take any
action or permit any of their respective Affiliates to take any action
inconsistent with this Section 8.08.

 

ARTICLE IX


 

ADMINISTRATION AND COLLECTION
OF RECEIVABLE 

SECTION 9.01.           Appointment of the Servicer.

 

(a)         The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 9.01. Until the Servicing Transfer Date, the
Initial Servicer is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof.

 

(b)          Upon the occurrence of the Servicing Transfer Date, unless the
Administrative Agent (with the consent of the Required Lenders or at the
direction of the Required Lenders) designates as Servicer any other Person
(including itself) to succeed the Initial Servicer, the Backup Servicer shall
succeed the Initial Servicer as Servicer and the Initial Servicer agrees that it
will terminate its activities as Servicer hereunder in a manner that the
Administrative Agent reasonably determines will facilitate the transition of the
performance of such activities to the Successor Servicer, and Initial Servicer
shall cooperate with and assist such Successor Servicer. Such cooperation shall
include access to and transfer of records (including all Contracts) related to
Pool Receivables and use by the new Successor Servicer of all licenses (or the
obtaining of new licenses), hardware or software necessary or reasonably
desirable to collect the Pool Receivables and the Related Security. All
Servicing Transition Expenses shall be paid by the Initial Servicer within five
Business Days’ of its presentment therewith. In no event shall the Backup
Servicer, if it becomes the Successor Servicer, be responsible for any Servicing
Transition Expenses. If the Initial Servicer fails to pay the Servicing
Transition Expenses, the Servicing Transition Expenses shall be payable pursuant
to Section 4.01.

 

(c)          Initial Servicer acknowledges that, in making its decision to
execute and deliver this Agreement, the Administrative Agent and each other
Credit Party have relied on Initial Servicer’s agreement to act as Servicer
hereunder. Accordingly, Initial Servicer agrees that it will not voluntarily
resign as Servicer without the prior written consent of the Administrative Agent
and the Required Lenders.

 

(d)          The Initial Servicer may delegate its duties and obligations
hereunder to any subservicer (each a “Sub-Servicer”); provided, that, in each
such delegation: (i) such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Initial Servicer pursuant to the terms
hereof, (ii) the Initial Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Borrower, the Administrative
Agent, each Lender and each Lender shall have the right to look solely to the
Initial Servicer for performance, (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Administrative Agent may (or at the
direction of the Required Class Lenders of any Class, shall) terminate such
agreement upon an Initial Servicer Default hereunder by giving notice of its
desire to terminate such agreement to the Initial Servicer (and the Initial
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) if
such Sub-Servicer is not an Originator, the Administrative Agent and the
Required Lenders shall have consented in writing in advance to such delegation.

 



  106 

 

 

SECTION 9.02.            Duties of the Servicer.

 

(a)           The Servicer shall take or cause to be taken all such action as
may be necessary or reasonably advisable to service, administer and collect each
Pool Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall set aside, for the accounts of each Lender, the
amount of Collections to which each such Lender is entitled in accordance with
Article IV hereof. The Servicer may, in accordance with the Credit and
Collection Policy and consistent with past practices of the Originators, take
such action, including modifications, waivers or restructurings of Pool
Receivables and related Contracts, as the Servicer may reasonably determine to
be appropriate to maximize Collections thereof or reflect adjustments expressly
permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable or limit the rights of any Secured Party under this
Agreement or any other Transaction Document, (iii) the Servicer may not modify,
waive, restructure or adjust any Pool Receivable or any related Contract if any
Borrowing Base Deficit exists or shall exist after giving effect thereto, (iv)
unless a Deemed Collection payment is made in accordance with Section 4.01(d)
with respect to such Pool Receivable, the Servicer shall not extend the due date
of any Pool Receivable or extend the due date of any Pool Receivable after the
original due date thereof and (v) if an Initial Servicer Default or an Event of
Default has occurred and is continuing, the Servicer may take such action only
upon the prior written consent of the Administrative Agent. The Borrower shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Administrative Agent (individually and for the benefit of each Lender), in
accordance with their respective interests, all records and documents (including
Records, computer tapes and disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, if an Initial
Servicer Default or an Event of Default has occurred and is continuing, the
Administrative Agent may (or at the direction of the Required Class Lenders of
any Class, shall) direct the Servicer to commence or settle any legal action to
enforce collection of any Pool Receivable that is a Defaulted Receivable or to
foreclose upon or repossess any Related Security with respect to any such
Defaulted Receivable.

 

(b)          The Servicer shall, as soon as practicable following actual receipt
of collected funds, turn over to the Person entitled thereto, the collections of
any indebtedness that is not a Pool Receivable, less, if Initial Servicer or an
Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections. The Servicer, if other than Initial Servicer or
an Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Borrower all records in its possession that evidence or relate to any
indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 



 107 

 

 

(c)          The Servicer’s obligations hereunder shall terminate on the Final
Payout Date. Promptly following the Final Payout Date, the Servicer shall
deliver to the Borrower all books, records and related materials that the
Borrower previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.

 

SECTION 9.03.           Collection Account Arrangements.

 

(a)           On the Closing Date, the Borrower shall have (i) opened in its
name one or more Continuing Collection Accounts with PNC and (ii) either (x)
with respect to any Interim Collection Accounts, delivered Sweep Instructions to
the applicable Collection Account Banks or (y) with respect to any Continuing
Collection Accounts, entered into Account Control Agreements with all related
Collection Account Banks and, in each case, delivered executed counterparts of
each to the Administrative Agent. The Borrower hereby agrees the Administrative
Agent shall have exclusive control (for the benefit of the Secured Parties) of
the proceeds (including Collections) of all Pool Receivables and the Borrower
hereby further agrees to take any action that the Administrative Agent may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Borrower, the Servicer or an Originator thereafter shall be sent
immediately to a Continuing Collection Account or as otherwise instructed by the
Administrative Agent.

 

(b)          Exela shall cause to be delivered Sweep Instructions with respect
to any Interim Collection Account.

 

(c)           To access Collections during any Settlement Period in connection
with any Release, on any Business Day, the Borrower may cause the Initial
Servicer to deliver an Information Package or Interim Report along with a
request for a release of Collections. Upon receipt of any such Information
Package or Interim Report by the Administrative Agent, the Administrative Agent
shall promptly review such Information Package or Interim Report to determine if
such Information Package or Interim Report constitutes a Qualifying Release
Report. In the event that the Administrative Agent reasonably determines that
such Information Package or Interim Report constitutes a Qualifying Release
Report, so long as no Unmatured Initial Servicer Default, Initial Servicer
Default, Event of Default or Unmatured Event of Default has occurred and is
continuing, the Administrative Agent shall promptly remit to the Borrower from
the Continuing Collection Account the amount requested on such Qualifying
Release Report so long as the remaining Collections on deposit in the Continuing
Collection Account (after giving effect to such release) exceed the amount
necessary to pay the sum of (x) all accrued and unpaid Servicing Fees, Interest,
Fees and Breakage Amounts, in each case, through such date (as reasonably
estimated by the Administrative Agent), (y) the amount of any Borrowing Base
Deficit and (z) the amount of all other unpaid Borrower Obligations then due and
owing through such date (as reasonably estimated by the Administrative Agent).
For purposes of this clause (c), “Qualifying Release Report” shall mean any
Interim Report or Information Package that satisfies each of the following
conditions: (A) such Interim Report or Information Package is calculated as of
the immediately prior Business Day and (B) the Administrative Agent does not in
good faith reasonably believe that any of the information or calculations set
forth in such Interim Report or Information Package are false or incorrect in
any material respect (and notice of any such determination shall be provided
promptly to the Servicer); provided, that a report delivered in connection with
any release of amounts in excess of the purchase price then payable for
Receivables then being purchased under the Second Tier Purchase and Sale
Agreement shall be in the form of an Information Package (with all information
and calculations current as of the preceding Business Day).

 



  108 

 

 

SECTION 9.04.           Initial Servicer Default; Enforcement Rights.

 

(a)           If (i) any Event of Default (whether or not waived) shall occur or
(ii) on any day on which an Extension Failure does not exist, Liquidity shall
fail to exceed $60,000,000 on such day, a “Initial Servicer Default” shall
occur. An Initial Servicer Default shall continue until cured either by (x) the
Administrative Agent and the Required Lenders waiving such Initial Servicer
Default in writing or (y) if arising under clause (ii) of the preceding
sentence, Liquidity shall exceed $60,000,000 for forty-five (45) consecutive
calendar days. At any time an Initial Servicer Default is then continuing:

 

(A)         the Administrative Agent (at the Borrower’s expense) may (or at the
direction of the Required Class Lenders of any Class, shall) direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

 

(B)          the Administrative Agent may (or at the direction of the Required
Class Lenders of any Class, shall) instruct the Borrower or the Initial Servicer
to give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Initial Servicer, as the case may be, shall give such notice at
the expense of the Borrower or the Initial Servicer, as the case may be;
provided, that if the Borrower or the Initial Servicer, as the case may be,
fails to so notify each Obligor within two (2) Business Days following
instruction by the Administrative Agent, the Administrative Agent (at the
Borrower’s or the Initial Servicer’s, as the case may be, expense) may so notify
the Obligors;

 

(C)          the Administrative Agent may (or at the direction of the Required
Class Lenders of any Class, shall) request the Initial Servicer to, and upon
such request the Initial Servicer shall: (x) assemble all of the records
necessary or desirable to collect the Pool Receivables and the Related Security,
and transfer or license to a Successor Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Administrative Agent, the LC Bank or their
designee (for the benefit of the Secured Parties) at a place selected by the
Administrative Agent and the Required Lenders and (y) segregate all cash, checks
and other instruments received by it from time to time constituting Collections
in a manner reasonably acceptable to the Administrative Agent and the Required
Lenders and, promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent, the LC Bank or their designee;

 



  109 

 

 

(D)          [reserved];

 

(E)          the Administrative Agent may (or, at the direction of the Required
Lenders, shall) either (x) replace the Initial Servicer and, in connection
therewith, designate a date as the Servicing Transfer Date and a Successor
Servicer (if other than the Backup Servicer) upon or (y) reduce the term of the
Initial Servicer’s duties hereunder to a period of thirty (30) days (any such
arrangement, a “Short-Term Servicing Arrangement”) and, upon the expiration of
such Short-Term Servicing Arrangement, the Servicing Transfer Date shall occur;
provided, that (x) the Administrative Agent may extend any Short-Term Servicing
Arrangement for succeeding periods of thirty (30) days and (y) if the related
Initial Servicer Default is cured, any then-effective Short-Term Servicing
Arrangement shall cease and the Initial Servicer’s initial term shall be
restored until any subsequent occurrence of an Initial Servicer Default.

 

(F)          the Administrative Agent may (or at the direction of the Required
Class Lenders of any Class, shall) collect any amounts due from an Originator or
Pledgor under any Purchase and Sale Agreement or the Performance Guarantor under
the Performance Guaranty.

 

(b)          The Borrower hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Borrower, which appointment is coupled with an
interest, to take any and all steps in the name of the Borrower and on behalf of
the Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Initial Servicer Default or an Event of Default, to collect any and all amounts
or portions thereof due under any and all Collateral, including endorsing the
name of the Borrower on checks and other instruments representing Collections
and enforcing such Collateral. Notwithstanding anything to the contrary
contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

 

(c)           The Initial Servicer hereby authorizes the Administrative Agent
(on behalf of the Secured Parties), and irrevocably appoints the Administrative
Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Initial Servicer, which appointment is
coupled with an interest, to take any and all steps in the name of the Initial
Servicer and on behalf of the Initial Servicer necessary or desirable, in the
reasonable determination of the Administrative Agent, after the occurrence and
during the continuation of an Initial Servicer Default or an Event of Default,
to collect any and all amounts or portions thereof due under any and all
Collateral, including endorsing the name of the Initial Servicer on checks and
other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 



  110 

 

 

SECTION 9.05.           Responsibilities of the Borrower.

 

(a)          Anything herein to the contrary notwithstanding, the Borrower
shall: (i) perform all of its obligations, if any, under the Contracts related
to the Pool Receivables to the same extent as if interests in such Pool
Receivables had not been transferred hereunder, and the exercise by the
Administrative Agent, or any other Credit Party of their respective rights
hereunder shall not relieve the Borrower from such obligations, (ii) pay when
due any taxes, including any sales taxes payable in connection with the Pool
Receivables and their creation and satisfaction and (iii) timely file all tax
returns required to be filed by it. None of the Credit Parties shall have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Borrower, the Initial
Servicer or any Originator thereunder.

 

(b)          Initial Servicer hereby irrevocably agrees that if at any time it
shall cease to be the Servicer hereunder, it shall act (if the Successor
Servicer so requests) as the data-processing agent of the Successor Servicer
and, in such capacity, Initial Servicer shall conduct the data-processing
functions of the administration of the Receivables and the Collections thereon
in substantially the same way that Initial Servicer conducted such
data-processing functions while it acted as the Servicer. In connection with any
such processing functions, the Borrower shall pay to Initial Servicer its
reasonable and documented out-of-pocket costs and expenses from the Borrower’s
own funds (subject to the priority of payments set forth in Section 4.01).

 

SECTION 9.06.           Further Actions. Borrower agrees that from time to time,
at its expense, it shall (or cause Servicer to) promptly execute and deliver all
further instruments and documents, and take all further actions, that
Administrative Agent or its designee may reasonably request or that are
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.

 

SECTION 9.07.           Servicing Fee.

 

(a)          Subject to clause (b) below, the Borrower shall pay the Servicer a
fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of
the daily average aggregate Unpaid Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

 



  111 

 

 

(b)          If the Servicer ceases to be Initial Servicer or an Affiliate
thereof, the Servicing Fee shall be the greater of: (i) the amount calculated
pursuant to clause (a) above and (ii) an alternative amount specified by the
Successor Servicer not to exceed 110% of the aggregate reasonable costs and
expenses incurred by such Successor Servicer in connection with the performance
of its obligations as Servicer hereunder.

 

SECTION 9.08.           Backup Servicer.

 

(a)          Within forty-five (45) days of the Closing Date, the Initial
Servicer shall be delivering reporting reasonably satisfactory to the Backup
Servicer for the Backup Servicer to perform the role of backup servicer with
respect to the servicing, administration and collection of the Receivables. The
Backup Servicer shall perform such roles and responsibilities set forth in the
Backup Servicing Agreement. Each of the Initial Servicer and the Borrower hereby
covenant and agree to perform each of the roles and responsibilities set forth
therein to be performed by the Borrower and/or Initial Servicer.

 

(b)          Until the Backup Servicer or another Successor Servicer succeeds
Initial Servicer as Servicer upon the occurrence of the Servicer Transfer Date,
Initial Servicer shall continue to perform all servicing functions in accordance
with the Transaction Documents, notwithstanding the appointment of the Backup
Servicer. The Initial Servicer hereby covenants and agrees that the Initial
Servicer shall provide the Backup Servicer with all necessary servicing files
and records relating to the Contracts, Receivables and Related Security and the
Initial Servicer shall provide to the Backup Servicer reasonable access to and
use by the Backup Servicer of all licenses, software, hardware, equipment,
telephone, personnel, servicing systems, employees, facilities or other
accommodations necessary or desirable to perform the backup servicing functions
as set forth in the Backup Servicing Agreement.

 

(c)           Notwithstanding anything to the contrary set forth in this Section
9.08, each of the Borrower and the Initial Servicer shall execute and deliver
any and all additional papers, documents and other assurances, and shall do any
and all acts and things reasonably necessary in connection with the appointment
of a Backup Servicer and to enable the Backup Servicer to perform all of its
duties and obligations under the Backup Servicing Agreement and to carry out the
intent of the parties hereto.

 

ARTICLE X


 

EVENTS OF DEFAULT

 

SECTION 10.01.                Events of Default. If any of the following events
(each an “Event of Default”) shall occur:

 



  112 

 

 

(a)          Any of the following events:

 

(i)              any Exela Party shall fail to perform or observe any term,
covenant or agreement as and when required hereunder or under any other
Transaction Document (other than as referred to in clause (a)(ii) below) and
such failure, solely to the extent capable of cure, shall remain unremedied for
five (5) Business Days after the earlier of (x) written notice to such Exela
Party (which may be by email) by the Administrative Agent and (y) actual
knowledge of such Exela Party;

 

(ii)              any of the following shall occur: (A) any Exela Party shall
fail to make any payment or deposit or transfer any monies to be made by it
hereunder or under any other Transaction Document as and when due and, if such
breach does not occur on the such failure shall remain unremedied for two (2)
Business Days (provided, that (x) such grace period shall not apply with respect
to amounts owing on the Revolving A Final Maturity Date or the Revolving B Final
Maturity Date and (y) shall not be in addition to any otherwise applicable grace
period for such payment), (B) the Borrower or the Servicer shall fail to deliver
an Information Package or Interim Report pursuant to this Agreement or (C) the
Borrower or Initial Servicer, as applicable, shall breach any provision of
Sections 8.03, or any of Sections 8.04(e), 8.04(h), 8.06(a), 8.06(b), 8.06(c),
8.06(d), 8.06(i) or 8.06(j);

 

(b)          any representation or warranty set forth in any Transaction
Document shall prove to have been false or incorrect when made or deemed to be
made any Exela Party and such breach shall remain uncured (to the extent such
breach may be cured) for a period of five (5) Business Days after the earlier of
(x) written notice to such Exela Party (which may be by email) by the
Administrative Agent, and (y) actual knowledge of such Exela Party;

 

(c)           (i) any event or condition occurs that (a) results in any Debt
that is outstanding in an aggregate amount exceeding $25,000,000 to become due
prior to its scheduled maturity (with all applicable grace periods having
expired) or (b) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Debt that is outstanding in an aggregate
amount exceeding $25,000,000 or any trustee or agent on its or their behalf to
cause such debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (whether acted
upon or not), (ii) any Exela Party or any Subsidiary shall fail to pay the
principal of any Debt that is outstanding in an aggregate amount exceeding
$25,000,000 at the stated final maturity thereof or (iii) or any “event of
default” (or similar event) shall occur under the Credit Agreement; provided
that this clause (c) shall not apply to any secured Debt that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Debt if such sale or transfer is permitted hereunder and under the documents
providing for such Debt;

 

(d)           an Event of Bankruptcy shall have occurred with respect to any
Exela Party;

 

(e)           the occurrence of any litigation, arbitration proceedings or
proceedings of any Governmental Authority (or in each case the occurrence of any
development in respect thereof) which would reasonably be expected to result in
fines, awards, assessments or damages (or the economic equivalent thereof) equal
to or in excess of $10,000,000 (or solely with respect to the Borrower, $20,000)
other than the Subject Appraisal Action;

 



  113 

 

 

(f)           the average of the Default Ratios for the three preceding
Settlement Periods shall at any time exceed 7.00%;

 

(g)           the average of the Dilution Ratios for the three preceding
Settlement Periods shall at any time exceed 7.25%;

 

(h)           the average of the Delinquency Ratios for the three preceding
Settlement Periods shall at any time exceed 13.50%;

 

(i)            the Days’ Sales Outstanding for any Settlement Period shall at
any time be more than 75 days;

 

(j)            a Borrowing Base Deficit shall occur, and shall not have been
cured within two (2) Business Days after the Borrower’s knowledge or receipt of
notice thereof;

 

(k)           a Change in Control shall occur not otherwise consented to by the
Administrative Agent and the Required Lenders;

 

(l)            there shall have occurred any event which materially adversely
affects the ability of any Originator or Pledgor to originate, or to transfer
pursuant to the terms of any Purchase and Sale Agreement, Receivables of a
credit quality which are at least of the credit quality of the Pool Receivables,
with related Obligors that are similar to those included in the initial Credit
Extension hereunder;

 

(m)          the Administrative Agent, for the benefit of the Secured Parties,
fails at any time to have a first priority perfected security interest in all
the Collateral or any Continuing Collection Account (other than such Collection
Account Bank’s right to set off or deduct from the Collection Accounts customary
banking fees and charges pursuant to the Account Control Agreements), in each
case, free and clear of any Adverse Claim;

 

(n)          any Letter of Credit is drawn upon and is not fully reimbursed by
the Borrower within two (2) Business Days from the date of such draw;

 

(o)          either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of any Exela
Party and such lien shall not have been released within five (5) days, or (ii)
the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 303(k) or Section 4068 of ERISA with regard to any of the
assets of any Exela Party or any of their ERISA Affiliates;

 

(p)          (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code; (iii) the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
with respect to any Pension Plan; (iv) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan or the
withdrawal or partial withdrawal of any Exela Party or any of their respective
ERISA Affiliates from any Multiemployer Plan; (v) the receipt by any of any
Exela Party or any of their respective ERISA Affiliates from the PBGC or any
plan administrator of any notice relating to the intention to terminate any
Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan; (vi) the receipt by any Exela Party or any
of their respective ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA; (vii) the
occurrence of a prohibited transaction with respect to any Exela Party or any of
their respective ERISA Affiliates (pursuant to Section 4975 of the Code); or
(viii) the occurrence or existence of any other similar event or condition with
respect to a Pension Plan or a Multiemployer Plan;

 



  114 

 

 

(q)          (i) any Exela Party shall be required to register as an “investment
company” within the meaning of the Investment Company Act or (ii) the Borrower
becomes a “covered fund” under the Volcker Rule;

 

(r)            any Transaction Document shall cease to be the valid and binding
obligation enforceable against any Exela Party;

 

(s)           any Bankruptcy Remote Entity shall fail (x) at any time (other
than for ten (10) Business Days following notice of the death or resignation of
any Independent Manager) to have an Independent Manager who satisfies each
requirement and qualification specified in Section 8.03(c) of this Agreement for
Independent Managers, (y) to timely notify the Administrative Agent of any
replacement or appointment of any Person that is to serve as an Independent
Manager for such Bankruptcy Remote Entity as required pursuant to Section
8.03(c) of this Agreement or (z) terminate any Independent Manager for any
reason other than for cause;

 

(t)           the Borrower shall fail to pay in full all of its obligations to
the Credit Parties hereunder and under each other Transaction Documents on or
prior to (x) with respect to any Borrower Obligations (including, for the
avoidance of doubt, fully funding the required amount of the LC Collateral
Account) with respect to the Revolving A Commitments, the Revolving A Final
Maturity Date, and (y) with respect to any Borrower Obligations with respect to
the Revolving B Commitments, the Revolving B Final Maturity Date;

 

(u)          one or more judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (or solely with respect to the Subject Appraisal
Action, $65,000,000) (other than judgments fully covered by insurance issued by
an insurer that has irrevocably accepted coverage and has the ability to pay
such judgments) shall be rendered against any Exela Party or any Subsidiary of
any Exela Party or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Exela Party or any
Subsidiary of any Exela Party to enforce any such judgment which is not
effectively stayed for a period of ten (10) consecutive days;

 



  115 

 

 

(v)          one or more judgments shall be rendered against the Borrower;

 

(w)          a Material Adverse Effect shall occur with respect to any Exela
Party;

 

(x)          (i) the occurrence of a Purchase and Sale Termination Event under
any Purchase and Sale Agreement or (ii) Receivables cease being sold or
contributed pursuant to any Purchase and Sale Agreement;

 

(y)           the Performance Guaranty is canceled, rescinded, amended, waived
or otherwise modified without the prior written consent of the Required Lenders;

 

(z)           Liquidity shall fail to exceed $40,000,000 and such failure shall
remain unremedied for three (3) consecutive Business Days and no Extension
Failure has occurred and is continuing;

 

(aa)         any Exela Party shall terminate or modify any Sweep Instructions
without the express written consent of the Administrative Agent and the Required
Lenders;

 

(bb)        Collections in an amount exceeding the Targeted Interim Collection
Account Deposit Amount at such time shall be deposited in any Interim Collection
Account;

 

(cc)         any amount on deposit in an Interim Collection Account shall fail
to be automatically transferred to a Continuing Collection Account pursuant to
Sweep Instructions;

 

(dd)        any amount on deposit in an Interim Collection Account shall be
withdrawn by any Person other than the Administrative Agent other than pursuant
to the automatic transfer to a Continuing Collection Account pursuant to Sweep
Instructions; or

 

(ee)         the incurrence of, or occurrence of any amendment or modification
to, any Debt of Exela or any of its Affiliates, including (without limitation)
any Existing Specified Secured Debt Documents, the effect of which could: (i) by
its terms cause any Exela Party to be unable to perform its obligations under
the Transaction Documents, (ii) cause any inaccuracy or breach of any
representation, warranty or covenant of any Exela Party (iii) could subject any
existing or subsequently arising Collateral to an Adverse Claim or (iv)
adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 

then, and in any such event, the Administrative Agent may (or, at the direction
of the Required Lenders, shall) by notice to the Borrower (x) declare the
Revolving Commitment Termination Date to have occurred (in which case the
Revolving Commitment Termination Date shall be deemed to have occurred), (y)
declare the Revolving A Final Maturity Date and Revolving B Final Maturity Date
to have occurred (in which case each of the Revolving A Final Maturity Date and
Revolving B Final Maturity Date shall be deemed to have occurred) and (z)
declare the Loans, Early Commitment Termination Premium and all other Borrower
Obligations to be immediately due and payable (in which case the Loans and all
other Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (d) of this Section 10.01 with respect
to the Borrower, the Revolving Commitment Termination Date shall occur and the
Loans, Early Commitment Termination Premium and all other Borrower Obligations
shall be immediately due and payable. Upon any such declaration or designation
or upon such automatic termination, the Administrative Agent and the other
Secured Parties shall have, in addition to the rights and remedies which they
may have under this Agreement and the other Transaction Documents, all other
rights and remedies provided after default under the UCC and under other
Applicable Law, which rights and remedies shall be cumulative. Any proceeds from
liquidation of the Collateral shall be applied in the order of priority set
forth in Section 4.01.

 



  116 

 

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.01.         Appointment of Administrative Agent.

 

(a)          TSL is hereby appointed Administrative Agent hereunder and under
the other Transaction Documents and each other Credit Party hereby authorizes
TSL, in such capacity, to act as its agent in accordance with the terms hereof
and the other Transaction Documents, including, without limitation, to make
loans, on behalf of the applicable Lenders as provided in this Agreement or any
other Transaction Document and to perform, exercise and enforce any and all
other rights and remedies of the Credit Parties with respect to the Exela
Parties, the Borrower Obligations or otherwise related to any of same to the
extent reasonably incidental to the exercise by the Administrative Agent of the
rights and remedies specifically authorized to be exercised by the
Administrative by the terms of this Agreement or any other Exela Parties.

 

(b)          The Administrative Agent hereby agrees to act upon the express
conditions contained herein and the other Transaction Documents, as applicable.
The provisions of this Section 11.01(b) are solely for the benefit of the
Administrative Agent and Credit Parties and no Exela Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Parent or any
of its Subsidiaries.

 

SECTION 11.02.         Powers and Duties. Each Credit Party irrevocably
authorizes Administrative Agent to take such action on such Credit Party’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Transaction Documents as are specifically delegated or granted to the
Administrative Agent by the terms hereof and thereof, together with such powers,
rights and remedies as are reasonably incidental thereto. The Administrative
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Transaction Documents. The Administrative Agent
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees.

 



  117 

 

 

The Administrative Agent shall not have, by reason hereof or any of the other
Transaction Documents, a fiduciary relationship in respect of any Credit Party;
and nothing herein or any of the other Transaction Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect hereof or any of the other
Transaction Documents except as expressly set forth herein or therein.

 

SECTION 11.03.         General Immunity.

 

(a)          No Responsibility for Certain Matters. The Administrative Agent
shall not be responsible to any Credit Party for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Transaction Document or for any representations, warranties, recitals
or statements made herein or therein or made in any written or oral statements
or in any financial or other statements, instruments, reports or certificates or
any other documents furnished to the Credit Parties or by or on behalf of any
Exela Party to the Administrative Agent or any Credit Party in connection with
the Transaction Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Exela Party or any other Person
liable for the payment of any Borrower Obligations, nor shall the Administrative
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Transaction Documents or as to the use of the proceeds of the Loans
or as to the existence or possible existence of any Unmatured Initial Servicer
Default, Initial Servicer Default, Event of Default or Unmatured Event of
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Revolving A LC Participation Amount or the component amounts thereof.

 

(b)          Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, partners, directors, employees or agents shall be liable to Credit
Parties for any action taken or omitted by any Administrative Agent under or in
connection with any of the Transaction Documents except to the extent caused by
the Administrative Agent’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction in a final, non-appealable order. The
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Transaction Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
the Administrative Agent shall have received instructions in respect thereof
from the Required Lenders (or such other Credit Parties as may be required to
give such instructions under Section 14.01) and, upon receipt of such
instructions from the Required Lenders (or such other Credit Parties, as the
case may be), the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) the Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Parent and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Credit Party shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Transaction Documents in accordance with the
instructions of the Required Lenders (or such other Credit Parties as may be
required to give such instructions under Section 14.01).

 



  118 

 

 

(c)          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Unmatured Initial Servicer
Default, Initial Servicer Default, Unmatured Event of Default or Event of
Default, except with respect to Events of Default in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Credit Parties, unless Administrative Agent shall have received
written notice from a Credit Party or Exela Party referring to this Agreement,
describing such Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default and stating that such notice is a
“notice of default.” Administrative Agent will notify the Credit Parties of its
receipt of any such notice. Administrative Agent shall take such action with
respect to any such Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default as may be directed by
the Required Lenders in accordance with Articles IX or XI; provided, however,
that unless and until Administrative Agent has received any such direction,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Unmatured Initial Servicer
Default, Initial Servicer Default, Unmatured Event of Default or Event of
Default as it shall deem advisable or in the best interest of the Credit
Parties.

 

SECTION 11.04.         Administrative Agent Entitled to Act as Lender. The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, the Administrative Agent in
its individual capacity as a Lender hereunder. With respect to its participation
in the Loans and the Letters of Credit, Administrative Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Parent or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from any
Exela Party for services in connection herewith and otherwise without having to
account for the same to Credit Parties.

 

SECTION 11.05.          Credit Parties’ Representations, Warranties and
Acknowledgment.

 

(a)          Each Credit Party represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Exela
Parties in connection with Credit Extensions hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Exela
Parties. Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of the Credit Parties or to provide any Credit Party with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter,
and Administrative Agent shall not have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Credit
Parties.

 



  119 

 

 

(b)          Each Credit Party, by delivering its signature page to this
Agreement or an Assignment and Acceptance Agreement and funding any Loans
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Transaction Document and each other document required to be
approved by Administrative Agent, Required Lenders or Credit Parties, as
applicable on the Closing Date or as of the date of funding of such new Loans.

 

(c)           Each Credit Party (i) represents and warrants that as of the
Closing Date neither such Credit Party nor its Affiliates owns or controls, or
owns or controls any Person owning or controlling, any trade debt or Debt of any
Exela Party other than the Borrower Obligations or any Capital Stock of any
Exela Party and (ii) covenants and agrees that from and after the Closing Date
neither such Credit Party nor its Affiliates shall purchase any trade debt or
Debt of any Exela Party other than the Borrower Obligations or Capital Stock
described in clause (i) above without the prior written consent of
Administrative Agent.

 

SECTION 11.06.         Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS
PERCENTAGE, SEVERALLY AGREES TO INDEMNIFY ADMINISTRATIVE AGENT, ITS AFFILIATES
AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND
AGENTS OF THE ADMINISTRATIVE AGENT (EACH, AN “INDEMNITEE AGENT PARTY”), TO THE
EXTENT THAT SUCH INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY
EXELA PARTY, FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING
COUNSEL FEES AND DISBURSEMENTS) OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH
INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR
PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER TRANSACTION DOCUMENTS OR
OTHERWISE IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER. IF ANY INDEMNITY FURNISHED TO ANY
INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH INDEMNITEE
AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED; PROVIDED, IN
NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE
AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION,
JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER’S
PERCENTAGE THEREOF; AND PROVIDED FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO
REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.

 



  120 

 

 

SECTION 11.07.         Successor Administrative Agent.

 

(a)           Administrative Agent may resign at any time by giving thirty days’
(or such shorter period as shall be agreed by the Required Lenders) prior
written notice thereof to the Lenders and Borrower. Upon any such notice of
resignation, the Required Lenders shall have the right, upon five Business Days’
notice to Borrower, to appoint a successor Administrative Agent. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Credit Parties appoint a successor Administrative Agent from among
the Lenders. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums and Collateral held under the Transaction
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Transaction Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Transaction Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any resignation hereunder as Administrative Agent
the provisions of this Section 11.07(b) shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder.

 

(b)          Notwithstanding anything herein to the contrary, Administrative
Agent may assign its rights and duties as Administrative Agent hereunder without
the prior written consent of, or prior written notice to, Borrower or the
Lenders; provided that the Borrower and the Lenders may deem and treat the
assigning Administrative Agent as the Administrative Agent for all purposes
hereof, unless and until such assigning Administrative Agent provides written
notice to Borrower and the Lenders of such assignment. Upon such assignment such
Person shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Transaction
Documents.

 



  121 

 

 

(c)          Administrative Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other
Transaction Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 11.03, Section 11.06 and of this Section 11.07 shall apply to any of the
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits and privileges (including the exculpatory and indemnification
provisions) of Section 11.03, Section 11.06 and of this Section 11.07, shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Exela Parties and the Credit Parties, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Exela Party, Credit Party or any other
Person and no Exela Party, Credit Party or any other Person shall have the
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

SECTION 11.08.         Transaction Documents.

 

(a)           Administrative Agent under Transaction Documents. Each Credit
Party hereby further authorizes Administrative Agent, on behalf of and for the
benefit of the Credit Parties, to be the agent for and representative of the
Credit Parties with respect to the Collateral and the other Transaction
Documents. Subject to Section 14.01, without further written consent or
authorization from the Credit Parties, Administrative Agent may execute any
documents or instruments necessary to release any Adverse Claim encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which such other Credit Parties as may be required to
give such consent under Section 14.01) have otherwise consented.

 

(b)          Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Transaction Documents to the contrary notwithstanding,
Borrower, Servicer, Administrative Agent, and each Credit Party hereby agree
that (i) no Credit Party shall have any right individually to realize upon any
of the Collateral or to enforce the Performance Guaranty, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent, on behalf of Credit Parties in accordance
with the terms hereof and all powers, rights and remedies under the Transaction
Documents may be exercised solely by the Administrative Agent, and (ii) in the
event of a foreclosure by Administrative Agent on any of the Collateral pursuant
to a public or private sale or any sale of the Collateral in a case under the
Bankruptcy Code, Administrative Agent or any Credit Party may be the purchaser
of any or all of such Collateral at any such sale and Administrative Agent, as
agent for and representative of Secured Parties (but not any other Credit
Parties in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Borrower Obligations as a credit on account of the purchase price for any
collateral payable by Administrative Agent at such sale.

 



  122 

 

 

SECTION 11.09.         Agency for Perfection. Administrative Agent and each
Credit Party hereby appoints Administrative Agent and each other Credit Party as
agent and bailee for the purpose of perfection the security interests in and
liens upon the Collateral in assets which, in accordance with Article 9 of the
UCC, can be perfected only by possession or control (or where the security
interest of a secured party with possession or control has priority over the
security interest of another secured party) and Administrative Agent and each
Credit Party hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of Administrative Agent and the
Credit Parties as secured party. Should any Credit Party obtain possession or
control of any such Collateral, such Credit Party shall notify Administrative
Agent thereof, and, promptly upon Administrative Agent’s request therefore shall
deliver such Collateral to Administrative Agent or in accordance with
Administrative Agent’s instructions. In addition, Administrative Agent shall
also have the power and authority hereunder to appoint such other sub-agents as
may be necessary or required under applicable state law or otherwise to perform
its duties and enforce its rights with respect to the Collateral and under the
Transaction Documents. Each Exela Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

 

SECTION 11.10.         Reports and Other Information; Confidentiality;
Disclaimers. By becoming a party to this Agreement, each Credit Party:

 

(a)           is deemed to have requested that Administrative Agent furnish such
Credit Party, promptly after it becomes available, a copy of each field audit or
examination report with respect to any Exela Party (each a “Report” and
collectively, “Reports”) prepared by or at the request of Administrative Agent,
and Administrative Agent shall so furnish each Credit Party and Administrative
Agent with such Reports;

 

(b)          expressly agrees and acknowledges that Administrative Agent does
not (i) make any representation or warranty as to the accuracy of any Report,
and (ii) shall not be liable for any information contained in any Report;

 

(c)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Administrative Agent or other party
performing any audit or examination will inspect only specific information
regarding the Exela Parties and will rely significantly upon the Exela Parties
books and records, as well as on representations of such Person’s personnel;

 



  123 

 

 

(d)           agrees to keep all Reports and other material, non-public
information regarding the Exela Parties and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with this Agreement, and

 

(e)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Administrative Agent
and any other Credit Party preparing a Report harmless from any action the
indemnifying Credit Party may take or fail to take or any conclusion the
indemnifying Credit Party may reach or draw from any Report in connection with
any loans or other credit accommodations that the indemnifying Credit Party has
made or may make to Borrower, or the indemnifying Credit Party’s participation
in, or the indemnifying Credit Party’s purchase of, a loan or loans of the
Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Administrative Agent, and any such other Credit Party preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Administrative Agent and any such other Credit Party preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Credit Party.

 

In addition to the foregoing: (x) any Credit Party may from time to time request
of Administrative Agent in writing that Administrative Agent provide to such
Credit Party a copy of any report or document provided by any Exela Party to
Administrative Agent that has not been contemporaneously provided by any Exela
Party to such Credit Party, and, upon receipt of such request, Administrative
Agent promptly shall provide a copy of same to such Credit Party, (y) to the
extent that Administrative Agent is entitled, under any provision of the
Transaction Documents, to request additional reports or information from the
Exela Parties or any Credit Party may, from time to time, reasonably request
Administrative Agent to exercise such right as specified in such Credit Party’s
notice to Administrative Agent, whereupon Administrative Agent promptly shall
request of any Exela Party the additional reports or information reasonably
specified by such Credit Party and, upon receipt thereof from any Exela Party,
Administrative Agent promptly shall provide a copy of same to such Credit Party,
and (z) any time that Administrative Agent renders to the Borrower a statement
regarding the Loans, the Administrative Agent shall send a copy of such
statement to each Credit Party.

 



  124 

 

 

ARTICLE XII


[Reserved]

 

ARTICLE XIII

INDEMNIFICATION

 

SECTION 13.01.         Indemnities by the Borrower.

 

(a)          Without limiting any other rights that the Administrative Agent,
the Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify each
Borrower Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (a) Borrower Indemnified Amounts (x)
resulted solely from the gross negligence or willful misconduct by the Borrower
Indemnified Party seeking indemnification, as determined by a final
non-appealable judgment of a court of competent jurisdiction, (y) resulting from
a material breach of any Transaction Document on the part of such Borrower
Indemnified Party, as determined by a final non-appealable judgment of a court
of competent jurisdiction, or (z) that constitute recourse with respect to a
Pool Receivable by reason of an Event of Bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor, and
(b) Taxes (other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax Claim or that are specifically described below).
Without limiting or being limited by the foregoing, the Borrower shall pay on
demand (it being understood that if any portion of such payment obligation is
made from Collections, such payment will be made at the time and in the order of
priority set forth in Section 4.01), to each Borrower Indemnified Party any and
all amounts necessary to indemnify such Borrower Indemnified Party from and
against any and all Borrower Indemnified Amounts relating to or resulting from
any of the following (but excluding Borrower Indemnified Amounts and Taxes
described in clauses (a) and (b) above):

 

(i)              any Pool Receivable which the Borrower or the Servicer includes
as an Eligible Receivable as part of the Net Pool Balance but which is not an
Eligible Receivable at such time;

 

(ii)              any representation, warranty or statement made or deemed made
by the Borrower (or any of its officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package, any
Interim Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

 



  125 

 

 

(iii)            the failure by the Borrower to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law;

 

(iv)            the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;

 

(v)             the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable and the other
Collateral and Collections in respect thereof, whether at the time of any Credit
Extension or at any subsequent time;

 

(vi)            any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Pool Receivable (including a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), any other claim resulting from or relating to
collection activities with respect to such Pool Receivable, or any other claim
resulting from the sale of goods or rendering of services related to such Pool
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of nay
Obligor to pay undisputed indebtedness;

 

(vii)           any failure of the Borrower to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

(viii)          any products liability, environmental or other claim arising out
of or in connection with any Pool Receivable or other merchandise, goods or
services which are the subject of or related to any Pool Receivable;

 

(ix)             the commingling of Collections of Pool Receivables at any time
with other funds;

 

(x)              any investigation, litigation or proceeding (actual or
threatened) related to this Agreement or any other Transaction Document or the
use of proceeds of any Credit Extensions or in respect of any Pool Receivable or
other Collateral or any related Contract (except to the extent relating to a
credit losses on the Pool Receivable by reason of an Event of Bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor);

 

(xi)             any failure of the Borrower to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;

 



  126 

 

 

(xii)            any failure by any Exela Party to obtain any Obligor’s consent
to any transfer, sale or assignment of any rights and duties under a Contract
that requires the Obligor thereunder to consent to any such transfer, sale or
assignment of any rights and duties thereunder;

 

(xiii)           any setoff with respect to any Pool Receivable;

 

(xiv)           any failure of the Borrower or any Originator to perform any of
their respective duties or obligations under any Contract related to any
Receivable;

 

(xv)            any claim brought by any Person other than a Borrower
Indemnified Party arising from any activity by the Borrower or any Affiliate of
the Borrower in servicing, administering or collecting any Pool Receivable;

 

(xvi)          the failure by the Borrower to pay when due any Taxes, including
sales, excise or personal property taxes;

 

(xvii)          any failure of a Collection Account Bank to comply with the
terms of the applicable Account Control Agreement or Sweep Instructions or any
amounts payable by the Administrative Agent to a Collection Account Bank under
any Account Control Agreement or Sweep Instructions;

 

(xviii)        any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including a defense based on such Pool Receivable or the related Contract or
Agency Letter not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(xix)           the use of proceeds of any Credit Extension or the usage of any
Letter of Credit; or

 

(xx)            any reduction in Loans as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason.

 

(b)           If for any reason the foregoing indemnification is unavailable to
any Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.

 



  127 

 

 

(c)          Any indemnification or contribution under this Section shall
survive the termination of this Agreement.

 

SECTION 13.02.         Indemnification by the Initial Servicer.

 

(a)           The Initial Servicer hereby agrees to indemnify and hold harmless
the Borrower, the Administrative Agent, the Credit Parties, the Affected Persons
and their respective assigns, officers, directors, agents and employees (each, a
“Initial Servicer Indemnified Party”), from and against any loss, liability,
expense, damage or injury suffered or sustained by reason of any acts, omissions
or alleged acts or omissions arising out of activities of the Initial Servicer
pursuant to this Agreement or any other Transaction Document, including any
judgment, award, settlement, Attorney Costs and other reasonable and documented
out-of-pocket costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim (all of the foregoing being
collectively referred to as, “Initial Servicer Indemnified Amounts”); excluding
(i) Initial Servicer Indemnified Amounts (x) resulted solely from the gross
negligence or willful misconduct by the Initial Servicer Indemnified Party
seeking indemnification, as determined by a final non-appealable judgment of a
court of competent jurisdiction holds that such Initial Servicer Indemnified
Amounts, (y) resulting from a material breach of any Transaction Document on the
part of such Initial Servicer Indemnified Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction, or (z) that
constitute recourse with respect to a Pool Receivable by reason of an Event of
Bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor, (ii) Taxes (other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax Claim or that are
specifically described below), and (iii) Initial Servicer Indemnified Amounts to
the extent the same includes losses in respect of Pool Receivables that are
uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor.
Without limiting or being limited by the foregoing, the Initial Servicer shall
pay on demand, to each Initial Servicer Indemnified Party any and all amounts
necessary to indemnify such Initial Servicer Indemnified Party from and against
any and all Initial Servicer Indemnified Amounts relating to or resulting from
any of the following (but excluding Initial Servicer Indemnified Amounts
described in clauses (i), (ii) and (iii) above):

 

(i)              any Pool Receivable which the Initial Servicer includes as an
Eligible Receivable as part of the Net Pool Balance but which is not an Eligible
Receivable at such time;

 

(ii)             any representation, warranty or statement made or deemed made
by the Initial Servicer (or any of its respective officers) under or in
connection with this Agreement, any of the other Transaction Documents, any
Information Package, any Interim Report or any other information or report
delivered by or on behalf of the Initial Servicer pursuant hereto which shall
have been untrue or incorrect when made or deemed made;

 



  128 

 

 

(iii)             the failure by the Initial Servicer to comply with any
Applicable Law with respect to any Pool Receivable or the related Contract; or
the failure of any Pool Receivable or the related Contract to conform to any
such Applicable Law;

 

(iv)            any failure of the Initial Servicer to perform in all material
respects any of its duties or obligations under any Contract related to any
Receivable;

 

(v)             any failure by any Exela Party to obtain any Obligor’s consent
to any transfer, sale or assignment of any rights and duties under a Contract
that requires the Obligor thereunder to consent to any such transfer, sale or
assignment of any rights and duties thereunder;

 

(vi)            the commingling of Collections of Pool Receivables at any time
with other funds;

 

(vii)           any failure of the Initial Servicer to comply with its
covenants, obligations and agreements contained in this Agreement or any other
Transaction Document;

 

(viii)          any liability of the Borrower under Section 5.03 or resulting
from a breach by the Borrower of the representations and warranties set forth in
Section 7.01(z) or Section 7.01(aa) or the covenants set forth in Section
8.01(o), Section 8.03(k), Section 9.05(a)(ii) or Section 9.05(a)(iii).

 

(b)          If for any reason the foregoing indemnification is unavailable to
any Initial Servicer Indemnified Party or insufficient to hold it harmless, then
the Initial Servicer shall contribute to such Initial Servicer Indemnified Party
the amount paid or payable by such Initial Servicer Indemnified Party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative economic interests of the Initial Servicer
and its Affiliates on the one hand and such Initial Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Initial Servicer and its Affiliates and such Initial
Servicer Indemnified Party with respect to such loss, claim, damage or liability
and any other relevant equitable considerations. The reimbursement, indemnity
and contribution obligations of the Initial Servicer under this Section shall be
in addition to any liability which the Initial Servicer may otherwise have,
shall extend upon the same terms and conditions to each Initial Servicer
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Initial Servicer
and the Initial Servicer Indemnified Parties.

 

(c)           Any indemnification or contribution under this Section shall
survive the termination of this Agreement.



  129 

 

 



 

ARTICLE XIV

 

MISCELLANEOUS

 

SECTION 14.01.                  Amendments, Etc.

 

(a)          No failure on the part of any Credit Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Borrower or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent, the LC Bank and the Required Lenders (and,
in the case of any amendment, also signed by the Borrower), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (A) no
amendment, waiver or consent shall, unless in writing and signed by the
Servicer, affect the rights or duties of the Servicer under this Agreement; and
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each Lender:

 

(i)          change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Revolving A Final Maturity Date, Revolving B Final Maturity
Date, Net Pool Balance, Required Reserves, Revolving A LC Facility Sublimit,
Revolving A Minimum Funding Amount, Revolving A Scheduled Termination Date,
Revolving B Minimum Funding Amount, or Revolving B Scheduled Termination Date
contained in this Agreement, or increase the then existing Concentration
Percentage for any Obligor, or change the calculation of the Borrowing Base;

 

(ii)         reduce the amount of principal or Interest that is payable on
account of any Loan or with respect to any other Credit Extension or delay any
scheduled date for payment thereof;

 

(iii)        change any Event of Default or Initial Servicer Default;

 

(iv)        release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;

 

(v)         release the Performance Guarantor from all or a material portion of
its obligations under the Performance Guaranty or terminate the Performance
Guaranty;

 

(vi)        change any of the provisions of this Section 14.01 or the definition
of “Required Class Lenders”, “Required Revolving A Lenders”, “Required Revolving
B Lenders” or “Required Lenders”;

 

(vii)       change the order of priority in which Collections are applied
pursuant to Section 4.01;

 



 130 

 

 

(viii)      amend, modify, terminate or waive any provision of Section 6.02 with
regard to any Credit Extension without the consent of Required Class Lenders of
the affected Class; or

 

(ix)         alter the required application of any repayments or prepayments as
between Classes without the consent of Required Class Lenders of each Class
which is being allocated a lesser repayment or prepayment as a result thereof;
provided, the Required Lenders may waive, in whole or in part, any prepayment so
long as the application, as between Classes, of any portion of such prepayment
which is still required to be made is not altered.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender
and (B) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any Lender or delay the dates on which any such Fees are payable, in
either case, without the consent of such Lender.

 

SECTION 14.02.                  Notices, Etc. All notices and other
communications hereunder shall, unless otherwise stated herein, be in writing
(which shall include facsimile communication and e-mail) and faxed, emailed or
delivered, to each party hereto, at its address set forth under its name on
Schedule III hereto or at such other address as shall be designated by such
party in a written notice to the other parties hereto. Notices and
communications by (i) facsimile shall be effective when sent (and shall be
followed by hard copy sent by regular mail), (ii) e-mail shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment) and (iii) notices and
communications sent by other means shall be effective when received.

 

SECTION 14.03.                 Successors and Assigns; Participations.

 

(a)          Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Borrower Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Commitments):

 

(i)           to any Person meeting the criteria of clause (i) or of the
definition of the term of “Eligible Assignee” upon the giving of notice to the
Borrower and Administrative Agent; and

 



 131 

 

 

(ii)          to any Person otherwise constituting an Eligible Assignee with the
consent of the Administrative Agent, and (i) with respect to the assignment of
any Revolving A Loans or any Revolving A Commitment, the consent of the LC Bank
or (ii) with respect to the assignment of any Revolving B Loans or any
Revolving B Commitment prior to the Revolving A Scheduled Commitment Termination
Date, the consent of the Borrower (provided that (x) the Borrower’s consent
shall not be withheld, conditioned or delayed unless the Borrower reasonably
believes that the financial condition of the proposed Eligible Assignee creates
a material risk that such Eligible Assignee would not be able to fulfill its
obligations hereunder and (y) no such consent of the Borrower shall be required
at any time an Event of Default has occurred and is continuing); provided, each
such assignment hereunder shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent or as shall constitute the aggregate amount of the
Commitments of the assigning Lender) with respect to the assignment of the
Commitments and Loans.

 

(b)         Register. The Administrative Agent shall, acting solely for this
purpose as an agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders, the
Commitment of each Lender and the aggregate outstanding principal (and stated
interest) of the Loans of each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Initial Servicer, the Administrative
Agent, the Lenders, and the other Credit Parties may treat each Person whose
name is recorded in the Register as a Lender under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, the Initial Servicer, or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(c)          Procedure. Upon its receipt of an Assignment and Acceptance
Agreement executed and delivered by an assigning Lender and an Eligible Assignee
or assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Initial
Servicer.

 

(d)         Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment and
Acceptance Agreement, as the case may be, represents and warrants as of the
Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment and Acceptance Agreement) that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 14.03(d), the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control); and (iv) such Lender does not own or
control, or own or control any Person owning or controlling, any trade debt or
Debt of any Exela Party other than the Borrower Obligations or any Capital Stock
of any Exela Party.

 



 132 

 

 

(e)         Effect of Assignment. Subject to the terms and conditions of this
Section 14.03, as of the later (i) of the “Effective Date” specified in the
applicable Assignment and Acceptance Agreement or (ii) the date such assignment
is recorded in the Register: (A) the assignee thereunder shall have the rights
and obligations of a “Lender” hereunder to the extent such rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance Agreement and shall thereafter be a party hereto and a “Lender” for
all purposes hereof; (B) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned thereby pursuant to
such Assignment Agreement, relinquish its rights (other than any rights which
survive the termination of this Agreement) and be released from its obligations
hereunder (and, in the case of an Assignment and Acceptance Agreement covering
all or the remaining portion of an assigning Lender’s rights and obligations
hereunder, such Lender shall cease to be a party hereto; provided, anything
contained in any of the Transaction Documents to the contrary notwithstanding,
(1) the LC Bank shall continue to have all rights and obligations thereof with
respect to such Letters of Credit until the cancellation or expiration of such
Letters of Credit and the reimbursement of any amounts drawn thereunder, and (2)
such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder); and (C)
the Commitments shall be modified to reflect the Commitment of such assignee and
any Commitment of such assigning Lender, if any.

 

(f)          Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than any Exela Party or any
of its Affiliates) in all or any part of its Commitments, Loans or in any other
Borrower Obligation. The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of any Loan or Letter of Credit (unless such Letter of Credit
is not extended beyond the Revolving A Scheduled Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any
Unmatured Initial Servicer Default, Initial Servicer Default, Unmatured Event of
Default or Event of Default or of a mandatory reduction in the Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Exela Party of any
of its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Transaction Documents (in each
case, except as expressly provided in the Transaction Documents) supporting the
Loans hereunder in which such participant is participating. The Borrower agrees
that each participant shall be entitled to the benefits of Article V to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to the terms of this Agreement; provided, a participant that would not
be a U.S. Person if it were a Lender shall not be entitled to the benefits of
Section 5.03, unless, at the time such participant is claiming such benefits,
the Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 5.03
as though it were a Lender. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 5.03 as though it were a
Lender, provided such Participant agrees to be subject to Section 5.03 as though
it were a Lender.

 



 133 

 

 

(g)         Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(h)         Assignments by Agents. This Agreement and the rights and obligations
of the Administrative Agent herein shall be assignable by the Administrative
Agent; provided that in the case of an assignment to a Person that is not an
Affiliate of the Administrative Agent, so long as no Unmatured Initial Servicer
Default, Initial Servicer Default, Event of Default or Unmatured Event of
Default has occurred and is continuing, such assignment shall require the
Borrower’s consent (not to be unreasonably withheld, conditioned or delayed).

 

(i)          Assignments by the Borrower or the Servicer. Neither the Borrower
nor, except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Lender
(such consent to be provided or withheld in the sole discretion of such Person).

 



 134 

 

 

(j)           Pledge to a Federal Reserve Bank. In addition to any other
assignment permitted pursuant to this Section 14.03, any Lender may assign,
pledge and/or grant a security interest in, all or any portion of its Loans and
the other Borrower Obligations owed by or to such Lender to secure obligations
of such Lender or any of its Affiliates to any Person providing any loan, letter
of credit or other extension of credit or financial arrangement to or for the
account of such Lender or any of its Affiliates and any agent, trustee or
representative of such Person (without the consent of, or notice to, or any
other action by, any other party hereto), including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, no Lender, as between the
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge; provided further, in no event
shall such Person, agent, trustee or representative of such Person or the
applicable Federal Reserve Bank be considered to be a “Lender” or “Agent” or be
entitled to require the assigning Lender or the Administrative Agent to take or
omit to take any action hereunder.

 

SECTION 14.04.                  Costs and Expenses. In addition to the rights of
indemnification granted under Section 13.01 hereof, whether or not the
transactions contemplated hereby shall be consummated, the Borrower agrees to
pay promptly (a) all of each Credit Party’s and Administrative Agent’s actual
and reasonable costs and expenses of preparation of the Transaction Documents
and any consents, amendments, waivers or other modifications thereto; (b) all
the reasonable fees, expenses and disbursements of counsel to each Credit Party
and Administrative Agent in connection with the negotiation, preparation,
execution and administration of the Transaction Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by the Borrower; (c) all the actual costs and reasonable
expenses of creating and perfecting security interests in favor of
Administrative Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Credit Party and Administrative Agent and of counsel providing
any opinions that any Credit Party may request in respect of the Collateral or
security interests created pursuant to the Transaction Documents; (d) all of
each Credit Party’s and Administrative Agent’s actual costs and reasonable fees,
expenses for, and disbursements of any of such Credit Party’s or Administrative
Agent’s auditors, accountants, consultants or appraisers whether internal or
external, and all reasonable attorneys’ fees (including allocated costs of
internal counsel and expenses and disbursements of outside counsel) incurred by
each Credit Party and the Administrative Agent; (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (f) all the actual costs and reasonable
expenses of the Credit Parties, Administrative Agent and Lenders in connection
with the attendance at any meetings in connection with this Agreement and the
other Transaction Documents; (g) all other actual and reasonable costs and
expenses incurred by each Credit Party and Administrative Agent in connection
with the syndication of the Loans and Commitments and the negotiation,
preparation and execution of the Transaction Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of an Unmatured Initial
Servicer Default, Initial Servicer Default, Unmatured Event of Default or an
Event of Default, all costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and costs of settlement,
incurred by any Credit Party, Administrative Agent and Lenders in enforcing any
Borrower Obligations of or in collecting any payments due from any Exela Party
hereunder or under the other Transaction Documents by reason of such Unmatured
Initial Servicer Default, Initial Servicer Default, Unmatured Event of Default
or Event of Default (including in connection with the sale of, collection from,
or other realization upon any of the Collateral or the enforcement of the
Transaction Documents) or in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work out” or
pursuant to any insolvency or bankruptcy cases or proceedings.

 



 135 

 

 

SECTION 14.05.                  No Proceedings. Each of the Servicer, each
Credit Party and each assignee of a Loan or any interest therein, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, any Bankruptcy Remote Entity any Event of
Bankruptcy until one year and one day after the Final Payout Date; provided,
that the Administrative Agent may take any such action in its sole discretion
following the occurrence of an Event of Default.

 

SECTION 14.06.                 Confidentiality.

 

(a)         Administrative Agent and each other Credit Party shall hold all
non-public information regarding the Exela Parties and their businesses
identified as such by such Exela Party and obtained by such Credit Party from
such Exela Party pursuant to the requirements hereof in accordance with such
Credit Party’s customary procedures for handling confidential information of
such nature, it being understood and agreed by the Exela Parties that, in any
event, any Credit Party may make (i) disclosures of such information to
Affiliates of such Credit Party and to their agents, advisors, directors,
officers and shareholders (and to other persons authorized by a Credit Party to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 14.06), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by any such Credit Party of any Loans or any
participations therein, (iii) disclosure to any rating agency when required by
it, provided that, prior to any disclosure, such rating agency shall undertake
in writing to preserve the confidentiality of any confidential information
relating to the Exela Parties received by it from any of the Credit Parties,
(iv) disclosure to any Credit Party’s financing sources, provided that prior to
any disclosure, such financing source is informed of the confidential nature of
the information, (v) disclosures of such information to any investors, members
and partners of any Credit Party or their Affiliates, provided that prior to any
disclosure, such investor or partner is informed of the confidential nature of
the information, and (vi) disclosure required or requested in connection with
any public filings, whether pursuant to any securities laws or regulations or
rules promulgated therefor (including the Investment Company Act or otherwise)
or representative thereof or by the National Association of Insurance
Commissioners (and any successor thereto) or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Credit Party shall make reasonable efforts to notify the Borrower of
any request by any Governmental Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Credit Party by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information. Notwithstanding the foregoing, on or after the Closing
Date, any Credit Party may, at its own expense issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media (which may include use
of logos of one or more of the Exela Parties)(collectively, “Trade
Announcements”). No Exela Party shall issue any Trade Announcement or disclose
to any Person, the terms of this Agreement or the Fee Letter (including any fees
payable in connection with this Agreement, the Fee Letter or any other
Transaction Document or the identity of the Administrative Agent or any other
Credit Party except (A) disclosures required by applicable law, regulation,
legal process or the rules of the Securities and Exchange Commission or (B) with
the prior approval of Administrative Agent and such other Credit Party.

 



 136 

 

 

SECTION 14.07.                  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK,
EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY
OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY CREDIT PARTY IN THE COLLATERAL
IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 14.08.                  Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart hereof by
facsimile or other electronic means shall be equally effective as delivery of an
originally executed counterpart.

 

SECTION 14.09.                  Integration; Binding Effect; Survival of
Termination. This Agreement and the other Transaction Documents contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until the Final Payout Date; provided,
however, that the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.02, 5.03,
11.04, 11.06, 12.04, 13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.11 and 14.13
shall survive any termination of this Agreement.

 



 137 

 

 

SECTION 14.10.                  CONSENT TO JURISDICTION.

 

(a)         ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER OR SERVICER
ARISING OUT OF OR RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT, OR ANY OF
THE BORROWER OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH OF BORROWER AND SERVICER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 14.02 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT CREDIT PARTIES RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST IT IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b)         EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 14.11.                 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER
TRANSACTION DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 14.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 



 138 

 

 

SECTION 14.12.                  Ratable Sharing. The Credit Parties hereby agree
among themselves that, except as otherwise provided in the Transaction Documents
with respect to amounts realized from the exercise of rights with respect to
security interests in the Collateral, if any of them shall, whether by voluntary
payment (other than a voluntary prepayment of Loans made and applied in
accordance with the terms hereof), through the exercise of any right of set off
or banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Transaction Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Credit Party hereunder or under the other Transaction
Documents (collectively, the “Aggregate Amounts Due” to such Credit Party) which
is greater than the proportion received by any other Credit Party in respect of
the Aggregate Amounts Due to such other Credit Party, then the Credit Party
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Credit Party of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Credit Parties so that all such recoveries of Aggregate Amounts
Due shall be shared by all Credit Parties in proportion to the Aggregate Amounts
Due to them; provided, if all or part of such proportionately greater payment
received by such purchasing Credit Party is thereafter recovered from such
Credit Party upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Credit Party ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

SECTION 14.13.                 Limitation of Liability.

 

(a)         No claim may be made by the Borrower or any Affiliate thereof or any
other Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. None of the
Credit Parties and their respective Affiliates shall have any liability to the
Borrower or any Affiliate thereof or any other Person asserting claims on behalf
of or in right of the Borrower or any Affiliate thereof in connection with or as
a result of this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Borrower or any Affiliate
thereof result from the breach of contract, gross negligence or willful
misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

 



 139 

 

 

(b)         The obligations of the Administrative Agent and each of the other
Credit Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person. No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

 

SECTION 14.14.                 Intent of the Parties. The parties hereto have
structured this Agreement with the intention that the Loans and the obligations
of the Borrower hereunder will be treated, for purposes of United States federal
income tax and applicable state, local and foreign tax measured by net income,
as debt (the “Intended Tax Treatment”). The Borrower, the Initial Servicer, the
Administrative Agent and the other Credit Parties agree not to file any income
tax return, and not to take any action, inconsistent with the Intended Tax
Treatment unless required by law. Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

 

SECTION 14.15.                 USA Patriot Act. Each of the Administrative Agent
and each of the other Credit Parties hereby notifies the Borrower and the
Servicer that pursuant to the requirements of the PATRIOT Act it may be required
to obtain, verify and record information that identifies each Exela Party, which
information includes the name and address of the Exela Parties and other
information that will allow such Credit Party or the Administrative Agent, as
applicable, to identify the Exela Parties in accordance with the PATRIOT Act.

 

SECTION 14.16.                  Right of Setoff. Each Credit Party is hereby
authorized (in addition to any other rights it may have), at any time during the
continuance of an Event of Default, to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Credit Party
(including by any branches or agencies of such Credit Party) to, or for the
account of: (a) the Borrower against amounts owing by the Borrower hereunder
(even if contingent or unmatured) or (b) the Initial Servicer against amounts
owing by the Initial Servicer hereunder (even if contingent or unmatured);
provided that such Credit Party shall notify the Borrower or the Initial
Servicer, as applicable, promptly following such setoff.

 

SECTION 14.17.                 Severability. Any provisions of this Agreement
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 14.18.                 Mutual Negotiations. This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same. Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any other Transaction Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.

 



 140 

 

 

SECTION 14.19.                  Captions and Cross References. The various
captions (including the table of contents) in this Agreement are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement. Unless otherwise indicated, references in
this Agreement to any Section, Schedule or Exhibit are to such Section Schedule
or Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.

 

SECTION 14.20.                  Judgment Currency. This is an international
financial transaction in which the specification of a currency and payment in
New York is of the essence. U.S. Dollars shall be the currency of account in the
case of all payments pursuant to or arising under this Agreement or under any
other Transaction Document, and all such payments shall be made to the
Administrative Agent in New York in immediately available funds. To the fullest
extent permitted by Applicable Law, the obligations of any Exela Party to the
Credit Parties under this Agreement and under the other Transaction Documents
shall not be discharged by any amount paid in any other currency or in a place
other than to the Administrative Agent in New York to the extent that the amount
so paid after conversion under this Agreement and transfer to New York does not
yield the amount of U.S. Dollars in New York due under this Agreement and under
the other Transaction Documents. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in U.S. Dollars into
an Alternative Currency, to the fullest extent permitted by applicable law, the
rate of exchange used shall be that at which Administrative Agent could, in
accordance with normal procedures, purchase U.S. Dollars with the Alternative
Currency on the Business Day preceding that on which final judgment is given.
The obligation of each Exela Party in respect of any such sum due from it to the
Credit Parties hereunder shall, notwithstanding any judgment in such Alternative
Currency, be discharged only to the extent that, on the Business Day immediately
following the date on which Administrative Agent receives any sum adjudged to be
so due in the Alternative Currency, Administrative Agent may, in accordance with
normal banking procedures, purchase U.S. Dollars with the Alternative Currency.
If the U.S. Dollars so purchased are less than the sum originally due to the
Credit Parties in U.S. Dollars, each Exela Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Credit
Parties against such loss, and if the U.S. Dollars so purchased exceed the sum
originally due to the Credit Parties in Dollars, the Credit Parties agrees to
remit to the Exela Parties such excess.

 



 141 

 

 

SECTION 14.21.                 No Fiduciary Duty. Each Affected Person may have
economic interests that conflict with those of the Exela Parties and their
Affiliates (collectively, solely for purposes of this paragraph, the “Loan
Parties”). Each Affected Person and each Loan Party agrees that nothing in the
Transaction Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty of any
Affected Person and its Related Parties to any Loan Party and its Related
Parties.  Each Loan Party and each Affected Person acknowledges and agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Affected Person or their Related
Parties has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.  In addition, no Affected Person
shall claim that Guggenheim Securities, LLC has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Affected
Person in connection with such transaction or the process leading thereto. For
purposes of this section, “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the directors, officers, shareholders,
partners, trustees, employees, agents, administrators, managers, representatives
and advisors of such Person and of such Person’s Affiliates.

 

[Signature Pages Follow]

 



 142 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

  Exela Receivables 1, LLC,   as the Borrower           By: /s/ James Reynolds  
Name: James Reynolds   Title: Chief Financial Officer           EXELA
TECHNOLOGIES, INC.,   as the Initial Servicer           By: /s/ James Reynolds  
Name: James Reynolds   Title: Chief Financial Officer

 



 S-1

Loan and Security Agreement

 



 



  TPG SPECIALTY LENDING, INC.,   as Administrative Agent           By: /s/
Robert (Bo) Stanley   Name: Robert (Bo) Stanley   Title: President           TPG
SPECIALTY LENDING, INC.,   as Administrative Agent           By: /s/ Robert (Bo)
Stanley   Name: Robert (Bo) Stanley   Title: President



 



 S-2

Loan and Security Agreement

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as LC Bank           By: /s/ Michael Brown  
Name: Michael Brown   Title: Senior Vice President           PNC BANK, NATIONAL
ASSOCIATION,   as a Lender           By: /s/ Michael Brown   Name: Michael Brown
  Title: Senior Vice President



 



 S-3

Loan and Security Agreement

 

 

EXHIBIT A

Form of [Loan Request] [LC Request]

 

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

[Revolving A Lenders]

[Revolving B Lenders]

 

Re:         [Loan Request] [LC Request]

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of January 10, 2020 among Exela Receivables 1, LLC (the “Borrower”), Exela
Technologies, Inc., as Initial Servicer (the “Initial Servicer”), the Lenders
party thereto, the Lenders party thereto and TPG SPECIALTY LENDING, INC., as
Administrative Agent (in such capacity, the “Administrative Agent”) and PNC
Bank, National Association, as the LC Bank (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this [Loan Request] [LC Request] and not otherwise defined herein shall have
the meanings assigned thereto in the Agreement.

 

This letter constitutes a Loan Request pursuant to Section 2.02(b) of the
Agreement. The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__]. The proceeds of such Loan should be deposited to [Account
number], at [Name, Address and ABA Number of Bank]. After giving effect to such
Loan, the Aggregate Loan Amount will be [$_______]. This letter constitutes an
LC Request pursuant to Section 3.02(a) of the Agreement. The Borrower hereby
request that the LC Bank issue a Letter of Credit with a face amount of
[$______] on [___, 20___]. After giving effect to such issuance, the Revolving A
LC Participation Amount will be [$________].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

 

(i)           the representations and warranties of the Borrower and the Initial
Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

(ii)         no Unmatured Initial Servicer Default, Initial Servicer Default,
Event of Default or Unmatured Event of Default has occurred and is continuing,
and no Unmatured Initial Servicer Default, Initial Servicer Default, Event of
Default or Unmatured Event of Default would result from such Credit Extension;

 



 Exhibit A-1 

 

 

(iii)        no Borrowing Base Deficit exists or would exist after giving effect
to such Credit Extension;

 

(iv)        the Aggregate Loan Amount plus the Revolving A LC Participation
Amount does not exceed the Facility Limit;

 

(v)         the Revolving A LC Participation Amount does not exceed the LC
Facility Sublimit; and

 

(vi)        the Revolving A Commitment Termination Date or Revolving B
Commitment Termination Date, as applicable, has not occurred.

 



 Exhibit A-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

  Very truly yours,       Exela Receivables 1, LLC]       By:   Name:   Title:



 



 Exhibit A-3 

 

 

EXHIBIT B
[Form of Assignment and Acceptance Agreement]

 

Dated as of ___________, 20__

 

Section 1.

 

Commitment assigned: $[_____] Assignor’s remaining Commitment: $[_____]
Principal allocable to Commitment assigned: $[_____] Assignor’s remaining
principal: $[_____] Interest (if any) allocable to principal assigned: $[_____]
Interest (if any) allocable to Assignor’s remaining principal: $[_____]

 

Section 2.

 

Effective Date of this Assignment and Acceptance Agreement: [__________]

 

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03 of the Agreement (as defined below), from
and after the effective date specified above, the assignee shall become a party
to, and, to the extent of the rights and obligations thereunder being assigned
to it pursuant to this Assignment and Acceptance Agreement, shall have the
rights and obligations of a Lender under that certain Loan and Security
Agreement, dated as of January 10, 2020 among Exela Receivables 1, LLC, Exela
Technologies, Inc., as Initial Servicer, the Lenders party thereto, the Lenders
party thereto, TPG Specialty Lending, Inc., as Administrative Agent and PNC
Bank, National Association, as the LC Bank (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).

 

(Signature Pages Follow)

 



 Exhibit B-1 

 

 

ASSIGNOR:     [_________]           By:        Name:     Title            
ASSIGNEE:        [_________]                 By:                             
Name:     Title:           [Address]            

 

Accepted as of date first above written:             
                                                                 TPG SPECIALTY
LENDING, INC.,     as Administrative Agent           By:                      
Name:     Title:                 Exela Receivables 1, LLC,     as Borrower      
    By:                                                                Name:    
Title:]    

 

 Exhibit B-2 

 

 

EXHIBIT C
[Form of Letter of Credit Application]

(Attached)

 



 C-1 

 

 

EXHIBIT D
Credit and Collection Policy

 

(Attached)

 



 Exhibit D 

 

 

EXHIBIT E

Form of Information Package

 

(Attached)

 



 Exhibit E 

 

 

EXHIBIT F

Form of Compliance Certificate

 

To: TPG Specialty Lending, Inc., as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Loan and
Security Agreement, dated as of January 10, 2020 among Exela Receivables 1, LLC
(the “Borrower”), Exela Technologies, Inc., as Initial Servicer (the “Initial
Servicer”), the Lenders party thereto, the Lenders party thereto, TPG Specialty
Lending, Inc., as Administrative Agent (in such capacity, the “Administrative
Agent”) and PNC Bank, National Association, as the LC Bank (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.       I am the duly elected ________________of Exela Technologies, Inc. (the
“Parent”).

 

2.       I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.

 

3.       The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Unmatured Initial Servicer Default, Initial Servicer Default, an Event of
Default or an Unmatured Event of Default, as each such term is defined under the
Agreement, during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate[, except as set forth
in paragraph 5 below].

 

4.       Schedule I attached hereto sets forth financial statements of the
Parent and its Subsidiaries for the period referenced on such Schedule I.

 

[5.     Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]

 



 Exhibit F-1 

 

 

The foregoing certifications are made and delivered this ______ day of
___________________, 20___.

 

 

  Exela TECHNOLOGIES, INC.         By:     Name:                         Title:
 

 



 Exhibit F-2 

 

 



SCHEDULE I TO COMPLIANCE CERTIFICATE

 

This schedule relates to the month ended: __________________.

 

A.       Schedule of Compliance as of ______________, 20__ with Section 8.05(a)
of the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

B.       The following financial statements of the Parent and its Subsidiaries
for the period ending on ______________, 20__, are attached hereto:

 

 Exhibit F-3 

 



 

EXHIBIT G

Closing Memorandum

 

(Attached)

 

 Exhibit G-1 

 



 

EXHIBIT H

Form of Interim Report

 

(Attached)

 

 Exhibit H-1 

 

 

EXHIBIT I

Parent Change of Control

 

A “Parent Change in Control” shall be deemed to occur if:

 

(a)       any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person, entity or “group” and its subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Permitted Holders (or any holding company parent of
the Borrower owned directly or indirectly by the Permitted Holders), shall at
any time have acquired direct or indirect beneficial ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of voting power of the
outstanding Capital Stock of Exela Intermediate LLC having more than the greater
of (A) 35% of the ordinary voting power for the election of directors of Exela
Intermediate LLC and (B) the percentage of the ordinary voting power for the
election of directors of Exela Intermediate LLC owned in the aggregate, directly
or indirectly, beneficially, by the Permitted Holders, unless in the case of
this clause (a), the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the board of directors of Exela
Intermediate LLC; or

 

(b)       a “Change in Control” (as defined in (i) the Notes Indenture until the
discharge or the redemption of the same, (ii) any indenture or credit agreement
in respect of refinancing Indebtedness permitted under the Existing Specified
Secured Debt Documents (as in effect on the date hereof) with respect to the
notes constituting Debt in an amount exceeding $75,000,0000 or (iii) any
indenture or credit agreement in respect of any junior financing constituting
Debt in an amount exceeding $75,000,0000) shall have occurred; or

 

(c)       Exela Intermediate Holdings LLC shall fail to own, directly or
indirectly, beneficially and of record, 100% of the issued and outstanding
Equity Interests of Exela Intermediate LLC.

 

For purposes of this definition:

 

(i) no person or “group” will be deemed to have beneficial ownership of any
securities that such person or “group” has the right to acquire or vote only
upon the happening of any future event or contingency (including the passage of
time)that has not yet occurred;

 

(ii) the provisions of Rule 13d-3(b) shall be disregarded for all purposes of
determining beneficial ownership and

 

(iii) Unless otherwise defined in the Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 



 Exhibit I-1 

 

 

“Investor” shall mean, collectively, investment funds managed by Affiliates of
Apollo Global Management, LLC, investment funds managed by Affiliates of HandsOn
Global Management, LLC, and other co-investors in the Equity Interests of Parent
as of the Closing Date.

 

“Investor Affiliates” shall mean each Affiliate of the Investors that is neither
a “portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company”.

 

“Permitted Holders” shall mean, at any time, each of (i) the Investors and the
Investor Affiliates (excluding any of their portfolio companies), (ii) the
Management Group, (iii) any Person that has no material assets other than the
Capital Stock of the Exela Intermediate LLC or any direct or indirect parent of
Exela Intermediate LLC and that, directly or indirectly, holds or acquires
beneficial ownership of 100% on a fully diluted basis of the total voting power
of the Capital Stock of Exela Intermediate LLC, and of which no other Person or
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act as in effect on the date hereof), other than any of the other
Permitted Holders specified in clauses (i), (ii) and (iii), beneficially owns
more than 50% on a fully diluted basis of the total voting power of the Capital
Stock thereof and (iv) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act as in effect on the date hereof) the
members of which include any of the other Permitted Holders specified in clauses
(i), (ii) and (iii) above and that, directly or indirectly, hold or acquire
beneficial ownership of the Capital Stock of Exela Intermediate LLC (a
“Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and (2) no Person or other “group” (other than
the other Permitted Holders specified in clauses (i), (ii) and (iii) above)
beneficially owns more than 50% on a fully diluted basis of the Capital Stock
held by the Permitted Holder Group. Any Person or group whose acquisition of
beneficial ownership constitutes a Change of Control in respect of an offer made
in accordance with the requirements of the Existing Specified Secured Debt
Documents (as in effect on the date hereof) will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.

 



 Exhibit I-2 

 

 

EXHIBIT J

Scheduled Contracts

 

1.                  Master Services Agreement, dated July 1, 2019, between
Novartis Services Inc. and Exela Enterprises Solutions Inc.;

 

2.                  Agreement, dated January 1, 2013, between Wellpoint, Inc.
and Exela Enterprises Solutions Inc. (f/k/a Pitney Bowes Management Services,
Inc.);

 

3.                  Amended and Restated Master Professional Services Agreement,
dated September 1, 2017, by and between American Express Travel Related Services
Company, Inc. and Novitex Enterprise Solutions, Inc.;

 

4.                  General Services Agreement, effective August 8, 2016,by and
between Banc of America Merchant Services, LLC and Novitex Enterprise Solutions,
Inc.;

 

5.                  Equipment Purchase, Software License, Maintenance and
Services Agreement, effective November 1, 2007, by and between Bank of America,
N.A. and BancTec Inc.;

 

6.                  Service Contractor Agreement (Ally), dated October 26, 2015
for the benefit of Ally Financial, Inc. by Jones Lang LaSalle Americas, Inc.,
and Novitex Enterprise Solutions Inc.;

 

7.                  Master Services Agreement, dated as of June 15, 2002,
between Pitney Bowes Management Services, Inc. and Goldman, Sachs & Co.;

 

8.                  Master Services Agreement, dated as of June 2, 2017, between
Novitex Enterprise Solutions, Inc. and Massachusetts Electric Company dba
National Grid.

 

 

 Exhibit J-1 

 

 



SCHEDULE I
Commitments

 

Party Revolving A Commitment Revolving B Commitment TSL $0 $80,000,000 PNC
$80,000,000 $0

 



 Schedule I-1 

 

 

SCHEDULE II
Collection Accounts

 

Interim Collection Accounts

 

Company Account Bank Account Number Regulus Integrated Solutions LLC Bank of
Texas 8096437662 Regulus Group, LLC Bank of Texas 8096437695 J&B Software, Inc.
Bank of Texas 8096437717 Economic Research Services, Inc. Bank of Texas
8093434145 Exela Enterprise Solutions, Inc. Bank of America 1252924889
SourceCorp BPS, Inc. Bank of Texas 8093434200 HOV Services, Inc. Bank of Texas
8094121645 United Information Services, Inc. Bank of Texas 8093434442 SourceHOV
HealthCare, Inc. Bank of Texas 8093434200 BancTec, Inc. Bank of Texas 8096437904
Novitex Government Solutions, LLC N/A 1252924889 HOV Enterprise Solutions, Inc.
Bank of Texas 8093434200 HOV Services, LLC Bank of Texas 8093434200 Sourcecorp
Management, Inc. Bank of Texas 8093434200 Deliverex LLC Bank of Texas 8093434200
Regulus Group II, LLC Bank of Texas 8096437695

 

Continuing Collection Accounts

 

Company Account Bank Account Number Exela Receivables 1, LLC PNC 8026452108

 

 Schedule II-1 

 

 

SCHEDULE III
Notice Addresses

 

(A)       in the case of the Borrower, at the following address:

 

2701 E. Grauwyler Road, Irving, TX 75061

 

(B)       in the case of the Initial Servicer, at the following address:

 

2701 E. Grauwyler Road, Irving, TX 75061

 

(C)       in the case of the Administrative Agent, at the following address:

 

Ross Bruck

TPG Specialty Lending, Inc.

888 7th Avenue, Floor 35

New York, New York 10106

 

With a copy to:

 

Craig Hamrah

TPG Specialty Lending, Inc.

888 7th Avenue, Floor 35

New York, New York 10106

 

(D)       in the case of TSL, at the following address:

 

Ross Bruck

TPG Specialty Lending, Inc.

888 7th Avenue, Floor 35

New York, New York 10106

 

(E)       in the case of PNC, at the following address:

 

PNC Bank, National Association

300 Fifth Avenue

Pittsburgh, PA 15222

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

Attention: Robyn Reeher

 

(F)       in the case of any other Person, at the address for such Person
specified in the other Transaction Documents; in each case, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.

 

 Schedule III-1 

 

 

SCHEDULE 7.01(l)
UCC Details

 

Legal Name: Exela Receivables 1, LLC

 

Other Names: None.

 

Jurisdiction of Organization: Delaware

 

Organizational Identification Number: 7760962

 

FEIN: 47-1347291

 

Principal Place of Business:

 

2701 E. Grauwyler Road Irving, TX 75061

 

Records Location:

 

2701 E. Grauwyler Road, Irving, TX 75061

 

 Schedule 8.04(f)-1 



 

 